    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 1 of 177




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


CLAUDINE NGUM FONJONG, FESTUS SUH NEBA,
M.A.M.S.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038
                                                 Case No. 20-cv-2128-APM
PLAINTIFF(S),

OLEKSANDRA V KAPINAS,                            FIRST AMENDED
                                                 COMPLAINT FOR
      C/O THE LAW OFFICE OF RAFAEL URENA         DECLARATORY AND
      925 N. LA BREA AVE, 4TH FLOOR              INJUNCTIVE RELIEF
      LOS ANGELES, CA 90038                      AND FOR WRIT OF
                                                 MANDAMUS
PLAINTIFF(S),

NJINUWOH NDIFON NESTOR,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

CATHY BOFUMBO ELUO, ELIE VARANGBA GIA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

GEORGE SAMIR MESSIHA DAWOOD, YOUSTINA
SAMIR BAGHDADY AZER, K.G.S.M.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),
    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 2 of 177




ALEXEY NICOLAEVICH LITVINOV, NATALIA
VICTOROVNA LITVINOVA, ELENA KIRILLOVNA
STAVRAKOVA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

LIAN IVETTE AIMEE NATALIE VAN DER WEEL,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

SOFIA SALEH,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

POIREAULT MALONGA FIENGA, JESSICA LUILA
NKIERI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

SHERIN ABDELFATTAH ELHANAFI, AHMED
MOHAMED SAMIR ABOU STAIT, L.A.A.,
O.A.A.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),




                                   ii
    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 3 of 177




GIANCARLO CASTELLAN, AURORA BISOGNIN, M.C.,
R.C.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

LEUGOUE MOUTCHEU ROBBY LANKY,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

LORENC SHABA, JULJANA PERGEGA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

GEDEON MPUTU LUFUNGULA JAEL BERNADETTE
PAKAMA, JAEL PAKAMA BERNADETTE,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

RACHEL MBOKEBOTE BOLONKALL, JEAN LIONGO
MBOBA, J.M.M., J.M.M., J.M.M., D.E.M.
S.L.M.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

MITCH VAN LOOK,



                                   iii
    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 4 of 177




      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

RAIMUND MATTHIAS HEPP,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ELMOUNTASIR AHMED ELKADIR SOURIG, SARA
HASSAN ELNOUR MOHAMED, A.E.A.E., A.E.A.E.,
A.E.A.E.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ANNE MERVEILLE KIPPE MBANG,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

EVGENIA ZORNIA, ANTON KOZYREV, E.K, M.K,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

FRANCESCA MARZANO,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038



                                   iv
    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 5 of 177




PLAINTIFF(S),

VLADISLAV PHILIPPOV, MARINA FILIPPOVA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

PHILIP MARCUS RUFUS KNAUF, PIA ANONG
PHANAPHET,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

MARC DI ROSA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

GIZEM DEMIREL,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

POLINA STETCIUK, ANTON ZVONTCOV, M.Z.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ORLANDO MONTANO MEDEROS,

      C/O THE LAW OFFICE OF RAFAEL URENA

                                   v
    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 6 of 177




      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

MOTASEM HANI ATTIEH,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

BOKUNGU BOMENGO BENJAMIN,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

PADAM BAHADUR KC,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

SAMIR MEHDIYEV,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

OLEG BORYS, KATERYNA SMIRNOVA, Y.R.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),




                                   vi
    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 7 of 177




LEANDRO JONES ROIG, CAROLINA ROCHA
CHIMENCEJI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038


PLAINTIFF(S),

SEYED VAHID SHOJAEI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038


PLAINTIFF(S),

DORELA LIFO

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

TAMER OSSAMA MOUSTAFA ABDELGAWAD
ELSHAMI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

YURELIS SOTO REINA, K.O.S.S., K.M.V.S.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038


PLAINTIFF(S),

HIWOT BERTA TIRYE,

                                    vii
    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 8 of 177




      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

BALKRISHNA LUINTEL,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

KPESSOU ADRIME,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

KATIA ELENA CASANOVA DELGADO, LEONARDO
RIFÁ MONTANÉ,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

NATHALIE NADEGE NGUEFACK TSOUTSOP. E.B.K.K.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

SABAA FADHL ALI HUSSEIN, AWAD MUSAEED ALI
HUSSEIN, H.A.M.A.H., N.A.M.A.H., Z.A.M.A.H.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

                                  viii
    Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 9 of 177




PLAINTIFF(S),

ARMAGHAN KHAKZAD, SAEID SHOAEE,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038


PLAINTIFF(S),

MARTIN ROTH,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038


PLAINTIFF(S),

HENRI MUKOBO KAKWATA

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

YURII BOLIUK, ANZHELA KULYNYCH,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

MOHAMED MOKHTAR AHMED ABDELRAHMAN,
SARA HAMDY MOHAMED IBRAHIM, J.M.M.A.A.,
H.M.M.A.A., H.M.M.A.A.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

                                   ix
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 10 of 177




NORGES SAM ARAGON, IDANIA GONZALEZ
CABRERA, D.S.G, D.S.G,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ABDULHAMID SHARIFF AHMED

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

SANGOU KOUOTOU LEONEL

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

LAXMAN GIRI

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

MAHBOOBEH PEYVAS, BABAK PARHOUDEH, P.P.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

NARIMAN DAVARANI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR

                                   x
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 11 of 177




      LOS ANGELES, CA 90038

PLAINTIFF(S),

GONUL OZKILIC, ALI OZKILIC, S.H.O., S.A.O.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

TALGAT TLEUBAYEV, MADINA TLEUBAEV,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

LUMADI PRASAD ADHIKARI, SUJITA KHATIWADA,
A.A, A.A.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

TAYLOR PAUL MARTIN

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

IVAN DELGADO GOENAGA

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ELSJONA BRAHAJ, XHEK PRECETAJ, M.P.,

                                     xi
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 12 of 177




      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

LIUBOU KAVALENKA, DZMITRY KAVALENKA, A.K,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ALEXANDR KHODORKOVSKIY, GULSINYA
AKHMETOVA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

FARZAD VAHABIDEHKORDI, SHABNAM
DAEIREZAEI, A.V.

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ABYLAY MURAT, AIDA MURAT,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

SHIMA SHADMEHRI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

                                  xii
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 13 of 177




PLAINTIFF(S),

PARISA ABDOLLAHI, SHAHROOZ VAFAIKHAH, A.V.,


      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ALEXANDRU ROTARU, MARIA ROTARU, V.R, A.R.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

EVGENY PAVLOVICH ZAVITNEVICH, LILIYA
VALENTINOVNA ZAVITNEVICH,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038


PLAINTIFF(S),

KAROLINA VUKOJICIC, ANDRIJA PETROVIC,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

JOY WAMBUI WANJOHI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),



                                  xiii
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 14 of 177




ENDER YILDIZ, MEHTAP YILDIZ,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

FUMIKO TSURUTA, S.T,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ALEKSANDR KOTOVICH, OLESIA KOTOVICH, A.K,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

RUNGSIRAT NGAOSINCHAI,


      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

MEAAD MOHAMED FATHI AHMED, MUBARAK
AHMED MOHAMED KHALED, S.M.A.M, M.M.A.M,
A.M.A.M, R.M.A.M.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

NADA YOUSEF MOHAMMED OSMAN, MOHAMED
ABDALLA YASEIN OSMAN, S.M.A.Y., A.B.M.A.Y..
A.M.A.Y.,

                                  xiv
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 15 of 177




      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

METANAT MOJTABA, RAISI TAYEBEH, K.M., K.M.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

DMITRY MORDVINTSEV, OLGA DUBACHYOVA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

YURY KLAUSUTS,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ABUBAKR ABDELSALAM OSMAN ABDELRAHMAN,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

OROD LADAN, MARYAM BAYANDORIHA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038




                                  xv
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 16 of 177




PLAINTIFF(S),

EDMOND KORBI, DJANA KORBI, G.K., S.K.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ABDELTAWAB OSAMA ABDELKADER,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

TIAGO SONGABIO JACOB,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

LOREDANA MORGANE LIBERA PHILIPPE,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

AKMARAL KAMZAGALIYEVA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

OMER ABDALLA HASSAN MOHAMED,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR

                                  xvi
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 17 of 177




      LOS ANGELES, CA 90038

PLAINTIFF(S),

NAZAROV AVAZ ABDURASHIDOVICH,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

KHASHAYAR AZIZSANI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

SEMIHA UNLU, GOKHAN UNLU, S.E.U,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

KARIM EL HAJJAR

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

DENIS MARTYNENKO, ANNA MARTYNENKO, V.M.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

NICHITA COVALENCO, ALINA BANUL,



                                 xvii
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 18 of 177




     C/O THE LAW OFFICE OF RAFAEL URENA
     925 N. LA BREA AVE, 4TH FLOOR
     LOS ANGELES, CA 90038

BRUNETTE TONA MALUNGANA, MUKAMBA
ILUNGA JONAS PATRICK,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

SHAHRAM MEHRAFROOZ, SALOOMEH ESMAEILI,
E.M.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

KAVIRA ALINE KATAVALI, BOKULA MERVEILLE
ABILI,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

RUPA SHAH, SOM RAJ SHAHI, R.S, B.B.S.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

WLADIMIR MARMOL AVENDANO, YAJAIRA
JOSEFINA LEON DE MARMOL,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038



                                   xviii
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 19 of 177




PLAINTIFF(S),

FATHELRAHMAN YOUSIF ALI SIDAHMED,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

MOISE KAHAMBA LONGAMBO,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),


MOHAMED ABDIRASHID MOHAMUD,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

EDDY NGILA BOTAMBA, LYDIE NTEMO
MBIYAVANGA, K.N.D., K.N.B., K.N.N.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

WIPHAPHORN CHATPONG,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

ARGELIO AVILA MORENO, BARBARA MAGDIEL
MORENO PEREZ, L.M.A.M., L.M.A.M.,

                                  xix
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 20 of 177




      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

BEHROUZ KHOSRAVANI NAZARI, PARISA
HONARMAND,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

KIDIST GEBRE CHEGEN,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038


PLAINTIFF(S),

WOLDIE KIDUS GETAHUN,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

NOELVIS RODRIGUEZ IGLESIA,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),

EBER BETANCOURT AVALO, YENISLEY RAMOS
ALARCON

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR

                                  xx
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 21 of 177




      LOS ANGELES, CA 90038


PLAINTIFF(S),

NERMEEN ESSAM ELDIN AHMED SALLAM,
MOHAMED GHANEM ABDALLAH MOHAMED
GHANEM, SALMA MOHAMED GHANEM ABDALLAH,
J.M.G.A., Z.M.G.A.

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),


   MARIE JOSÉE MULAMBA IOWA NSOMI

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),


FRANCYS TELLEZ SOTO, V.E.R.T.

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),



MAHDI MOADAB, ELHAM EBRAHIMI, K.M, K.M.,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),




                                  xxi
   Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 22 of 177




SAID HUSEYN SULTANOV,

      C/O THE LAW OFFICE OF RAFAEL URENA
      925 N. LA BREA AVE, 4TH FLOOR
      LOS ANGELES, CA 90038

PLAINTIFF(S),


     V.

DONALD J. TRUMP, IN HIS CAPACITY AS PRESIDENT
OF THE UNITED STATES;

  SERVE: DONALD J. TRUMP
         PRESIDENT OF THE
         UNITED STATES OF AMERICA
         1600 PENNSYLVANIA AVENUE NW
         WASHINGTON, DC 20500

DEFENDANT,

MICHAEL R. POMPEO, IN HIS CAPACITY AS
SECRETARY OF STATE,

  SERVE: EXECUTIVE OFFICE
         OFFICE OF THE LEGAL ADVISER
         SUITE 5.600
         600 19TH ST. NW
         WASHINGTON, DC 20522

DEFENDANT.




                                 xxii
          Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 23 of 177




                                                     TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1
JURISDICTION AND VENUE ..................................................................................................... 6
PARTIES ........................................................................................................................................ 6
   PLAINTIFFS ...............................................................................................................................6
   DEFENDANTS .......................................................................................................................119
FACTUAL ALLEGATIONS ..................................................................................................... 120
   A.           DIVERSITY VISA IMMIGRANT PROGRAM .......................................................120
   B.           DIVERSITY VISA ANIMUS ...................................................................................125
   C.           DEFENDANTS HAVE CHANGED THE LAW AND SUSPENDED THE
                ADJUDICATION OF IMMIGRANT VISAS FOR DV-2020 SELECTEES ...........131
   D.           DEFENDANTS UNLAWFULLY RELY ON PP 10014, PP 10052, PP 9645
                AND OTHER PRESIDENTIAL PROCLAMATIONS TO SUSPEND THE
                ADJUDICATION AND ISSUANCE OF IMMIGRANT VISA
                APPLICATIONS FOR DV-2020 PROGRAM SELECTEES AND THEIR
                DERIVATIVE BENEFICIARIES. ............................................................................134
   E.           REFUSED ADJUDICATION OF DIVERSITY VISAS BY IMPROPERLY
                RELYING ON INA § 212(f) .....................................................................................139
CAUSES OF ACTION ............................................................................................................... 140
   A.           First Claim for Relief: Agency Action That is Arbitrary and Capricious, An
                Abuse of Discretion, and Otherwise Not in Accordance with Law in Violation
                of 5 U.S.C. § 706(2)(A) .............................................................................................140
   B.           Second Claim for Relief: Agency Action Without Observance of Procedure
                Required by Law in Violation of 5 U.S.C. § 706(2)(D) ............................................142
   C.           Third Claim for Relief: Agency Action Not Concluded within a Reasonable
                Time 5 U.S.C. § 555(b) ..............................................................................................144
   D.           Fourth Claim for Relief: Arbitrary and Capricious Policymaking, Contrary to
                APA § 706(2) .............................................................................................................147
   E.           Fifth Claim for Relief: Mandamus Act, 28 U.S.C. § 1361 ........................................149
   F.           Sixth Claim for Relief: Violation of the Take Care Clause, Art. II, § 3, Cl. 5 ..........149
PRAYER FOR RELIEF ............................................................................................................. 151




                                                                     xxiii
     Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 24 of 177




                                     INTRODUCTION

1.     Plaintiffs are 243 Diversity Visa program selectees and derivative beneficiaries from 36

       countries. Plaintiffs include doctors and nurses, successful businesspeople intent on

       creating jobs in the United States, people yearning to be reunited with their families, and

       children with limitless potential. Plaintiffs all yearn for a life in the shining city upon a

       hill and its beacon of hope – the American Dream.




2.     Plaintiffs hereby challenge the U.S. Department of State’s (hereafter referred to as the

       “Department”) adoption of policies, procedures, and practices implemented pursuant to

       Presidential Proclamation 10014 (hereafter “PP 10014”), its extension in Presidential

       Proclamation 10052 (hereafter “PP 10052”), Presidential Proclamation 9645 (hereafter

       “PP 9645”), and the various presidential proclamations related to regional travel bans,

       which suspend the processing of immigrant visa applications for individuals selected in
     Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 25 of 177




       the fiscal year 2020 Diversity Visa Program (hereafter “DV-2020 program”) and the

       resulting unlawful withholding of issuances of visas to eligible applicants.

3.     All Plaintiffs, either as DV-2020 selectees or as derivative spouses or children, have been

       invited by the Department to apply for the DV-2020 program.

4.     All Plaintiffs have submitted immigrant visa applications pursuant to their DV-2020

       program selection, and submitted all required documents to the Department’s Kentucky

       Consular Center (“KCC”).

5.     Plaintiffs hereby seek an order requiring Defendant President Trump, Secretary Michael

       R. Pompeo, and the Department to set aside the Department’s unlawful policies,

       procedures, and practices suspending the adjudication of immigrant visa applications for

       DV-2020 selectees, fulfill their mandatory, non-discretionary duty to adjudicate

       Plaintiffs’ immigrant visa applications, and issue decisions on their applications before

       September 30, 2020.

6.     Plaintiffs also hereby seek an order mandating Defendants to reserve visas numbers for

       Plaintiffs beyond September 30, 2020 in the event that Defendants fail to fully adjudicate

       and issue Plaintiffs’ visas before the deadline.

7.     For Plaintiffs, the stakes are high and a matter of extreme urgency. By statute, DV-2020

       program selectees must have their visas adjudicated and issued before midnight on

       September 30, 2020.

8.     Should the Plaintiffs not have their visas issued before midnight on September 30, 2020,

       barring a protective order from this Court, Plaintiffs, will lose their opportunity to

       immigrate to the United States of America through the DV-2020 program as a result of

       Defendants’ unlawful actions.




                                               2
      Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 26 of 177




 9.     With over 23 million entrants a year, a diversity visa entrant has less than a one percent

        chance to be selected to apply for the visa. The probability of being selected twice is

        .00025%.

10.     Defendants have suspended the DV-2020 program through policies, procedures, and

        practices that are contrary to the Immigration and Nationality Act (“INA”), federal

        regulations, and preexisting Department policies governing the adjudication of the

        program.

11.     Defendants’ policies, procedures, and practices suspend: (1) processing of applications

        for the DV-2020 program at the KCC; (2) scheduling of mandatory immigrant visa

        interviews for DV-2020 program selectees and their derivative beneficiaries at United

        States Embassies and Consulates; (3) adjudications for already submitted applications

        pending decisions by consular officers; and (4) reissuance of visas expired due to PP

        10014 and PP 10052’s suspension of entry due to COVID-19.

12.     Defendants’ policies, procedures, and practices will remain in place through September

        30, 2020 and effectively end the DV-2020 program.

13.     Defendants policies, procedures, and practices suspending the Diversity Visa Program

        rests, in part, on the Presidential Proclamation 10014, Proclamation Suspending Entry

        of Aliens Who Present a Risk to the U.S. Labor Market Following the Coronavirus

        Outbreak (April 23, 2020), and its extension in Presidential Proclamation 10052,

        Suspension of Entry of Immigrants and Nonimmigrants Who Present a Risk to the United

        States Labor Market During the Recovery Following the 2019 Novel Coronavirus

        Outbreak.

14.     Other obstacles 2020 DV selectees have faced are the use of additional Presidential

        Proclamations by Defendants to refuse to adjudicate Plaintiffs’ Diversity Visas.


                                               3
      Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 27 of 177




        Defendants have relied on: (1) Presidential Proclamation 9984, Suspension of Entry as

        Immigrants and Nonimmigrants of Certain Additional Persons Who Pose a Risk of

        Transmitting 2019 Novel Coronavirus (suspending entry for persons who were present

        in the Republic of China within 14 days of seeking entry into the United States);

        (2) Presidential Proclamation 9992, Suspension of Entry as Immigrants and

        Nonimmigrants of Certain Additional Persons Who Pose a Risk of Transmitting 2019

        Novel Coronavirus (same for Iran); (3) Presidential Proclamation 9993, Suspension of

        Entry as Immigrants and Nonimmigrants of Certain Additional Persons Who Pose a Risk

        of Transmitting 2019 Novel Coronavirus (same for the Schengen Area); (4) Presidential

        Proclamation 9996, Suspension of Entry as Immigrants and Nonimmigrants of Certain

        Additional Persons Who Pose a Risk of Transmitting 2019 Novel Coronavirus (same for

        the United Kingdom and Ireland); (5) Presidential Proclamation 10041, Suspension of

        Entry as Immigrants and Nonimmigrants of Certain Additional Persons Who Pose a Risk

        of Transmitting 2019 Novel Coronavirus (same for Brazil), (6) Presidential Proclamation

        9945, Suspension of Entry of Immigrants Who Will Financially Burden the United States

        Healthcare System, (7) Presidential Proclamation 9983, Improving Enhanced Vetting

        Capabilities and Processes for Detecting Attempted Entry; and (8) Presidential

        Proclamation 9645, Enhancing Vetting Capabilities and Processes for Detecting

        Attempted Entry Into the United States by Terrorists or Other Public-Safety Threats to

        further effectuate their unlawful policies, programs, and practices of dismantling the

        Diversity Visa Program.

15.     These entry bans derive their authority from 8 U.S.C. § 1192(f), which provides only

        that the President can suspend entry, not visa issuance. See Hawaii v. Trump, 138 S. Ct.




                                              4
      Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 28 of 177




        at 2414 & n.3 (recognizing “the basic distinction between admissibility determinations,”

        i.e., entry determinations, and “visa issuance that runs through the INA”).

16.     Plaintiffs have received emails from U.S. Embassies and Consulates stating:

        “Unfortunately, Diversity Visa applicants are not exempt of the current Travel Ban and

        there are [sic] no waiver eligible. Hence, [Defendants are] putting all Diversity Visa

        applications on hold until the Travel Ban is lifted.”

17.     State Department officials and media outlets have repeated this message and informed

        all DV-2020 visa applicants that the adjudications of their visas have been suspended

        through December 31, 2020 pursuant to PP 10014 and PP 10052.

18.     Defendants’ Certified Administrative Record (“CAR”) unequivocally proves that

        Defendants’ practices, policies, and procedures to unreasonably delay adjudicating

        Plaintiffs’ diversity visas and to unlawful withhold said visas constitutes final agency

        action. See CAR at 000001, 000012, 0000275.

19.     The Department’s practices, policies, and procedures refusing to adjudicate immigrant

        visa applications for DV-2020 selectees and their derivative beneficiaries and issue, or

        reissue, visas to eligible applicants is unlawful and violates non-discretionary duty to

        adjudicate immigrant visa applications.

20.     Plaintiffs are requesting that the Court: (1) mandate Defendants reserve visa numbers for

        Plaintiffs through the pendency of litigation, (2) declare Defendants’ policies,

        procedures, and practices suspending Plaintiffs’ visa applications unlawful, (3) order

        Defendants to fully adjudicate Plaintiffs’ immigrant visa applications before the statutory

        deadline on September 30, 2020, and issue visas to eligible applicants in accordance with

        law. If Plaintiffs receive their visas, Plaintiffs request their visas be preserved until the

        suspension is lifted and they are permitted to enter the United States.


                                                5
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 29 of 177




                                 JURISDICTION AND VENUE

  21.     This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1361, and 42 U.S.C. § 1983.

          Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil Procedure. The

          Court has remedial authority pursuant to 28 U.S.C. § 1361, 28 U.S.C. §2201, and 5

          U.S.C. § 702.

  22.     Venue is proper pursuant to 28 U.S.C. § 1391 (e)(1)(A) because Defendant Michael R.

          Pompeo, in his official capacity as Secretary of State, resides in the District, and pursuant

          to 28 U.S.C. § 1391(e)(1)(B) because a substantial part of the events or omissions giving

          rise to the claim occurred in this District, namely, the formulation and promulgation of

          the challenged policies, procedures, and practices suspending the adjudication of

          immigrant visas for DV-2020 program selectees.



                                             PARTIES

PLAINTIFFS

Claudine Ngum Fonjong

  23.     Claudine Ngum Fonjong is a native of Cameroon and DV-2020 selectee.

  24.     Plaintiff Festus Suh Neba is a native of Cameroon and spouse of Claudine Ngum

          Fonjong. Festus Suh Neba is eligible to immigrate to the United States as a derivative

          beneficiary of Claudine Ngum Fonjong should they be issued an immigrant visa pursuant

          to their DV-2020 selection.

  25.     Plaintiff M.A.M.S. is a native of Cameroon and one-year-old minor child of Claudine

          Ngum Fonjong is eligible to immigrate to the United States as a derivative beneficiary




                                                  6
      Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 30 of 177




        of Claudine Ngum Fonjong should they be issued an immigrant visa pursuant to their

        DV-2020 selection.

26.     Claudine Ngum Fonjong holds a State Diploman from Bianka University Institute Buea

        Cameroon in Midwifery/Nursing, and owned her own pharmacy from 2017 up to

        February 2020. Festus Suh Neba has a Bachelor’s Degree in English and Literature from

        University of Douala in Cameroon and was a teacher before recently becoming a safety

        and security officer.

27.     On May 7, 2019, Claudine Ngum Fonjong and their derivative beneficiaries were

        invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

        to their DV-2020 selection.

28.     The KCC assigned Plaintiff Claudine Ngum Fonjong 2020AF67798.

29.     On June 19, 2019, Plaintiff Claudine Ngum Fonjong            submitted their DS-260,

        Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

30.     On June 19, 2019, Plaintiff Festus Suh Neba submitted their DS-260, Immigrant Visa

        Application and Alien Registration pursuant to their DV-2020 selection.

31.     On June 19, 2019, Plaintiff M.A.M.S. submitted their DS-260, Immigrant Visa

        Application and Alien Registration pursuant to their DV-2020 selection.

32.     Plaintiffs Claudine Ngum Fonjong , Festus Suh Neba, and M.A.M.S. have submitted all

        necessary documentation for adjudication of their DS-260, Immigrant Visa Application

        and Alien Registration.

33.     To date, Plaintiffs Claudine Ngum Fonjong , Festus Suh Neba, and M.A.M.S have not

        been scheduled for an interview at an US Embassy or Consulate or issued a decision on

        their applications.




                                             7
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 31 of 177




  34.     The adjudications of Plaintiffs Claudine Ngum Fonjong , Festus Suh Neba, and M.A.M.

          S’s immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.


Oleksandra V Kapinas

  35.     Oleksandra V Kapinas is a native of Ukraine and DV-2020 selectee.

  36.     On May 7, 2019 Oleksandra V Kapinas was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

  37.     The KCC assigned Plaintiff Oleksandra V Kapinas visa case number 2020EU2894.

  38.     On November 26, 2019, Plaintiff Oleksandra V Kapinas submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

  39.     Plaintiff Oleksandra V Kapinas has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

  40.     Plaintiff Oleksandra V Kapinas had an interview on March 4, 2020.

  41.     The adjudication of Plaintiff Oleksandra V Kapinas immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Njinuwoh Ndifon Nestor

  42.     Njinuwoh Ndifon Nestor is a native of Cameroon and DV-2020 selectee.

  43.     On May 7, 2019, Njinuwoh Ndifon Nestor was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

  44.     The KCC assigned Plaintiff Njinuwoh Ndifon Nestor visa case number

          2020AF00028315.



                                               8
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 32 of 177




  45.     On May 28, 2019, Plaintiff Njinuwoh Ndifon Nestor submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

  46.     Plaintiff Njinuwoh Ndifon Nestor has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

  47.     To date, Plaintiff Njinuwoh Ndifon Nestor has not been scheduled for an interview at

          an US Embassy or Consulate or issued a decision on their application.

  48.     The adjudication of Plaintiff Njinuwoh Ndifon Nestor immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Cathy Bofumbo Eluo

  49.     Cathy Bofumbo Eluo is a native of the Democratic Republic of Congo and DV-2020

          selectee.

  50.     Elie Varangba Gia is a native of the Democratic Republic of Congo and spouse of Cathy

          Bofumbo Eluo. Elie Varangba Gia is eligible to immigrate to the United States as a

          derivative beneficiary of Cathy Bofumbo Eluo should they be issued an immigrant visa

          pursuant to their DV-2020 selection.

  51.     On May 7, 2019, Cathy Bofumbo Eluo was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

  52.     The KCC assigned Plaintiff Cathy Bofumbo Eluo visa case number 2020AF0015925.

  53.     On August 4, 2019 Plaintiff Cathy Bofumbo Eluo submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

  54.     On August 19, 2019 Plaintiff Elie Varangba Gia submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.




                                                 9
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 33 of 177




  55.     Plaintiffs Cathy Bofumbo Eluo and Elie Varangba Gia have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

  56.     Plaintiffs Bofumbo Eluo and Elie Varangba Gia were scheduled for an interview on

          April 23, 2020 but the interview was cancelled.

  57.     To date, Plaintiffs Bofumbo Eluo and Elie Varangba Gia have not been rescheduled for

          an interview at an US Embassy or Consulate or issued a decision on their applications.

  58.     The adjudications of Plaintiffs Bofumbo Eluo and Elie Varangba Gia immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.


George Samir Messiha Dawood

  59.     George Samir Messiha Dawood is a native of Egypt and DV-2020 selectee.

  60.     Plaintiff Youstina Samir Baghdady Azer is a native of Egypt and spouse of George

          Samir Messiha Dawood. Youstina Samir Baghdady Azer is eligible to immigrate to the

          United States as a derivative beneficiary of George Samir Messiha Dawood should they

          be issued an immigrant visa pursuant to their DV-2020 selection.

  61.     Plaintiff K.G.S.M. is a native of Egypt and minor child of George Samir Messiha

          Dawood. K.G.S.M. is eligible to immigrate to the United States as a derivative

          beneficiary of George Samir Messiha Dawood should they be issued an immigrant visa

          pursuant to their DV-2020 selection.




                                                 10
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 34 of 177




  62.     On May 7, 2019, George Samir Messiha Dawood and their derivative beneficiaries were

          invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

          to their DV-2020 selection.

  63.     The KCC assigned Plaintiff George Samir Messiha Dawood visa case number

          2020AF37090.

  64.     On May 16, 2019 Plaintiff George Samir Messiha Dawood submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

  65.     On May 16, 2019 Plaintiff Youstina Samir Baghdady Azer submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

  66.     On May 16, 2019 Plaintiff K.G.S.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

  67.     Plaintiffs George Samir Messiha Dawood, Youstina Samir Baghdady Azer and

          K.G.S.M.    have submitted all necessary documentation for adjudication of their DS-

          260, Immigrant Visa Application and Alien Registration.

  68.     To date, Plaintiffs George Samir Messiha Dawood, Youstina Samir Baghdady Azer and

          K.G.S.M. have not been scheduled for an interview at an US Embassy or Consulate or

          issued a decision on their applications.

  69.     The adjudications of Plaintiffs     George Samir Messiha Dawood, Youstina Samir

          Baghdady Azer and K.G.S.M.’s immigrant visa applications are suspended pursuant to

          the Department’s policies, procedures, and practices suspending adjudications of

          immigrant visa applications for DV-2020 program selectees.

Alexey Nicolaevich Litvinov

  70.     Alexey Nicolaevich Litvinov is a native of Russia and DV-2020 selectee.




                                                 11
      Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 35 of 177




71.     Plaintiff Natalia Victorovna Litvinova is a native of Russia and spouse of Alexey

        Nicolaevich Litvinov. Natalia Victorovna Litvinova is eligible to immigrate to the

        United States as a derivative beneficiary of Alexey Nicolaevich Litvinov should they be

        issued an immigrant visa pursuant to their DV-2020 selection.

72.     Plaintiff Elena Kirillovna Stavrakova is a native of Russia and the child of Alexey

        Nicolaevich Litvinov. Elena Kirillovna Stavrakova is eligible to immigrate to the United

        States as a derivative beneficiary of Alexey Nicolaevich Litvinov should they be issued

        an immigrant visa pursuant to their DV-2020 selection.

73.     On May 7, 2019, Alexey Nicolaevich Litvinov was invited to submit a DS-260,

        Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

74.     The KCC assigned Plaintiff Alexey Nicolaevich Litvinov visa case number

        2020EU42452.

75.     On May 9, 2020, Plaintiff Alexey Nicolaevich Litvinov submitted their DS-260,

        Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

76.     On May 9, 2020, Plaintiff Natalia Victorovna Litvinova submitted their DS-260,

        Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

77.     On May 9, 2020, Plaintiff Elena Kirillovna Stavrakova submitted their DS-260,

        Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

78.     Plaintiffs Alexey Nicolaevich Litvinov, Natalia Victorovna Litvinova, and Elena

        Kirillovna Stavrakova have submitted all necessary documentation for adjudication of

        their DS-260, Immigrant Visa Application and Alien Registration.

79.     To date, Plaintiffs Alexey Nicolaevich Litvinov, Natalia Victorovna Litvinova, and

        Elena Kirillovna Stavrakova have not been scheduled for an interview at an US Embassy

        or Consulate or issued a decision on their applications.


                                              12
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 36 of 177




  80.     The adjudications of Plaintiffs Alexey Nicolaevich Litvinov, Natalia Victorovna

          Litvinova, and Elena Kirillovna Stavrakova’s immigrant visa applications are suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Lian Ivette Aimee Natalie Van Der Weel

  81.     Lian Ivette Aimee Natalie Van Der Weel is a native of the Netherlands and DV-2020

          selectee.

  82.     On May 7, 2019, Lian Ivette Aimee Natalie Van Der Weel was invited to submit a DS-

          260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

  83.     The KCC assigned Plaintiff Lian Ivette Aimee Natalie Van Der Weel visa case number

          2020EU20237.

  84.     On May 14, 2019, Plaintiff Lian Ivette Aimee Natalie Van Der Weel submitted their DS-

          260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

  85.     Plaintiff Lian Ivette Aimee Natalie Van Der Weel has submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

  86.      Plaintiff Lian Ivette Aimee Natalie Van Der Weel had an interview on April 7, 2020.

  87.     To date, Plaintiff Lian Ivette Aimee Natalie Van Der Weel has not been rescheduled for

          an interview at an US Embassy or Consulate or issued a decision on their applications.

  88.     The adjudication of Plaintiff Lian Ivette Aimee Natalie Van Der Weel immigrant visa

          application is suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.


                                                13
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 37 of 177




Sofia Saleh

  89.     Sofia Saleh is a native of France and DV-2020 selectee.

  90.     On May 7, 2019, Sofia Saleh was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

  91.     The KCC assigned Plaintiff Sofia Saleh visa case number 2020EU00015506.

  92.     On May 15, 2019, Plaintiff Sofia Saleh submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

  93.     Plaintiff Sofia Saleh has submitted all necessary documentation for adjudication of their

          DS-260, Immigrant Visa Application and Alien Registration.

  94.     Plaintiff Sofia Saleh was scheduled for an interview on April 15, 2020 but the interview

          was cancelled.

  95.     Plaintiff Sofia Saleh was rescheduled for an interview on June 3, 2020 but the interview

          was cancelled.

  96.     To date, Plaintiff Sofia Saleh has not been rescheduled for an interview at an US

          Embassy or Consulate or issued a decision on their applications.

  97.     The adjudication of Plaintiff Sofia Saleh immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.


Poireault Malonga Fienga


  98.     Poireault Malonga Fienga is a native of Congo and DV-2020 selectee.

  99.     Plaintiff Jessica Luila Nkieri is a native of Congo and spouse of Poireault Malonga

          Fienga. Jessica Luila Nkieri is eligible to immigrate to the United States as a derivative




                                                14
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 38 of 177




          beneficiary of Poireault Malonga Fienga should they be issued an immigrant visa

          pursuant to their DV-2020 selection.

 100.     On May 7, 2019, Poireault Malonga Fienga and their derivative beneficiaries were

          invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

          to their DV-2020 selection.

 101.     The KCC assigned Plaintiff Poireault Malonga Fienga visa case number 2020AF31985.

 102.     On July 11, 2019, Plaintiff Poireault Malonga Fienga submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 103.     On July 16, 2019, Plaintiff Jessica Luila Nkieri submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 104.     Plaintiffs Poireault Malonga Fienga and Jessica Luila Nkieri have submitted all

          necessary documentation for adjudication of their DS-260, Immigrant Visa Application

          and Alien Registration.

 105.     To date, Plaintiffs Poireault Malonga Fienga and Jessica Luila Nkieri have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 106.     The adjudications of Plaintiffs Poireault Malonga Fienga and Jessica Luila Nkieri’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Sherin Abdelfattah Elhanafi

 107.     Sherin Abdelfattah Elhanafi is a native of Egypt and DV-2020 selectee.

 108.     Plaintiff Ahmed Mohamed Samir Abou Stait is a native of Egypt and spouse of Sherin

          Abdelfattah Elhanafi. Ahmed Mohamed Samir Abou Stait is eligible to immigrate to the


                                                 15
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 39 of 177




         United States as a derivative beneficiary of Sherin Abdelfattah Elhanafi should they be

         issued an immigrant visa pursuant to their DV-2020 selection.

109.     Plaintiff L.A.A. is a native of Egypt and minor child of Sherin Abdelfattah Elhanafi.

         L.A.A. is eligible to immigrate to the United States as a derivative beneficiary of Sherin

         Abdelfattah Elhanafi should they be issued an immigrant visa pursuant to their DV-2020

         selection.

110.     Plaintiff O.A.A. is a native of Egypt and minor child of Sherin Abdelfattah Elhanafi.

         O.A.A. is eligible to immigrate to the United States as a derivative beneficiary of Sherin

         Abdelfattah Elhanafi should they be issued an immigrant visa pursuant to their DV-2020

         selection.

111.     On May 7, 2019, Sherin Abdelfattah Elhanafi and their derivative beneficiaries were

         invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

         to their DV-2020 selection.

112.     The KCC assigned Plaintiff Sherin Abdelfattah Elhanafi visa case number

         2020AS00012769.

113.     On October 19, 2019, Plaintiff Sherin Abdelfattah Elhanafi submitted their DS-260,

         Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

114.     On October 19, 2019, Plaintiff Ahmed Mohamed Samir Abou Stait submitted their DS-

         260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

         selection.

115.     On October 19, 2019, Plaintiff L.A.A. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

116.     On October 19, 2019, Plaintiff O.A.A. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.


                                               16
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 40 of 177




 117.     Plaintiffs Sherin Abdelfattah Elhanafi, Ahmed Mohamed Samir Abou Stait, L.A.A. and

          O.A.A. have submitted all necessary documentation for adjudication of their DS-260,

          Immigrant Visa Application and Alien Registration.

 118.     Plaintiffs Sherin Abdelfattah Elhanafi, Ahmed Mohamed Samir Abou Stait, L.A.A. and

          O.A.A. were scheduled for an interview on April 12, 2020 but the interview was

          cancelled.

 119.     To date, Plaintiffs Sherin Abdelfattah Elhanafi, Ahmed Mohamed Samir Abou Stait,

          L.A.A. and O.A.A. have not been rescheduled for an interview at an US Embassy or

          Consulate or issued a decision on their applications.

 120.     The adjudications of Plaintiffs Sherin Abdelfattah Elhanafi, Ahmed Mohamed Samir

          Abou Stait, L.A.A. and O.A.A.’s immigrant visa applications are suspended pursuant to

          the Department’s policies, procedures, and practices suspending adjudications of

          immigrant visa applications for DV-2020 program selectees.

Giancarlo Castellan

 121.     Giancarlo Castellan is a native of Italy and DV-2020 selectee.

 122.     Plaintiff Aurora Bisognin is a native of Italy and spouse of Giancarlo Castellan. Aurora

          Bisognin is eligible to immigrate to the United States as a derivative beneficiary of

          Giancarlo Castellan should they be issued an immigrant visa pursuant to their DV-2020

          selection.

 123.     Plaintiff M.C. is a native of Italy and minor child of Giancarlo Castellan is eligible to

          immigrate to the United States as a derivative beneficiary of Giancarlo Castellan should

          they be issued an immigrant visa pursuant to their DV-2020 selection.




                                                17
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 41 of 177




124.     Plaintiff R.C. is a native of Italy and minor child of Giancarlo Castellan is eligible to

         immigrate to the United States as a derivative beneficiary of Giancarlo Castellan should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

125.     On May 7, 2019, Giancarlo Castellan and their derivative beneficiaries were invited to

         submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

126.     The KCC assigned Plaintiff Giancarlo Castellan visa case number 2020EU00044902.

127.     On July 7, 2019, Plaintiff Giancarlo Castellan submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

128.     On July 7, 2019, Plaintiff Aurora Bisognin submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

129.     On July 7, 2019, Plaintiff M.C. submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

130.     On July 7, 2019, Plaintiff R.C. submitted their DS-260, Immigrant Visa Application and

         Alien Registration pursuant to their DV-2020 selection.

131.     Plaintiffs Giancarlo Castellan, Aurora Bisognin, M.C. and R.C. have submitted all

         necessary documentation for adjudication of their DS-260, Immigrant Visa Application

         and Alien Registration.

132.     To date, Plaintiffs Giancarlo Castellan, Aurora Bisognin, M.C. and R.C. have not been

         scheduled for an interview at an US Embassy or Consulate or issued a decision on their

         applications.

133.     The adjudications of Plaintiffs Giancarlo Castellan, Aurora Bisognin, M.C. and R.C.’s

         immigrant visa applications are suspended pursuant to the Department’s policies,




                                               18
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 42 of 177




          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Leugoue Moutcheu Robby Lanky

 134.     Leugoue Moutcheu Robby Lanky is a native of Cameroon and DV-2020 selectee.

 135.     On May 7, 2019, Leugoue Moutcheu Robby Lanky was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 136.     The KCC assigned Plaintiff Leugoue Moutcheu Robby Lanky visa case number

          2020AF00043312.

 137.     On July 3, 2019, Plaintiff Leugoue Moutcheu Robby Lanky submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 138.     Plaintiff Leugoue Moutcheu Robby Lanky has submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 139.     To date, Plaintiff Leugoue Moutcheu Robby Lanky has not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their application.

 140.     The adjudication of Plaintiff Leugoue Moutcheu Robby Lanky immigrant visa

          application is suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.

Lorenc Shaba

 141.      Lorenc Shaba is a native of Albania and DV-2020 selectee.

 142.     Plaintiff Juljana Pergega is a native of Albania and spouse of Lorenc Shaba. Juljana

          Pergega is eligible to immigrate to the United States as a derivative beneficiary of Lorenc

          Shaba should they be issued an immigrant visa pursuant to their DV-2020 selection.

 143.     On May 7, 2019, Lorenc Shaba was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.


                                                 19
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 43 of 177




 144.     The KCC assigned Plaintiff Lorenc Shaba visa case number 2020EU00032636.

 145.     On June 11, 2019, Plaintiff Lorenc Shaba submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 146.     On June 11, 2019, Plaintiff Lorenc Shaba submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 147.     Plaintiff Juljana Pergega has submitted all necessary documentation for adjudication of

          their DS-260, Immigrant Visa Application and Alien Registration.

 148.     Plaintiffs Lorenc Shaba and Juljana Pergega have submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 149.     To date, Plaintiffs Lorenc Shaba and Juljana Pergega have not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their applications.

 150.     The adjudications of Plaintiffs Lorenc Shaba and Juljana Pergega’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.


Gedeon Mputu Lufungula Jael Bernadette Pakama


 151.     Gedeon Mputu Lufungula Jael Bernadette Pakama is a native of the Democratic
          Republic of the Congo and DV-2020 selectee.

 152.     Plaintiff Jael Pakama Bernadette is a native of the Democratic Republic of the Congo
          and spouse of Gedeon Mputu Lufungula Jael Bernadette Pakama. Jael Pakama
          Bernadette is eligible to immigrate to the United States as a derivative beneficiary of
          Gedeon Mputu Lufungula Jael Bernadette Pakama should they be issued an immigrant
          visa pursuant to their DV-2020 selection.




                                               20
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 44 of 177




 153.     On May 7, 2019, Gedeon Mputu Lufungula Jael Bernadette Pakama was invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.


 154.     The KCC assigned Plaintiff Gedeon Mputu Lufungula Jael Bernadette Pakama visa case

          number.

 155.     On December 22, 2019, Plaintiff Gedeon Mputu Lufungula Jael Bernadette Pakama

          submitted their DS-260, Immigrant Visa Application and Alien Registration pursuant to

          their DV-2020 selection.

 156.     On December 22, 2019, Plaintiff Jael Pakama Bernadette submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 157.     Plaintiffs Gedeon Mputu Lufungula Jael Bernadette Pakama and Jael Pakama Bernadette

          have submitted all necessary documentation for adjudication of their DS-260, Immigrant

          Visa Application and Alien Registration.

 158.     To date, Plaintiffs Gedeon Mputu Lufungula Jael Bernadette Pakama and Jael Pakama

          Bernadette have not been scheduled for an interview at an US Embassy or Consulate or

          issued a decision on their applications.

 159.     The adjudications of Plaintiffs Gedeon Mputu Lufungula Jael Bernadette Pakama and

          Jael Pakama Bernadette’s immigrant visa applications are suspended pursuant to the

          Department’s policies, procedures, and practices suspending adjudications of immigrant

          visa applications for DV-2020 program selectees.



Rachel Mbokebote Bolonkall

 160.     Rachel Mbokebote Bolonkall is a native of Congo and DV-2020 selectee.



                                                 21
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 45 of 177




161.     Plaintiff Jean Liongo Mboba is a native of Congo and spouse of Rachel Mbokebote

         Bolonkall. Jean Liongo Mboba is eligible to immigrate to the United States as a

         derivative beneficiary of Rachel Mbokebote Bolonkall should they be issued an

         immigrant visa pursuant to their DV-2020 selection.

162.     Plaintiff J.M.M. is a native of Congo and minor child of Rachel Mbokebote Bolonkall.

         J.M.M. is eligible to immigrate to the United States as a derivative beneficiary of Rachel

         Mbokebote Bolonkall should they be issued an immigrant visa pursuant to their DV-

         2020 selection.

163.     Plaintiff J.M.M. is a native of Congo and minor child of Rachel Mbokebote Bolonkall.

         J.M.M. is eligible to immigrate to the United States as a derivative beneficiary of Rachel

         Mbokebote Bolonkall should they be issued an immigrant visa pursuant to their DV-

         2020 selection.

164.     Plaintiff J.M.M. is a native of Congo and minor child of Rachel Mbokebote Bolonkall.

         J.M.M. is eligible to immigrate to the United States as a derivative beneficiary of Rachel

         Mbokebote Bolonkall should they be issued an immigrant visa pursuant to their DV-

         2020 selection.

165.     Plaintiff D.E.M. is a native of Congo and minor child of Rachel Mbokebote Bolonkall.

         D.E.M. is eligible to immigrate to the United States as a derivative beneficiary of Rachel

         Mbokebote Bolonkall should they be issued an immigrant visa pursuant to their DV-

         2020 selection.

166.     Plaintiff S.L.M. is a native of Congo and minor child of Rachel Mbokebote Bolonkall.

         S.L.M. is eligible to immigrate to the United States as a derivative beneficiary of Rachel

         Mbokebote Bolonkall should they be issued an immigrant visa pursuant to their DV-

         2020 selection.


                                               22
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 46 of 177




167.     On May 7, 2019, Rachel Mbokebote Bolonkall and their derivative beneficiaries were

         invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

         to their DV-2020 selection.

168.     The KCC assigned Plaintiff Rachel Mbokebote Bolonkall visa case number

         2020AF37128.

169.     On August 20, 2019, Plaintiff Rachel Mbokebote Bolonkall submitted their DS-260,

         Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

170.     On August 20, 2019, Plaintiff Jean Liongo Mboba submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

171.     On August 20, 2019, Plaintiff J.M.M. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

172.     On August 20, 2019, Plaintiff J.M.M. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

173.     On August 20, 2019, Plaintiff J.M.M. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

174.     On August 20, 2019, Plaintiff J.M.M. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

175.     On August 20, 2019, Plaintiff D.E.M. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

176.     On August 20, 2019, Plaintiff S.L.M. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

177.     Plaintiffs Rachel Mbokebote Bolonkall, Jean Liongo Mboba, J.M.M., J.M.M., J.M.M.,

         J.M.M., D.E.M., and S.L.M. have submitted all necessary documentation for

         adjudication of their DS-260, Immigrant Visa Application and Alien Registration.


                                              23
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 47 of 177




 178.     To date, Plaintiffs Rachel Mbokebote Bolonkall, Jean Liongo Mboba, J.M.M., J.M.M.,

          J.M.M., J.M.M., D.E.M., and S.L.M. have not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their applications.

 179.     The adjudications of Plaintiffs Rachel Mbokebote Bolonkall, Jean Liongo Mboba,

          J.M.M., J.M.M., J.M.M., J.M.M., D.E.M., and S.L.M.’s immigrant visa applications are

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Mitch Van Look

 180.     Mitch Van Look is a native of Belgium and DV-2020 selectee.

 181.     On May 7, 2019, Mitch Van Look was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 182.     The KCC assigned Plaintiff Mitch Van Look visa case number 2020EU00014539.

 183.     On May 16, 2019, Plaintiff Mitch Van Look submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 184.     Plaintiff Mitch Van Look has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.

 185.     To date, Plaintiff Mitch Van Look has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 186.     The adjudication of Plaintiff Mitch Van Look immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Raimund Matthias Hepp


 187.     Raimund Matthias Hepp is a native of Austria and DV-2020 selectee.



                                               24
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 48 of 177




 188.     On May 7, 2019, Raimund Matthias Hepp was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 189.     The KCC assigned Plaintiff Raimund Matthias Hepp 2020EU00051499.

 190.     On July 23, 2019, Plaintiff Raimund Matthias Hepp submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 191.     Plaintiff Raimund Matthias Hepp has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 192.     To date, Plaintiff Raimund Matthias Hepp has not been scheduled for an interview at an

          US Embassy or Consulate or issued a decision on their application.

 193.     The adjudication of Plaintiff Raimund Matthias Hepp immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Elmountasir Ahmed Elkadir Sourig

 194.     Elmountasir Ahmed Elkadir Sourig is a native of Sudan and DV-2020 selectee.

 195.     Plaintiff Sara Hassan Elnour Mohamed is a native of Sudan and spouse of Elmountasir

          Ahmed Elkadir Sourig. Sara Hassan Elnour Mohamed is eligible to immigrate to the

          United States as a derivative beneficiary of Elmountasir Ahmed Elkadir Sourig should

          they be issued an immigrant visa pursuant to their DV-2020 selection.

 196.     Plaintiff A.E.A.E. is a native of Sudan and minor child of Elmountasir Ahmed Elkadir

          Sourig. A.E.A.E. is eligible to immigrate to the United States as a derivative beneficiary

          of Elmountasir Ahmed Elkadir Sourig should they be issued an immigrant visa pursuant

          to their DV-2020 selection.

 197.     Plaintiff A.E.A.E. is a native of Sudan and minor child of Elmountasir Ahmed Elkadir

          Sourig. A.E.A.E. is eligible to immigrate to the United States as a derivative beneficiary


                                                25
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 49 of 177




         Elmountasir Ahmed Elkadir Sourig should they be issued an immigrant visa pursuant to

         their DV-2020 selection.

198.     Plaintiff A.E.A.E. is a native of Sudan and minor child of Elmountasir Ahmed Elkadir

         Sourig. A.E.A.E. is eligible to immigrate to the United States as a derivative beneficiary

         Elmountasir Ahmed Elkadir Sourig should they be issued an immigrant visa pursuant to

         their DV-2020 selection.

199.     On May 7, 2019, Elmountasir Ahmed Elkadir Sourig and their derivative beneficiaries

         were invited to submit a DS-260, Immigrant Visa Application and Alien Registration

         pursuant to their DV-2020 selection.

200.     The KCC assigned Plaintiff Elmountasir Ahmed Elkadir Sourig visa case number

         2020AF26863.

201.     On September 29, 2019, Elmountasir Ahmed Elkadir Sourig submitted their DS-260,

         Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

202.     On September 29, 2019, Sara Hassan Elnour Mohamed submitted their DS-260,

         Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

203.     On September 29, 2019, A.E.A.E. submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

204.     On September 29, 2019, A.E.A.E. submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

205.     On September 29, 2019, A.E.A.E. submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

206.     Plaintiffs Elmountasir Ahmed Elkadir Sourig, Sara Hassan Elnour Mohamed, A.E.A.E.,

         A.E.A.E., and A.E.A.E. have submitted all necessary documentation for adjudication of

         their DS-260, Immigrant Visa Application and Alien Registration.


                                                26
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 50 of 177




 207.     To date, Plaintiffs Elmountasir Ahmed Elkadir Sourig, Sara Hassan Elnour Mohamed,

          A.E.A.E., A.E.A.E., and A.E.A.E. have not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their applications.

 208.     The adjudications of Plaintiffs Elmountasir Ahmed Elkadir Sourig, Sara Hassan Elnour

          Mohamed, A.E.A.E., A.E.A.E., and A.E.A.E.’s immigrant visa applications are

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.


Anne Merveille Kippe Mbang

 209.     Anne Merveille Kippe Mbang is a native of Cameroon and DV-2020 selectee.

 210.     On May 7, 2019, Anne Merveille Kippe Mbang was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 211.     The KCC assigned Plaintiff Anne Merveille Kippe Mbang visa case number

          2020AF00072025.

 212.     On June 4, 2019, Plaintiff Anne Merveille Kippe Mbang submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 213.     Plaintiff Anne Merveille Kippe Mbang has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 214.     To date, Plaintiff Anne Merveille Kippe Mbang has not been scheduled for an interview

          at an US Embassy or Consulate or issued a decision on their application.

 215.     The adjudication of Plaintiff Anne Merveille Kippe Mbang immigrant visa application

          is suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Evgenia Zornia



                                               27
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 51 of 177




216.     Evgenia Zornia is a native of Russia and DV-2020 selectee.

217.     Plaintiff Anton Kozyrev is a native of Russia and spouse of Evgenia Zornia. Anton

         Kozyrev is eligible to immigrate to the United States as a derivative beneficiary of

         Evgenia Zornia should they be issued an immigrant visa pursuant to their DV-2020

         selection.

218.     Plaintiff E.K. is a native of Russia and minor child of Evgenia Zornia. M.K. is eligible

         to immigrate to the United States as a derivative beneficiary of Evgenia Zornia should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

219.     Plaintiff M.K. is a native of Russia and minor child of Evgenia Zornia. M.K. is eligible

         to immigrate to the United States as a derivative beneficiary of Evgenia Zornia should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

220.     On May 7, 2019, Evgenia Zornia and their derivative beneficiaries were invited to

         submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

221.     The KCC assigned Plaintiff Evgenia Zornia visa case number 2020EU00009212.

222.     On November 26, 2019, Plaintiff Evgenia Zornia submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

223.     On November 26, 2019, Plaintiff Anton Kozyrev submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

224.     On November 26, 2019, Plaintiff E.K. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

225.     On November 26, 2019, Plaintiff M.K. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.




                                              28
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 52 of 177




 226.     Plaintiffs Evgenia Zornia, Anton Kozyrev, E.K. and M.K. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 227.     Plaintiffs Evgenia Zornia, Anton Kozyrev, E.K. and M.K. were scheduled for an

          interview on March 19, 2020 but the interview was cancelled.

 228.     To date, Plaintiffs Evgenia Zornia, Anton Kozyrev, E.K. and M.K. have not been

          rescheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 229.     The adjudications of Plaintiffs Evgenia Zornia, Anton Kozyrev, E.K. and M.K.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Francesca Marzano

 230.     Francesca Marzano is a native of Italy, and DV-2020 selectee.

 231.     On May 7, 2019, Francesca Marzano was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 232.     The KCC assigned Plaintiff Francesca Marzano visa case number 2020EU00039258.

 233.     On May 12, 2019, Plaintiff Francesca Marzano submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 234.      Plaintiff Francesca Marzano has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 235.     To date, Plaintiff Francesca Marzano has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.




                                               29
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 53 of 177




 236.     The adjudication of Plaintiff Francesca Marzano immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Vladislav Philippov

 237.     Vladislav Philippov is a native of Russia and DV-2020 selectee.

 238.     Plaintiff Marina Filippova is a native of Russia and spouse of Vladislav Philippov.

          Marina Filippova is eligible to immigrate to the United States as a derivative beneficiary

          of Vladislav Philippov should they be issued an immigrant visa pursuant to their DV-

          2020 selection.

 239.     On May 7, 2019, Vladislav Philippov was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 240.     The KCC assigned Plaintiff Vladislav Philippov visa case number 2020EU23891.

 241.     On September 5, 2019, Plaintiff Vladislav Philippov submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 242.     On September 5, 2019, Plaintiff Marina Filippova submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 243.     Plaintiffs Vladislav Philippov and Marina Filippova have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 244.     Plaintiffs Vladislav Philippov and Marina Filippova have not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their applications.

 245.     The adjudications of Plaintiffs Vladislav Philippov and Marina Filippova’s immigrant

          visa applications are suspended pursuant to the Department’s policies, procedures, and




                                                30
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 54 of 177




          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Philip Marcus Rufus Knauf

 246.     Philip Marcus Rufus Knauf is a native of Germany and DV-2020 selectee.

 247.     Plaintiff Pia Anong Phanaphet is a native of Germany and spouse of Philip Marcus

          Rufus Knauf. Pia Anong Phanaphet is eligible to immigrate to the United States as a

          derivative beneficiary of Philip Marcus Rufus Knauf should they be issued an immigrant

          visa pursuant to their DV-2020 selection.

 248.     On May 7, 2019, Philip Marcus Rufus Knauf and their derivative beneficiaries were

          invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

          to their DV-2020 selection.

 249.     The KCC assigned Plaintiff Philip Marcus Rufus Knauf visa case number

          2020EU00042071.

 250.     On August 30, 2019, Plaintiff Philip Marcus Rufus Knauf submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 251.     On August 30, 2019, Plaintiff Pia Anong Phanaphet submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 252.     Plaintiffs Philip Marcus Rufus Knauf and Pia Anong Phanaphet have submitted all

          necessary documentation for adjudication of their DS-260, Immigrant Visa Application

          and Alien Registration.

 253.     To date, Plaintiffs Philip Marcus Rufus Knauf and Pia Anong Phanaphet have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.




                                               31
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 55 of 177




 254.     The adjudications of Plaintiffs Philip Marcus Rufus Knauf and Pia Anong Phanaphet’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Marc Di Rosa

 255.     Marc Di Rosa is a native of France and DV-2020 selectee.

 256.     On May 7, 2019, Marc Di Rosa was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 257.     The KCC assigned Plaintiff Marc Di Rosa visa case number 2020EU00028472.

 258.     Plaintiff Marc Di Rosa submitted their DS-260, Immigrant Visa Application and Alien

          Registration pursuant to their DV-2020 selection.

 259.     Plaintiff Marc Di Rosa has submitted all necessary documentation for adjudication of

          their DS-260, Immigrant Visa Application and Alien Registration.

 260.     To date, Plaintiff Marc Di Rosa has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 261.     The adjudication of Plaintiff Marc Di Rosa immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Gizem Demirel

 262.     Gizem Demirel is a native of Turkey and DV-2020 selectee.

 263.     On May 7, 2019, Gizem Demirel was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 264.     The KCC assigned Plaintiff Gizem Demirel visa case number 2020EU00038054.




                                               32
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 56 of 177




 265.     On May 12, 2019, Plaintiff Gizem Demirel submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 266.     Plaintiff Gizem Demirel has submitted all necessary documentation for adjudication of

          their DS-260, Immigrant Visa Application and Alien Registration.

 267.     To date, Plaintiff Gizem Demirel has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 268.     The adjudication of Plaintiff Gizem Demirel immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Polina Stetciuk

 269.     Polina Stetciuk of Russia and DV-2020 selectee.

 270.     Plaintiff Anton Zvontcov is a native of Russia and spouse of Polina Stetciuk. Anton

          Zvontcov is eligible to immigrate to the United States as a derivative beneficiary of

          Polina Stetciuk should they be issued an immigrant visa pursuant to their DV-2020

          selection.

 271.     Plaintiff M.Z. is a native of Russia and minor child of Polina Stetciuk. M.Z. is eligible

          to immigrate to the United States as a derivative beneficiary of Polina Stetciuk should

          they be issued an immigrant visa pursuant to their DV-2020 selection.

 272.     On May 7, 2019, Polina Stetciuk and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 273.     The KCC assigned Plaintiff Polina Stetciuk visa case number 2020EU00019163.

 274.     On May 13, 2019, Plaintiff Polina Stetciuk submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.


                                               33
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 57 of 177




 275.     On May 13, 2019, Plaintiff Anton Zvontcov submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 276.     On May 13, 2019, Plaintiff M.Z. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 277.     Plaintiffs Polina Stetciuk, Anton Zvontcov, and M.Z. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 278.     Plaintiffs Polina Stetciuk, Anton Zvontcov, and M.Z. had an interview on April 23,

          2020.

 279.     The adjudications of Plaintiffs Polina Stetciuk, Anton Zvontcov, and M.Z.’s immigrant

          visa applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Orlando Montano Mederos

 280.     Orlando Montano Mederos is a native of Cuba and DV-2020 selectee.

 281.     On May 7, 2019, Orlando Montano Mederos was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 282.     The KCC assigned Plaintiff Orlando Montano Mederos visa case number

          2020SA00002491.

 283.     On March 8, 2020, Plaintiff Montano Mederos submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 284.     Plaintiff Orlando Montano Mederos has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.




                                               34
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 58 of 177




 285.     To date, Plaintiff Orlando Montano Mederos has not been scheduled for an interview at

          an US Embassy or Consulate or issued a decision on their applications.

 286.     The adjudication of Plaintiff Orlando Montano Mederos immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Motasem Hani Attieh

 287.     Motasem Hani Attieh is a native of Jordan and DV-2020 selectee.

 288.     On May 7, 2019, Motasem Hani Attieh was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 289.     The KCC assigned Plaintiff Motasem Hani Attieh visa case number 2020AS00029919.

 290.     On May 10, 2019, Plaintiff Motasem Hani Attieh submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 291.     Plaintiff Motasem Hani Attieh has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 292.      To date, Plaintiff Motasem Hani Attieh has not been scheduled for an interview at an

          US Embassy or Consulate or issued a decision on their application.

 293.     The adjudication of Plaintiff Motasem Hani Attieh immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Bokungu Bomengo Benjamin

 294.     Bokungu Bomengo Benjamin is a native of Congo and DV-2020 selectee.

 295.     On May 7, 2019, Bokungu Bomengo Benjamin was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.




                                               35
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 59 of 177




 296.     The KCC assigned Plaintiff Bokungu Bomengo Benjamin visa case number

          2020AF00025825.

 297.     On November 15, 2019, Plaintiff Bokungu Bomengo Benjamin submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 298.     Plaintiff Bokungu Bomengo Benjamin has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 299.     To date, Plaintiff Bokungu Bomengo Benjamin has not been scheduled for an interview

          at an US Embassy or Consulate or issued a decision on their application.

 300.     The adjudication of Plaintiff Bokungu Bomengo Benjamin immigrant visa application

          is suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Padam Bahadur kc

 301.     Padam Bahadur kc is a native of Nepal and DV-2020 selectee.

 302.     On May 7, 2019, Padam Bahadur kc was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 303.     The KCC assigned Plaintiff Padam Bahadur kc visa case number 2020AS00013221.

 304.     On May 20, 2019, Plaintiff Padam Bahadur kc submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 305.     Plaintiff Padam Bahadur kc has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.

 306.     To date, Plaintiff Padam Bahadr kc has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.




                                               36
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 60 of 177




 307.     The adjudication of Plaintiff Padam Bahadur kc immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Samir Mehdiyev

 308.     Samir Mehdiyev is a native of Azerbaijan and DV-2020 selectee.

 309.     On May 7, 2019, Samir Mehdiyev was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 310.     The KCC assigned Plaintiff Samir Mehdiyev visa case number 2020EU17724.

 311.     On May 25, 2019, Plaintiff Samir Mehdiyev submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 312.     Plaintiff Samir Mehdiyev has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.

 313.     To date, Plaintiff Samir Mehdiyev has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 314.     The adjudication of Plaintiff Samir Mehdiyev immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Oleg Borys

 315.     Oleg Borys is a native of Ukraine and DV-2020 selectee.

 316.     Plaintiff Kateryna Smirnova is a native of Ukraine and spouse of Oleg Borys. Kateryna

          Smirnova is eligible to immigrate to the United States as a derivative beneficiary of Oleg

          Borys should they be issued an immigrant visa pursuant to their DV-2020 selection.




                                                37
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 61 of 177




 317.     Plaintiff Y.R. is a native of Ukraine and minor child of Oleg Borys is eligible to

          immigrate to the United States as a derivative beneficiary of Oleg Borys should they be

          issued an immigrant visa pursuant to their DV-2020 selection.

 318.     On May 7, 2019, Oleg Borys and their derivative beneficiaries were invited to submit a

          DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 319.     The KCC assigned Plaintiff Oleg Borys visa case number 2020EU00015611.

 320.     On July 26, 2019, Plaintiff Oleg Borys submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 321.     On July 26, 2019, Plaintiff Kateryna Smirnova submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 322.     On July 26, 2019, Plaintiff Y.R. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 323.     Plaintiffs Oleg Borys, Kateryna Smirnova, and Y.R. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 324.     To date, Plaintiffs Oleg Borys, Kateryna Smirnova, and Y.R. have not been scheduled

          for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 325.     The adjudications of Plaintiffs Oleg Borys, Kateryna Smirnova, and Y.R.’s immigrant

          visa applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Leandro Jones Roig


                                               38
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 62 of 177




 326.     Leandro Jones Roig is a native of Uruguay and DV-2020 selectee.

 327.     Plaintiff Carolina Rocha Chimenceji is a native of Argentina and spouse of Leandro

          Jones Roig. Carolina Rocha Chimenceji is eligible to immigrate to the United States as

          a derivative beneficiary of Leandro Jones Roig should they be issued an immigrant visa

          pursuant to their DV-2020 selection.

 328.     On May 7, 2019, Leandro Jones Roig and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 329.     The KCC assigned Plaintiff Leandro Jones Roig visa case number 2020SA00002766.

 330.     On June 18, 2019, Plaintiff Leandro Jones Roig submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 331.     On June 18, 2019, Plaintiff Carolina Rocha Chimenceji submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 332.     Plaintiffs Leandro Jones Roig, and Carolina Rocha Chimenceji have submitted all

          necessary documentation for adjudication of their DS-260, Immigrant Visa Application

          and Alien Registration.

 333.     To date, Plaintiffs Leandro Jones Roig and Carolina Rocha Chimenceji have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 334.     The adjudications of Plaintiffs Leandro Jones Roig and Carolina Rocha Chimenceji’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Seyed Vahid Shojaei


                                                 39
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 63 of 177




 335.     Seyed Vahid Shojaei is a native of Germany and Iran and DV-2020 selectee.

 336.     On May 7, 2019, Seyed Vahid Shojaei was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 337.     The KCC assigned Plaintiff Seyed Vahid Shojaei visa case number 2020AS11801.

 338.     On October 16, 2019, Plaintiff Seyed Vahid Shojaei submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 339.     Plaintiff Seyed Vahid Shojaei has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 340.     To date, Plaintiff Seyed Vahid Shojaei has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 341.     The adjudication of Plaintiff Seyed Vahid Shojaei immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Dorela Lifo

 342.     Dorela Lifo is a native of Albania and DV-2020 selectee.

 343.     On May 7, 2019, Dorela Lifo was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 344.     The KCC assigned Plaintiff Dorela Lifo visa case number 2020eu00019059.

 345.     On May 11, 2019, Plaintiff Dorela Lifo submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 346.     Plaintiff Dorela Lifo has submitted all necessary documentation for adjudication of their

          DS-260, Immigrant Visa Application and Alien Registration.

 347.     Plaintiff Dorela Lifo was scheduled for an interview on April 2, 2020 but the interview

          was cancelled.


                                               40
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 64 of 177




 348.     To date, Plaintiff Dorela Lifo has not been rescheduled for an interview at an US

          Embassy or Consulate or issued a decision on their applications.

 349.     The adjudication of Plaintiff Dorela Lifo immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Tamer Ossama Moustafa Abdelgawad Elshami

 350.     Tamer Ossama Moustafa Abdelgawad Elshami is a native of Egypt and DV-2020

          selectee.

 351.     On May 7, 2019, Tamer Ossama Moustafa Abdelgawad Elshami was invited to submit

          a DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 352.     The KCC assigned Plaintiff Tamer Ossama Moustafa Abdelgawad Elshami visa case

          number 2020AF41699.

 353.     On July 1, 2019, Plaintiff Tamer Ossama Moustafa Abdelgawad Elshami submitted

          their DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-

          2020 selection.

 354.     Plaintiff Tamer Ossama Moustafa Abdelgawad Elshami has submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 355.     To date, Plaintiff Tamer Ossama Moustafa Abdelgawad Elshami has not been scheduled

          for an interview at an US Embassy or Consulate or issued a decision on their application.

 356.     The adjudication of Plaintiff Tamer Ossama Moustafa Abdelgawad Elshami immigrant

          visa application is suspended pursuant to the Department’s policies, procedures, and




                                                41
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 65 of 177




          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Yurelis Soto Reina

 357.     Yurelis Soto Reina is a native of Cuba and DV-2020 selectee.

 358.     Plaintiff K.O.S.S. is a native of Cuba and minor child of Yurelis Soto Reina. K.O.S.S.

          is eligible to immigrate to the United States as a derivative beneficiary of Yurelis Soto

          Reina should they be issued an immigrant visa pursuant to their DV-2020 selection.

 359.     Plaintiff K.O.S.S. is a native of Cuba and minor child of Yurelis Soto Reina. K.O.S.S.

          is eligible to immigrate to the United States as a derivative beneficiary of Yurelis Soto

          Reina should they be issued an immigrant visa pursuant to their DV-2020 selection.

 360.     Plaintiff K.M.V.S. is a native of Cuba and minor child of Yurelis Soto Reina. K.M.V.S.

          is eligible to immigrate to the United States as a derivative beneficiary of Yurelis Soto

          Reina should they be issued an immigrant visa pursuant to their DV-2020 selection.

 361.     On May 7, 2019, Yurelis Soto Reina and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 362.     The KCC assigned Plaintiff Yurelis Soto Reina visa case number 2020SA00002829.

 363.     On April 20, 2020, Plaintiff Yurelis Soto Reina submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 364.     On April 20, 2020, Plaintiff K.O.S.S. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 365.     On April 20, 2020, Plaintiff K.M.V.S. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.




                                                42
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 66 of 177




 366.     Plaintiffs Yurelis Soto Reina, K.O.S.S., and K.M.V.S. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 367.     To date, Plaintiffs Yurelis Soto Reina, K.O.S.S., and K.M.V.S. have not been scheduled

          for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 368.     The adjudications of Plaintiffs Yurelis Soto Reina, K.O.S.S., and K.M.V.S.’s immigrant

          visa applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Hiwot Berta Tirye

 369.     Hiwot Berta Tirye is a native of Ethiopia and DV-2020 selectee.

 370.     On May 7, 2019, Hiwot Berta Tirye was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 371.     The KCC assigned Plaintiff Hiwot Berta Tirye visa case number 2020AF35474.

 372.     On May 26, 2019, Plaintiff Hiwot Berta Tirye submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 373.     Plaintiff Hiwot Berta Tirye has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.

 374.     To date, Plaintiff Hiwot Berta Tirye has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 375.     The adjudication of Plaintiff Hiwot Berta Tirye immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.


                                               43
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 67 of 177




Balkrishna Luintel

 376.     Balkrishna Luintel is a native of Nepal and DV-2020 selectee.

 377.     On May 7, 2019, Balkrishna Luintel was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 378.     The KCC assigned Plaintiff Balkrishna Luintel visa case number 2020AS00007748.

 379.     On July 4, 2019, Plaintiff Balkrishna Luintel submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 380.     Plaintiff Balkrishna Luintel has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.

 381.     To date, Plaintiff Balkrishna Luintel has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 382.     The adjudication of Plaintiff Balkrishna Luintel immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Kpessou Adrime

 383.     Kpessou Adrime is a native of Togo and DV-2020 selectee.

 384.     On May 7, 2019, Kpessou Adrime was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 385.     The KCC assigned Plaintiff Kpessou Adrime visa case number 2020AF30610.

 386.     Plaintiff Kpessou Adrime submitted their DS-260, Immigrant Visa Application and

          Alien Registration pursuant to their DV-2020 selection.

 387.     Plaintiff Kpessou Adrime has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.




                                               44
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 68 of 177




 388.     To date, Plaintiff Kpessou Adrime has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 389.     The adjudication of Plaintiff Kpessou Adrime immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Katia Elena Casanova Delgado

 390.     Katia Elena Casanova Delgado is a native of Cuba and DV-2020 selectee.

 391.     Plaintiff Leonardo Rifá Montané is a native of Cuba and spouse of Katia Elena Casanova

          Delgado. Rifá Montané is eligible to immigrate to the United States as a derivative

          beneficiary of Katia Elena Casanova Delgado should they be issued an immigrant visa

          pursuant to their DV-2020 selection.

 392.     On May 7, 2019, Katia Elena Casanova Delgado and their derivative beneficiaries were

          invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

          to their DV-2020 selection.

 393.     The KCC assigned Plaintiff Katia Elena Casanova Delgado visa case number

          2020SA3111.

 394.     On May 16, 2019, Plaintiff Katia Elena Casanova Delgado submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 395.     On May 16, 2019, Plaintiff Leonardo Rifá Montané submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 396.     Plaintiffs Katia Elena Casanova Delgado and Leonardo Rifá Montané have submitted

          all necessary documentation for adjudication of their DS-260, Immigrant Visa

          Application and Alien Registration.




                                                 45
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 69 of 177




 397.     To date, Plaintiffs Katia Elena Casanova Delgado and Leonardo Rifá Montané have not

          been scheduled for an interview at an US Embassy or Consulate or issued a decision on

          their applications.

 398.     The adjudications of Plaintiffs Katia Elena Casanova Delgado and Leonardo Rifá

          Montané’s immigrant visa applications are suspended pursuant to the Department’s

          policies, procedures, and practices suspending adjudications of immigrant visa

          applications for DV-2020 program selectees.

Nathalie Nadege Nguefack Tsoutsop

 399.     Nathalie Nadege Nguefack Tsoutsop is a native of Cameroon and DV-2020 selectee.

 400.     Plaintiff E.B.K.K. is a native of Cameroon and minor child of Nathalie Nadege

          Nguefack Tsoutsop. E.B.K.K. is eligible to immigrate to the United States as a derivative

          beneficiary of Nathalie Nadege Nguefack Tsoutsop should they be issued an immigrant

          visa pursuant to their DV-2020 selection.

 401.     On May 7, 2019, Nathalie Nadege Nguefack Tsoutsop and their derivative beneficiaries

          were invited to submit a DS-260, Immigrant Visa Application and Alien Registration

          pursuant to their DV-2020 selection.

 402.     The KCC assigned Plaintiff Nathalie Nadege Nguefack Tsoutsop visa case number

          2020AF00032759.

 403.     On July 23, 2019, Plaintiff Nathalie Nadege Nguefack Tsoutsop submitted their DS-

          260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 404.     On July 23, 2019, Plaintiff E.B.K.K. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.



                                                 46
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 70 of 177




 405.     Plaintiffs Nathalie Nadege Nguefack Tsoutsop and E.B.K.K.have submitted all

          necessary documentation for adjudication of their DS-260, Immigrant Visa Application

          and Alien Registration.

 406.     To date, Plaintiffs Nathalie Nadege Nguefack Tsoutsop and E.B.K.K. have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 407.     The adjudications of Plaintiffs Nathalie Nadege Nguefack Tsoutsop and E.B.K.K.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Sabaa Fadhl Ali Hussein

 408.     Sabaa Fadhl Ali Hussein is a native of Yemen and DV-2020 selectee.

 409.      Plaintiff Awad Musaeed Ali Hussein is a native of Yemen and spouse of Sabaa Fadhl

          Ali Hussein. Awad Musaeed Ali Hussein is eligible to immigrate to the United States as

          a derivative beneficiary of Sabaa Fadhl Ali Hussein should they be issued an immigrant

          visa pursuant to their DV-2020 selection.

 410.     Plaintiff Awad Musaeed Ali Hussein is a dentist, and his brother is a U.S. citizen living

          in the United States.

 411.     Plaintiff H.A.M.A.H. is a native of Yemen and minor child of Sabaa Fadhl Ali Hussein

          is eligible to immigrate to the United States as a derivative beneficiary of Sabaa Fadhl

          Ali Hussein should they be issued an immigrant visa pursuant to their DV-2020

          selection.




                                               47
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 71 of 177




412.     Plaintiff N.A.M.A.H. is a native of Yemen and minor child of Sabaa Fadhl Ali Hussein

         is eligible to immigrate to the United States as a derivative beneficiary of Sabaa Fadhl

         Ali Hussein should they be issued an immigrant visa pursuant to their DV-2020

         selection.

413.     Plaintiff Z.A.M.A.H. is a native of Yemen and minor child of Sabaa Fadhl Ali Hussein

         is eligible to immigrate to the United States as a derivative beneficiary of Sabaa Fadhl

         Ali Hussein should they be issued an immigrant visa pursuant to their DV-2020

         selection.

414.     On May 7, 2019, Sabaa Fadhl Ali Hussein and their derivative beneficiaries were invited

         to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

415.     The KCC assigned Plaintiff Sabaa Fadhl Ali Hussein visa case number

         2020AS00023428.

416.     The KCC has confirmed receipt of Plaintiff Sabaa Fadhl Ali Hussein and their derivative

         beneficiaries’ documents on June 15, 2020.

417.     On December 24, 2019, Plaintiff Sabaa Fadhl Ali Hussein submitted their DS-260,

         Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

418.     On December 24, 2019, Plaintiff Awad Musaeed Ali Hussein submitted their DS-260,

         Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

419.     On December 24, 2019, Plaintiff H.A.M.A.H. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

420.     On December 24, 2019, Plaintiff N.A.M.A.H. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.



                                              48
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 72 of 177




 421.     On December 24, 2019, Plaintiff Z.A.M.A.H. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 422.     Plaintiffs Sabaa Fadhl Ali Hussein, Awad Musaeed Ali Hussein, H.A.M.A.H.,

          N.A.M.A.H., and Z.A.M.A.H. have submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 423.     To date, Plaintiffs Sabaa Fadhl Ali Hussein, Awad Musaeed Ali Hussein, H.A.M.A.H.,

          N.A.M.A.H., and Z.A.M.A.H have not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their applications.

 424.     The adjudications of Plaintiffs Sabaa Fadhl Ali Hussein, Awad Musaeed Ali Hussein,

          H.A.M.A.H., N.A.M.A.H., and Z.A.M.A.H’s immigrant visa applications are suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Armaghan Khakzad

 425.     Armaghan Khakzad is a native of Iran and DV-2020 selectee.

 426.     Plaintiff Saeid Shoaee is a native of Iran and spouse of Armaghan Khakzad. Saeid

          Shoaee is eligible to immigrate to the United States as a derivative beneficiary of

          Armaghan Khakzad should they be issued an immigrant visa pursuant to their DV-2020

          selection.

 427.     On May 7, 2019, Armaghan Khakzad and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 428.     The KCC assigned Plaintiff Armaghan Khakzad visa case number 2020AS3916.

 429.     Plaintiff Armaghan Khakzad and Saeid Shoaee submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.


                                               49
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 73 of 177




 430.     Plaintiffs Armaghan Khakzad, and Saeid Shoaee have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 431.     Plaintiffs Armaghan Khakzad, and Saeid Shoaee had an interview on January 21, 2020.

 432.     The adjudications of Plaintiffs Armaghan Khakzad, and Saeid Shoaee’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Martin Roth

 433.     Martin Roth is a native of Switzerland and DV-2020 selectee.

 434.     On May 7, 2019, Martin Roth was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 435.     The KCC assigned Plaintiff Martin Roth visa case number 2020EU51543.

 436.     On May 27, 2019, Plaintiff Martin Roth submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 437.     Plaintiff Martin Roth has submitted all necessary documentation for adjudication of

          their DS-260, Immigrant Visa Application and Alien Registration.

 438.     The adjudication of Plaintiff Martin Roth immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Henri Mukobo Kakwata

 439.     Henri Mukobo Kakwata is a native of Congo and DV-2020 selectee.

 440.     On May 7, 2019, Henri Mukobo Kakwata was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.


                                               50
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 74 of 177




 441.     The KCC assigned Plaintiff Henri Mukobo Kakwata visa case number 2020AF12207.

 442.     On October 16, 2019, Plaintiff Henri Mukobo Kakwata submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 443.     Plaintiff Henri Mukobo Kakwata has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 444.     To date, Plaintiff Henri Mukobo Kakwata has not been scheduled for an interview at

          an US Embassy or Consulate or issued a decision on their application.

 445.     The adjudication of Plaintiff Henri Mukobo Kakwata immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Yurii Boliuk

 446.     Yurii Boliuk is a native of Ukraine and DV-2020 selectee.

 447.     Anzhela Kulynych is a native of Ukraine and spouse of Yurii Boliuk. Anzhela Kulynych

          is eligible to immigrate to the United States as a derivative beneficiary of Yurii Boliuk

          should they be issued an immigrant visa pursuant to their DV-2020 selection.

 448.     On May 7, 2019, Yurii Boliuk and their derivative beneficiaries were invited to submit

          a DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 449.     The KCC assigned Plaintiff Yurii Boliuk visa case number 2020EU20349.

 450.     On November 2, 2019, Plaintiff Yurii Boliuk submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 451.     On November 2, 2019, Plaintiff Anzhela Kulynych submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.




                                                51
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 75 of 177




 452.     Plaintiffs Yurii Boliuk and Anzhela Kulynych. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 453.     To date, Plaintiffs Yurii Boliuk and Anzhela Kulynych. have not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their applications.

 454.     The adjudications of Plaintiffs Yurii Boliuk and Anzhela Kulynych’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Mohamed Mokhtar Ahmed Abdelrahman

 455.     Mohamed Mokhtar Ahmed Abdelrahman is a native of Egypt and DV-2020 selectee.

 456.     Plaintiff Sara Hamdy Mohamed Ibrahim is a native of Egypt and spouse of Mohamed

          Mokhtar Ahmed Abdelrahman. Sara Hamdy Mohamed Ibrahim is eligible to immigrate

          to the United States as a derivative beneficiary of Mohamed Mokhtar Ahmed

          Abdelrahman should they be issued an immigrant visa pursuant to their DV-2020

          selection.

 457.     Plaintiff J.M.M.A.A. is a native of Egypt and minor child of Mohamed Mokhtar Ahmed

          Abdelrahman is eligible to immigrate to the United States as a derivative beneficiary of

          Mohamed Mokhtar Ahmed Abdelrahman should they be issued an immigrant visa

          pursuant to their DV-2020 selection.

 458.     On May 7, 2019, Mohamed Mokhtar Ahmed Abdelrahman and their derivative

          beneficiaries were invited to submit a DS-260, Immigrant Visa Application and Alien

          Registration pursuant to their DV-2020 selection.




                                                 52
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 76 of 177




 459.     The KCC assigned Plaintiff Mohamed Mokhtar Ahmed Abdelrahman visa case number

          2020AF65785.

 460.     On May 18, 2019, Plaintiff Mohamed Mokhtar Ahmed Abdelrahman submitted their

          DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 461.     On May 18, 2019, Sara Hamdy Mohamed Ibrahim submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 462.     On May 18, 2019, J.M.M.A.A. submitted their DS-260, Immigrant Visa Application and

          Alien Registration pursuant to their DV-2020 selection.

 463.     Plaintiffs H.M.M.A.A. and H.M.M.A.A. are Mohamed Mokhtar Ahmed Abdelrahman’s

          newborns daughters, and thus, have not yet submitted their DS-260, Immigrant Visa

          Application and Alien Registration.

 464.     Plaintiffs Mohamed Mokhtar Ahmed Abdelrahman, Sara Hamdy Mohamed Ibrahim

          and J.M.M.A.A. have submitted all necessary documentation for adjudication of their

          DS-260, Immigrant Visa Application and Alien Registration.

 465.     To date, Plaintiffs Mohamed Mokhtar Ahmed Abdelrahman, Sara Hamdy Mohamed

          Ibrahim and J.M.M.A.A. have not been scheduled for an interview at an US Embassy or

          Consulate or issued a decision on their applications.

 466.     The adjudications of Plaintiffs Mohamed Mokhtar Ahmed Abdelrahman, Sara Hamdy

          Mohamed Ibrahim and J.M.M.A.A.’s immigrant visa applications are suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Norges Sam Aragon

 467.     Norges Sam Aragon is a native of Cuba and DV-2020 selectee.


                                                53
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 77 of 177




468.     Plaintiff Idania Gonzalez Cabrera is a native of Cuba and spouse of Norges Sam Aragon.

         Idania Gonzalez Cabrera is eligible to immigrate to the United States as a derivative

         beneficiary of Norges Sam Aragon should they be issued an immigrant visa pursuant to

         their DV-2020 selection.

469.     Plaintiff D.S.G. is a native of Cuba and minor child of Norges Sam Aragon is eligible

         to immigrate to the United States as a derivative beneficiary of Norges Sam Aragon

         should they be issued an immigrant visa pursuant to their DV-2020 selection.

470.     Plaintiff D.S.G. is a native of Cuba and minor child of Norges Sam Aragon is eligible

         to immigrate to the United States as a derivative beneficiary of Norges Sam Aragon

         should they be issued an immigrant visa pursuant to their DV-2020 selection.

471.     On May 7, 2019, Norges Sam Aragon and their derivative beneficiaries were invited to

         submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

472.     The KCC assigned Plaintiff Norges Sam Aragon visa case number 2020SA761.

473.     Plaintiff Norges Sam Aragon submitted their DS-260, Immigrant Visa Application and

         Alien Registration pursuant to their DV-2020 selection.

474.     Plaintiff Idania Gonzalez Cabrera submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

475.     Plaintiff D.S.G. submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.

476.     Plaintiff D.S.G. submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.




                                              54
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 78 of 177




 477.      Plaintiffs Norges Sam Aragon, Idania Gonzalez Cabrera, D.S.G., and D.S.G. have

          submitted all necessary documentation for adjudication of their DS-260, Immigrant Visa

          Application and Alien Registration.

 478.     To date, Plaintiffs Norges Sam Aragon, Idania Gonzalez Cabrera, D.S.G., and D.S.G.

          have not been scheduled for an interview at an US Embassy or Consulate or issued a

          decision on their applications.

 479.     The adjudications of Plaintiffs Norges Sam Aragon, Idania Gonzalez Cabrera, D.S.G.,

          and D.S.G.’s immigrant visa applications are suspended pursuant to the Department’s

          policies, procedures, and practices suspending adjudications of immigrant visa

          applications for DV-2020 program selectees.

Abdulhamid Shariff Ahmed

 480.     Abdulhamid Shariff Ahmed is a native of Kenya and DV-2020 selectee.

 481.     On May 7, 2019, Abdulhamid Shariff Ahmed was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 482.     The KCC assigned Plaintiff Abdulhamid Shariff Ahmed visa case number

          2020AF62789.

 483.     Plaintiff Abdulhamid Shariff Ahmed submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 484.     Plaintiff Abdulhamid Shariff Ahmed has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 485.     To date, Plaintiff Abdulhamid Shariff Ahmed has not been scheduled for an interview

          at an US Embassy or Consulate or issued a decision on their application.




                                                55
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 79 of 177




 486.     The adjudication of Plaintiff Abdulhamid Shariff Ahmed immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Sangou Kouotou Leonel

 487.     Sangou Kouotou Leonel is a native of Cameroon and DV-2020 selectee.

 488.     On May 7, 2019, Sangou Kouotou Leonel was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 489.     The KCC assigned Plaintiff Sangou Kouotou Leonel visa case number 2020AF38993.

 490.     On August 2, 2019, Plaintiff Sangou Kouotou Leonel submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 491.     Plaintiff Sangou Kouotou Leonel has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 492.     To date, Plaintiff Sangou Kouotou Leonel has not been scheduled for an interview at an

          US Embassy or Consulate or issued a decision on their application.

 493.     The adjudication of Plaintiff Sangou Kouotou Leonel immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Laxman Giri

 494.     Laxman Giri is a native of Nepal and DV-2020 selectee.

 495.     On May 7, 2019, Laxman Giri was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 496.     The KCC assigned Plaintiff Laxman Giri visa case number 2020AS10303.

 497.     Plaintiff Laxman Giri submitted their DS-260, Immigrant Visa Application and Alien

          Registration pursuant to their DV-2020 selection.


                                               56
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 80 of 177




 498.     Plaintiff Laxman Giri has submitted all necessary documentation for adjudication of

          their DS-260, Immigrant Visa Application and Alien Registration.

 499.     Plaintiff Laxman Giri was scheduled for an interview on April 27, 2020 but the

          interview was cancelled.

 500.     To date, Plaintiff Laxman Giri has not been rescheduled for an interview at an US

          Embassy or Consulate or issued a decision on their applications.

 501.      The adjudication of Plaintiff Laxman Giri immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Mahboobeh Peyvas

 502.     Mahboobeh Peyvas is a native of Iran and DV-2020 selectee.

 503.     Plaintiff Babak Parhoudeh is a native of Iran and spouse of Mahboobeh Peyvas. Babak

          Parhoudeh is eligible to immigrate to the United States as a derivative beneficiary of

          Mahboobeh Peyvas should they be issued an immigrant visa pursuant to their DV-2020

          selection.

 504.     Plaintiff P.P. is a native of Iran and minor child of Mahboobeh Peyvas is eligible to

          immigrate to the United States as a derivative beneficiary of Mahboobeh Peyvas should

          they be issued an immigrant visa pursuant to their DV-2020 selection.

 505.     On May 7, 2019, Mahboobeh Peyvas and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 506.     The KCC assigned Plaintiff Mahboobeh Peyvas visa case number 2020AS8670.

 507.     On September 27, 2019, Plaintiff Mahboobeh Peyvas submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.


                                               57
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 81 of 177




 508.     On September 27, 2019, Plaintiff Babak Parhoudeh submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 509.     On September 27, 2019, Plaintiff P.P. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 510.     Plaintiffs Mahboobeh Peyvas, Babak Parhoudeh, and P.P. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 511.     Plaintiffs Mahboobeh Peyvas, Babak Parhoudeh, and P.P. were scheduled for an

          interview on April 21, 2020 but the interview was cancelled.

 512.     To date, Plaintiffs Mahboobeh Peyvas, Babak Parhoudeh, and P.P. have not been

          rescheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 513.     The adjudications of Plaintiffs Mahboobeh Peyvas, Babak Parhoudeh, and P.P.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Nariman Davarani

 514.     Nariman Davarani is a native of Iran and DV-2020 selectee.

 515.     On May 7, 2019, Nariman Davarani was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 516.     The KCC assigned Plaintiff Nariman Davarani visa case number 2020AS1497.

 517.     On May 11, 2019, Plaintiff Nariman Davarani submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.




                                               58
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 82 of 177




 518.     Plaintiff Nariman Davarani has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.

 519.     Plaintiff Nariman Davarani was scheduled for an interview December 25, 2020 and is

          currently in Administrative processing.

 520.     To date, Plaintiff Nariman Davarani has not been rescheduled for an interview at an US

          Embassy or Consulate or issued a decision on their applications.

 521.     The adjudication of Plaintiff Nariman Davarani immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Gonul Ozkilic

 522.     Gonul Ozkilic is a native of Turkey and DV-2020 selectee.

 523.     Plaintiff Ali Ozkilic is a native of Turkey and spouse of Gonul Ozkilic. Ali Ozkilic is

          eligible to immigrate to the United States as a derivative beneficiary of Gonul Ozkilic

          should they be issued an immigrant visa pursuant to their DV-2020 selection.

 524.     Plaintiff S.H.O. is a native of Turkey and minor child of Gonul Ozkilic. S.H.O. is

          eligible to immigrate to the United States as a derivative beneficiary of Gonul Ozkilic

          should they be issued an immigrant visa pursuant to their DV-2020 selection.

 525.     Plaintiff S.A.O. is a native of Turkey and minor child of Gonul Ozkilic. S.A.O. is

          eligible to immigrate to the United States as a derivative beneficiary of Gonul Ozkilic

          should they be issued an immigrant visa pursuant to their DV-2020 selection.

 526.     On May 7, 2019, Gonul Ozkilic and their derivative beneficiaries were invited to submit

          a DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection. June

 527.     The KCC assigned Plaintiff Gonul Ozkilic visa case number 2020EU00005204.


                                               59
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 83 of 177




 528.     On June 12, 2019, Plaintiff Gonul Ozkilic submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 529.     On June 12, 2019, Plaintiff Ali Ozkilic submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 530.     On June 12, 2019, Plaintiff S.H.O. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 531.     On June 12, 2019, Plaintiff S.A.O. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 532.     Plaintiffs Gonul Ozkilic, Ali Ozkilic, S.H.O. and S.A.O. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration

 533.     To date, Plaintiffs Gonul Ozkilic, Ali Ozkilic, S.H.O. and S.A.O. have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 534.     The adjudications of Plaintiffs Gonul Ozkilic, Ali Ozkilic, S.H.O. and S.A.O.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Talgat Tleubayev

 535.     Talgat Tleubayev is a native of Kazakhstan and DV-2020 selectee.

 536.     Plaintiff Madina Tleubaev is a native of Kazakhstan and spouse of Talgat Tleubayev.

          Madina Tleubaev is eligible to immigrate to the United States as a derivative beneficiary

          of Talgat Tleubayev should they be issued an immigrant visa pursuant to their DV-2020

          selection.


                                                60
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 84 of 177




 537.     On May 7, 2019, Talgat Tleubayev and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 538.     The KCC assigned Plaintiff Talgat Tleubayev visa case number 2020EU37169.

 539.     On May 25, 2019, Plaintiff Talgat Tleubayev submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 540.     On May 25, 2019, Plaintiff Madina Tleubaev submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 541.     Plaintiffs Talgat Tleubayev and Madina Tleubaev have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 542.     To date, Plaintiffs Talgat Tleubayev and Madina Tleubaev have not been scheduled for

          an interview at an US Embassy or Consulate or issued a decision on their applications.

 543.     The adjudications of Plaintiffs Talgat Tleubayev and Madina Tleubaev immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Lumadi Prasad Adhikari

 544.     Lumadi Prasad Adhikari is a native of Nepal and DV-2020 selectee.

 545.     Plaintiff Sujita Khatiwada is a native of Nepal and spouse of Lumadi Prasad Adhikari.

          Sujita Khatiwada is eligible to immigrate to the United States as a derivative beneficiary

          of Lumadi Prasad Adhikari should they be issued an immigrant visa pursuant to their

          DV-2020 selection.




                                                61
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 85 of 177




546.     Plaintiff A.A. is a native of Nepal and minor child of Lumadi Prasad Adhikari. A.A. is

         eligible to immigrate to the United States as a derivative beneficiary of Lumadi Prasad

         Adhikari should they be issued an immigrant visa pursuant to their DV-2020 selection.

547.     Plaintiff A.A. is a native of Nepal and minor child of Lumadi Prasad Adhikari. A.A. is

         eligible to immigrate to the United States as a derivative beneficiary of Lumadi Prasad

         Adhikari should they be issued an immigrant visa pursuant to their DV-2020 selection.

548.     On May 7, 2019, Lumadi Prasad Adhikari and their derivative beneficiaries were invited

         to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

549.     The KCC assigned Plaintiff Lumadi Prasad Adhikari visa case number

         2020AS00010095.

550.     On May 24, 2019, Plaintiff Lumadi Prasad Adhikari submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

551.     On May 24, 2019, Plaintiff Sujita Khatiwada submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

552.     On May 24, 2019, Plaintiff A.A. submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

553.     On May 24, 2019, Plaintiff A.A. submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

554.     Plaintiffs Lumadi Prasad Adhikari, Sujita Khatiwada, A.A. and A.A. have submitted all

         necessary documentation for adjudication of their DS-260, Immigrant Visa Application

         and Alien Registration.

555.     Plaintiffs Lumadi Prasad Adhikari, Sujita Khatiwada, A.A. and A.A. were scheduled for

         an interview on April 27, 2020 but the interview was cancelled.


                                              62
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 86 of 177




 556.      To date, Plaintiffs Lumadi Prasad Adhikari, Sujita Khatiwada, A.A. and A.A. have not

          been rescheduled for an interview at an US Embassy or Consulate or issued a decision

         on their applications.

 557.      The adjudications of Plaintiffs Lumadi Prasad Adhikari, Sujita Khatiwada, A.A. and

          A.A.’s immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Taylor Paul Martin

 558.      Taylor Paul Martin is a native of Australia and DV-2020 selectee.

 559.      On May 7, 2019, Taylor Paul Martin was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 560.      The KCC assigned Plaintiff Taylor Paul Martin visa case number 2020OC00002228.

 561.      On August 5, 2019, Plaintiff Taylor Paul Martin submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 562.      Plaintiff Taylor Paul Martin has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.

 563.      To date, Plaintiff Taylor Paul Martin has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 564.      The adjudication of Plaintiff Taylor Paul Martin immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Ivan Delgado Goenaga

 565.      Ivan Delgado Goenaga is a native of Cuba and DV-2020 selectee.



                                                63
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 87 of 177




 566.     On May 7, 2019, Ivan Delgado Goenaga was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 567.     The KCC assigned Plaintiff Ivan Delgado Goenaga visa case number 2020SA2003.

 568.      On August 24, 2019, Plaintiff Ivan Delgado Goenaga submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 569.     Plaintiff Ivan Delgado Goenaga has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 570.     To date, Plaintiff Ivan Delgado Goenaga has not been scheduled for an interview at an

          US Embassy or Consulate or issued a decision on their application.

 571.     The adjudication of Plaintiff Ivan Delgado Goenaga immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Elsjona Brahaj

 572.     Elsjona Brahaj is a native of Albania and DV-2020 selectee.

 573.     Plaintiff Xhek Precetaj is a native of Albania and spouse of Elsjona Brahaj. Xhek

          Precetaj is eligible to immigrate to the United States as a derivative beneficiary of

          Elsjona Brahaj should they be issued an immigrant visa pursuant to their DV-2020

          selection.

 574.     Plaintiff M.P. is a native of Albania and minor child of Elsjona Brahaj. M.P. is eligible

          to immigrate to the United States as a derivative beneficiary of Elsjona Brahaj should

          they be issued an immigrant visa pursuant to their DV-2020 selection.

 575.     On May 7, 2019, Elsjona Brahaj was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 576.     The KCC assigned Plaintiff Elsjona Brahaj visa case number 2020EU33367.


                                               64
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 88 of 177




 577.     On May 17, 2019, Plaintiff Elsjona Brahaj submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 578.     On May 17, 2019, Plaintiff Xhek Precetaj submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 579.     On May 17, 2019, Plaintiff M.P. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 580.     Plaintiffs Elsjona Brahaj, Xhek Precetaj, and M.P. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 581.     To date, Plaintiffs Elsjona Brahaj, Xhek Precetaj, and M.P. have not been scheduled for

          an interview at an US Embassy or Consulate or issued a decision on their applications.

 582.     The adjudications of Plaintiffs Elsjona Brahaj, Xhek Precetaj, and M.P.’s immigrant

          visa applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Liubou Kavalenka

 583.     Liubou Kavalenka is a native of Belarus and DV-2020 selectee.

 584.     Plaintiff Dzmitry Kavalenka is a native of Belarus and spouse of Liubou Kavalenka.

          Dzmitry Kavalenka is eligible to immigrate to the United States as a derivative

          beneficiary of Dzmitry Kavalenka should they be issued an immigrant visa pursuant to

          their DV-2020 selection.

 585.     Plaintiff A.K. is a native of Belarus and minor child of Liubou Kavalenka. A.K. is

          eligible to immigrate to the United States as a derivative beneficiary of Liubou

          Kavalenka should they be issued an immigrant visa pursuant to their DV-2020 selection.


                                               65
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 89 of 177




 586.     On May 7, 2019, Liubou Kavalenka was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 587.     The KCC assigned Plaintiff Liubou Kavalenka visa case number 2020EU00013186.

 588.     On May 29, 2019, Plaintiff Liubou Kavalenka submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 589.     On May 29, 2019, Plaintiff Dzmitry Kavalenka submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 590.     On May 29, 2019, Plaintiff A.K. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 591.     To date, Plaintiffs Liubou Kavalenk, Dzmitry Kavalenka, and A.K. have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 592.     The adjudications of Plaintiffs Liubou Kavalenk, Dzmitry Kavalenka, and A.K.s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Alexandr Khodorkovskiy

 593.     Alexandr Khodorkovskiy is a native of Russia and DV-2020 selectee.

 594.     Plaintiff Gulsinya Akhmetova is a native of Russia and spouse of Alexandr

          Khodorkovskiy. Gulsinya Akhmetova is eligible to immigrate to the United States as a

          derivative beneficiary of Alexandr Khodorkovskiy should they be issued an immigrant

          visa pursuant to their DV-2020 selection.




                                               66
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 90 of 177




 595.     On May 7, 2019, Alexandr Khodorkovskiy and their derivative beneficiaries were

          invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

          to their DV-2020 selection.

 596.     The    KCC      assigned   Plaintiff   Alexandr   Khodorkovskiy   visa   case   number

          2020EU00016004.

 597.     On May 21, 2019, Plaintiff Alexandr Khodorkovskiy submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 598.     On May 21, 2019, Plaintiff Gulsinya Akhmetova submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 599.     Plaintiffs Alexandr Khodorkovskiy and Gulsinya Akhmetova have submitted all

          necessary documentation for adjudication of their DS-260, Immigrant Visa Application

          and Alien Registration.

 600.     Plaintiffs Alexandr Khodorkovskiy and Gulsinya Akhmetova were scheduled for an

          immigrant visa interview on April 22, 2020 but the interview was cancelled.

 601.     To date, Plaintiffs Alexandr Khodorkovskiy and Gulsinya Akhmetova have not been

          rescheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 602.     The adjudications of Plaintiffs Alexandr Khodorkovskiy and Gulsinya Akhmetova’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Farzad Vahabidehkordi

 603.     Farzad Vahabidehkordi is a native of Iran and DV-2020 selectee.




                                                  67
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 91 of 177




604.     Plaintiff Shabnam Daeirezaei is a native of Iran and spouse of Farzad Vahabidehkordi.

         Shabnam Daeirezaei is eligible to immigrate to the United States as a derivative

         beneficiary of Farzad Vahabidehkordi should they be issued an immigrant visa pursuant

         to their DV-2020 selection.

605.     Plaintiff A.V. is a native of Iran and minor child of Farzad Vahabidehkordi A.V. is

         eligible to immigrate to the United States as a derivative beneficiary of Farzad

         Vahabidehkordi should they be issued an immigrant visa pursuant to their DV-2020

         selection.

606.     On May 7, 2019, Farzad Vahabidehkordi and their derivative beneficiaries were invited

         to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

607.     The    KCC     assigned   Plaintiff   Farzad   Vahabidehkordi    visa   case   number

         2020AS00005558.

608.     On July 12, 2019, Plaintiff Farzad Vahabidehkordi submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

609.     On July 12, 2019, Plaintiff Shabnam Daeirezaei submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

610.     On July 12, 2019, Plaintiff A.V. submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

611.     Plaintiffs Farzad Vahabidehkordi, Shabnam Daeirezaei, and A.V. have submitted all

         necessary documentation for adjudication of their DS-260, Immigrant Visa Application

         and Alien Registration.




                                               68
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 92 of 177




 612.     To date, Plaintiffs Farzad Vahabidehkordi, Shabnam Daeirezaei, and A.V. have not

          been scheduled for an interview at an US Embassy or Consulate or issued a decision on

          their applications.

 613.     The adjudications of Plaintiffs Farzad Vahabidehkordi, Shabnam Daeirezaei, and A.V.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Abylay Murat

 614.     Abylay Murat is a native of Kazakhstan and DV-2020 selectee.

 615.     Plaintiff Aida Murat is a native of Kazakhstan and spouse of Abylay Murat. Aida Murat

          is eligible to immigrate to the United States as a derivative beneficiary of Abylay Murat

          should they be issued an immigrant visa pursuant to their DV-2020 selection.

 616.     On May 7, 2019, Abylay Murat and their derivative beneficiaries were invited to submit

          a DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 617.     The KCC assigned Plaintiff Abylay Murat visa case number 2020EU00031110.

 618.     On September 21, 2019, Plaintiff Abylay Murat submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 619.     On September 21, 2019, Plaintiff Aida Murat submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 620.     Plaintiffs Abylay Murat and Aida Murat have submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 621.     To date, Plaintiffs Abylay Murat and Aida Murat have not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their applications.


                                                69
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 93 of 177




 622.     The adjudications of Plaintiffs Abylay Murat and Aida Murat’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Shima Shadmehri

 623.     Shima Shadmehri is a native of Iran and DV-2020 selectee.

 624.     On May 7, 2019, Shima Shadmehri was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 625.     The KCC assigned Plaintiff Shima Shadmehri visa case number 2020AS00002366.

 626.     On May 22, 2019, Plaintiff Shima Shadmehri submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 627.     Plaintiff Shima Shadmehri has submitted all necessary documentation for adjudication

          of their DS-260, Immigrant Visa Application and Alien Registration.

 628.     Plaintiff Shima Shadmehri had an interview on December 6, 2019 and is currently in

          Administrative processing.

 629.     The adjudication of Plaintiff Shima Shadmehri immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Parisa Abdollahi

 630.     Parisa Abdollahi is a native of Iran and DV-2020 selectee.

 631.     Plaintiff Shahrooz Vafaikhah is a native of Iran and spouse of Parisa Abdollahi.

          Shahrooz Vafaikhah is eligible to immigrate to the United States as a derivative

          beneficiary of Parisa Abdollahi should they be issued an immigrant visa pursuant to their

          DV-2020 selection.


                                                70
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 94 of 177




 632.     Plaintiff A.V. is a native of Iran and minor child of Parisa Abdollahi. A.V. is eligible to

          immigrate to the United States as a derivative beneficiary of Parisa Abdollahi should

          they be issued an immigrant visa pursuant to their DV-2020 selection.

 633.     On May 7, 2019, Parisa Abdollahi and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 634.     The KCC assigned Plaintiff Parisa Abdollahi visa case number 2020AS5197.

 635.     On June 19, 2019, Plaintiff Parisa Abdollahi submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 636.     On June 19, 2019, Plaintiff Shahrooz Vafaikhah submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 637.     On June 19, 2019, Plaintiff A.V. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 638.     Plaintiffs Parisa Abdollahi, Shahrooz Vafaikhah, and A.V. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 639.     Plaintiffs Parisa Abdollahi, Shahrooz Vafaikhah, and A.V., had an interview on

          February 27, 2020 and is currently in Administrative processing.

 640.     The adjudications of Plaintiffs Parisa Abdollahi, Shahrooz Vafaikhah, and A.V.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Alexandru Rotaru

 641.     Alexandru Rotaru is a native of Moldova and DV-2020 selectee.


                                                71
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 95 of 177




642.     Plaintiff Maria Rotaru is a native of Moldova and spouse of Alexandru Rotaru. Maria

         Rotaru is eligible to immigrate to the United States as a derivative beneficiary of

         Alexandru Rotaru should they be issued an immigrant visa pursuant to their DV-2020

         selection.

643.     Plaintiff V.R. is a native of Moldova and minor child Alexandru Rotaru. V.R. is eligible

         to immigrate to the United States as a derivative beneficiary of Alexandru Rotaru should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

644.     Plaintiff A.R. is a native of Moldova and minor child Alexandru Rotaru. A.R. is eligible

         to immigrate to the United States as a derivative beneficiary of Alexandru Rotaru should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

645.     On May 7, 2019, Alexandru Rotaru and their derivative beneficiaries were invited to

         submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

646.     The KCC assigned Plaintiff Alexandru Rotaru visa case number 2020EU18642.

647.     Plaintiff Alexandru Rotaru submitted their DS-260, Immigrant Visa Application and

         Alien Registration pursuant to their DV-2020 selection.

648.     Plaintiff Maria Rotaru submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.

649.     Plaintiff V.R. submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.

650.     Plaintiff A.R. submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.




                                              72
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 96 of 177




 651.     Plaintiffs Alexandru Rotaru, Maria Rotaru, V.R. and A.R. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 652.     To date, Plaintiffs Alexandru Rotaru, Maria Rotaru, V.R. and A.R. have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 653.     The adjudications of Plaintiffs Alexandru Rotaru, Maria Rotaru, V.R. and A.R.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Evgeny Pavlovich Zavitnevich

 654.     Evgeny Pavlovich Zavitnevich is a native of Russia and DV-2020 selectee.

 655.     Plaintiff Liliya Valentinovna Zavitnevich is a native of Russia and spouse of Evgeny

          Pavlovich Zavitnevich. Liliya Valentinovna Zavitnevich is eligible to immigrate to the

          United States as a derivative beneficiary of Evgeny Pavlovich Zavitnevich should they

          be issued an immigrant visa pursuant to their DV-2020 selection.

 656.     On May 7, 2019, Evgeny Pavlovich Zavitnevich and their derivative beneficiaries were

          invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

          to their DV-2020 selection.

 657.     The KCC assigned Plaintiff Evgeny Pavlovich Zavitnevich visa case number

          2020EU35809.

 658.     Plaintiff Evgeny Pavlovich Zavitnevich submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.




                                               73
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 97 of 177




 659.     Plaintiff Liliya Valentinovna Zavitnevich submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 660.     Plaintiffs Evgeny Pavlovich Zavitnevich, and Liliya Valentinovna Zavitnevich have

          submitted all necessary documentation for adjudication of their DS-260, Immigrant Visa

          Application and Alien Registration.

 661.     To date, Plaintiffs Evgeny Pavlovich Zavitnevich and Liliya Valentinovna Zavitnevich

          have not been scheduled for an interview at an US Embassy or Consulate or issued a

          decision on their applications.

 662.     The adjudications of Plaintiffs Evgeny Pavlovich Zavitnevich and Liliya Valentinovna

          Zavitnevich’s immigrant visa applications are suspended pursuant to the Department’s

          policies, procedures, and practices suspending adjudications of immigrant visa

          applications for DV-2020 program selectees.

Karolina Vukojicic

 663.     Karolina Vukojicic is a native of Serbia and DV-2020 selectee.

 664.     Plaintiff Andrija Petrovic is a native of Serbia and spouse of Karolina Vukojicic. Andrija

          Petrovic is eligible to immigrate to the United States as a derivative beneficiary of

          Andrija Petrovic should they be issued an immigrant visa pursuant to their DV-2020

          selection.

 665.     On May 7, 2019, Karolina Vukojicic and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 666.     The KCC assigned Plaintiff Karolina Vukojicic visa case number 2020EU00021598.

 667.     On May 11, 2019, Plaintiff Karolina Vukojicic submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.


                                                74
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 98 of 177




 668.     On May 11, 2019, Plaintiff Andrija Petrovic submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 669.     Plaintiffs Karolina Vukojicic and Andrija Petrovic have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 670.     Plaintiffs Karolina Vukojicic, and Andrija Petrovic had an interview on May 5, 2020.

 671.     The adjudications of Plaintiffs Karolina Vukojicic and Elie Bernard Andrija Petrovic’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Joy Wambui Wanjohi

 672.     Joy Wambui Wanjohi is a native of Kenya and DV-2020 selectee.

 673.     On May 7, 2019, Joy Wambui Wanjohi was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 674.     The KCC assigned Plaintiff Joy Wambui Wanjohi visa case number 2020AF20676.

 675.     On July 15, 2019, Plaintiff Joy Wambui Wanjohi submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 676.     Plaintiff Joy Wambui Wanjohi has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 677.     Plaintiff Joy Wambui Wanjohi attended an immigrant visa interview on March 13, 2020.

 678.     To date, Plaintiff Joy Wambui Wanjohi has not been rescheduled for an interview at an

          US Embassy or Consulate or issued a decision on their application.




                                               75
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 99 of 177




 679.     The adjudication of Plaintiff Joy Wambui Wanjohi immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Ender Yildiz

 680.     Ender Yildiz is a native of Turkey and DV-2020 selectee.

 681.     Plaintiff Mehtap Yildiz is a native of Turkey and spouse of Ender Yildiz. Mehtap

          Yildizis eligible to immigrate to the United States as a derivative beneficiary of Ender

          Yildiz should they be issued an immigrant visa pursuant to their DV-2020 selection.

 682.     On May 7, 2019, Ender Yildiz and their derivative beneficiaries were invited to submit

          a DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 683.     The KCC assigned Plaintiff Ender Yildiz visa case number 2020EU24559.

 684.     Plaintiff Ender Yildiz submitted their DS-260, Immigrant Visa Application and Alien

          Registration pursuant to their DV-2020 selection.

 685.     Plaintiff Mehtap Yildizsubmitted their DS-260, Immigrant Visa Application and Alien

          Registration pursuant to their DV-2020 selection.

 686.     Plaintiffs Ender Yildiz and Mehtap Yildizhave submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 687.     To date, Plaintiffs Ender Yildiz and Mehtap Yildizhave have not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their applications.

 688.     The adjudications of Plaintiffs Ender Yildiz and Mehtap Yildizhave’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.


                                               76
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 100 of 177




Fumiko Tsuruta

 689.      Fumiko Tsuruta is a native of Japan and DV-2020 selectee.

 690.      Plaintiff S.T. is a native of Japan and minor child of Fumiko Tsuruta. S.T. is eligible to

          immigrate to the United States as a derivative beneficiary of Fumiko Tsuruta should they

          be issued an immigrant visa pursuant to their DV-2020 selection.

 691.      On May 7, 2019, Fumiko Tsuruta and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 692.      The KCC assigned Plaintiff Fumiko Tsuruta visa case number 2020AS00029631.

 693.      On February 24, 2020, Plaintiff Fumiko Tsuruta submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 694.      On February 24, 2020, Plaintiff S.T. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 695.      Plaintiffs Fumiko Tsuruta and S.T. have submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 696.      To date, Plaintiffs Fumiko Tsuruta and S.T. have not been scheduled for an interview at

          an US Embassy or Consulate or issued a decision on their applications.

 697.      The adjudications of Plaintiffs Fumiko Tsuruta and S.T.’s immigrant visa applications

          are suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.

Aleksandr Kotovich

 698.      Aleksandr Kotovich is a native of Russia and DV-2020 selectee.

 699.      Plaintiff Olesia Kotovich is a native of Russia and spouse of Aleksandr Kotovich. Olesia

          Kotovich is eligible to immigrate to the United States as a derivative beneficiary of


                                                 77
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 101 of 177




         Aleksandr Kotovich should they be issued an immigrant visa pursuant to their DV-2020

         selection.

700.      Plaintiff A.K. is a native of Russia and minor child of Aleksandr Kotovich. A.K. is

         eligible to immigrate to the United States as a derivative beneficiary of Aleksandr

         Kotovich should they be issued an immigrant visa pursuant to their DV-2020 selection.

701.      On May 7, 2019, Aleksandr Kotovich and their derivative beneficiaries were invited to

         submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

702.      The KCC assigned Plaintiff Aleksandr Kotovich visa case number 2020EU28735.

703.      On July 5, 2019, Plaintiff Aleksandr Kotovich submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

704.      On July 5, 2019, Plaintiff Olesia Kotovich submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

705.      On July 5, 2019, Plaintiff A.S. submitted their DS-260, Immigrant Visa Application and

         Alien Registration pursuant to their DV-2020 selection.

706.      Plaintiffs Aleksandr Kotovich, Olesia Kotovich, and A.S. have submitted all necessary

         documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

         Registration.

707.      To date, Plaintiffs Aleksandr Kotovich, Olesia Kotovich, and A.S. have not been

         scheduled for an interview at an US Embassy or Consulate or issued a decision on their

         applications.

708.      The adjudications of Plaintiffs Aleksandr Kotovich, Olesia Kotovich, and A.S.’s

         immigrant visa applications are suspended pursuant to the Department’s policies,




                                              78
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 102 of 177




          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Rungsirat Ngaosinchai

 709.      Rungsirat Ngaosinchai is a native of Thailand and DV-2020 selectee.

 710.      On May 7, 2019, Rungsirat Ngaosinchai was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 711.      The KCC assigned Plaintiff Rungsirat Ngaosinchai visa case number 2020AS28236.

 712.      On June 20, 2019, Plaintiff Rungsirat Ngaosinchai submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 713.      Plaintiff Rungsirat Ngaosinchai has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 714.      To date, Plaintiff Rungsirat Ngaosinchai has not been scheduled for an interview at an

          US Embassy or Consulate or issued a decision on their application.

 715.      The adjudication of Plaintiff Rungsirat Ngaosinchai immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Meaad Mohamed Fathi Ahmed

 716.      Meaad Mohamed Fathi Ahmed is a native of Sudan and DV-2020 selectee.

 717.      Plaintiff Mubarak Ahmed Mohamed Khaled is a native of Sudan and spouse of Meaad

          Mohamed Fathi Ahmed. Mubarak Ahmed Mohamed Khaled is eligible to immigrate to

          the United States as a derivative beneficiary of Meaad Mohamed Fathi Ahmed should

          they be issued an immigrant visa pursuant to their DV-2020 selection.

 718.      Plaintiff S.M.A.M. is a native of Sudan and minor child of Meaad Mohamed Fathi

          Ahmed. S.M.A.M. is eligible to immigrate to the United States as a derivative


                                               79
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 103 of 177




         beneficiary of Meaad Mohamed Fathi Ahmed should they be issued an immigrant visa

         pursuant to their DV-2020 selection.

719.      Plaintiff M.M.A.M. is a native of Sudan and minor child of Meaad Mohamed Fathi

         Ahmed. M.M.A.M. is eligible to immigrate to the United States as a derivative

         beneficiary of Meaad Mohamed Fathi Ahmed should they be issued an immigrant visa

         pursuant to their DV-2020 selection.

720.      Plaintiff A.M.A.M. is a native of Sudan and minor child of Meaad Mohamed Fathi

         Ahmed. A.M.A.M. is eligible to immigrate to the United States as a derivative

         beneficiary of Meaad Mohamed Fathi Ahmed should they be issued an immigrant visa

         pursuant to their DV-2020 selection.

721.      Plaintiff R.M.A.M. is a native of Sudan and minor child of Meaad Mohamed Fathi

         Ahmed. R.M.A.M. is eligible to immigrate to the United States as a derivative

         beneficiary of Meaad Mohamed Fathi Ahmed should they be issued an immigrant visa

         pursuant to their DV-2020 selection.

722.      On May 7, 2019, Meaad Mohamed Fathi Ahmed and their derivative beneficiaries were

         invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

         to their DV-2020 selection.

723.      The KCC assigned Plaintiff Meaad Mohamed Fathi Ahmed visa case number

         2020ِAF00050737.

724.      On December 15, 2019, Plaintiff Meaad Mohamed Fathi Ahmed submitted their DS-

         260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

         selection.




                                                80
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 104 of 177




 725.      On December 15, 2019, Plaintiff Mubarak Ahmed Mohamed Khaled submitted their

          DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 726.      On December 15, 2019, Plaintiff S.M.A.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 727.      On December 15, 2019, Plaintiff M.M.A.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 728.      On December 15, 2019, Plaintiff A.M.A.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 729.      On December 15, 2019, Plaintiff R.M.A.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 730.      Plaintiffs Meaad Mohamed Fathi Ahmed, Mubarak Ahmed Mohamed Khaled,

          S.M.A.M., M.M.A.M., A.M.A.M., and R.M.A.M. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 731.      To date, Plaintiffs Meaad Mohamed Fathi Ahmed, Mubarak Ahmed Mohamed Khaled,

          S.M.A.M., M.M.A.M., A.M.A.M., and R.M.A.M. have not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their applications.

 732.      The adjudications of Plaintiffs Meaad Mohamed Fathi Ahmed, Mubarak Ahmed

          Mohamed Khaled, S.M.A.M., M.M.A.M., A.M.A.M., and R.M.A.M.s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Nada Yousef Mohammed Osman


                                               81
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 105 of 177




733.      Nada Yousef Mohammed Osman is a native of Sudan and DV-2020 selectee.

734.      Plaintiff Mohamed Abdalla Yasein Osman is a native of Sudan and spouse of Nada

         Yousef Mohammed Osman. Mohamed Abdalla Yasein Osman is eligible to immigrate

         to the United States as a derivative beneficiary of Nada Yousef Mohammed Osman

         should they be issued an immigrant visa pursuant to their DV-2020 selection.

735.      Plaintiff S.M.A.Y. is a native of Sudan and minor child of Nada Yousef Mohammed

         Osman. S.M.A.Y. is eligible to immigrate to the United States as a derivative beneficiary

         of Nada Yousef Mohammed Osman should they be issued an immigrant visa pursuant

         to their DV-2020 selection.

736.      Plaintiff A.B.M.A.Y. is a native of Sudan and minor child of Nada Yousef Mohammed

         Osman. A.B.M.A.Y. is eligible to immigrate to the United States as a derivative

         beneficiary of Nada Yousef Mohammed Osman should they be issued an immigrant visa

         pursuant to their DV-2020 selection.

737.      Plaintiff A.M.A.Y. is a native of Sudan and minor child of Mohamed Abdalla Yasein

         Osman. A.M.A.Y.is eligible to immigrate to the United States as a derivative beneficiary

         of Mohamed Abdalla Yasein Osman should they be issued an immigrant visa pursuant

         to their DV-2020 selection.

738.      On May 7, 2019, Nada Yousef Mohammed Osman and their derivative beneficiaries

         were invited to submit a DS-260, Immigrant Visa Application and Alien Registration

         pursuant to their DV-2020 selection.

739.      The KCC assigned Plaintiff Nada Yousef Mohammed Osman visa case number

         2020AS00013417.




                                                82
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 106 of 177




 740.      On September 13, 2019, Plaintiff Nada Yousef Mohammed Osman submitted their DS-

          260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 741.      On September 13, 2019, Plaintiff Mohamed Abdalla Yasein Osman submitted their DS-

          260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 742.      On September 13, 2019, Plaintiff S.M.A.Y. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 743.      On September 13, 2019, Plaintiff A.B.M.A.Y. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 744.      On September 13, 2019, Plaintiff A.M.A.Y. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 745.     Plaintiffs Nada Yousef Mohammed Osman, Mohamed Abdalla Yasein Osman,

          S.M.A.Y., A.B.M.A.Y., and A.M.A.Y. have submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 746.      Plaintiffs Nada Yousef Mohammed Osman, Mohamed Abdalla Yasein Osman,

          S.M.A.Y., A.B.M.A.Y., and A.M.A.Y. had an interview on April 20, 2020.

 747.      The adjudications of Nada Yousef Mohammed Osman, Mohamed Abdalla Yasein

          Osman, S.M.A.Y., A.B.M.A.Y., and A.M.A.Y.’s immigrant visa applications are

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Metanat Mojtaba

 748.      Metanat Mojtaba is a native of Iran and DV-2020 selectee.




                                               83
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 107 of 177




749.      Plaintiff Raisi Tayebeh is a native of Iran and spouse of Metanat Mojtaba. Raisi Tayebeh

         is eligible to immigrate to the United States as a derivative beneficiary of Metanat

         Mojtaba should they be issued an immigrant visa pursuant to their DV-2020 selection.

750.      Plaintiff K.M. is a native of Iran and minor child of Metanat Mojtaba. K.M. is eligible

         to immigrate to the United States as a derivative beneficiary of Metanat Mojtaba should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

751.      Plaintiff K.M. is a native of Iran and minor child of Metanat Mojtaba. K.M. is eligible

         to immigrate to the United States as a derivative beneficiary of Metanat Mojtaba should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

752.      On May 7, 2019, Metanat Mojtaba and their derivative beneficiaries were invited to

         submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

753.      The KCC assigned Plaintiff Metanat Mojtaba visa case number 2020AS8353.

754.      On September 29, 2019, Plaintiff Metanat Mojtaba submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

755.      On September 29, 2019, Plaintiff Raisi Tayebeh submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

756.      On September 29, 2019, Plaintiff K.M. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

757.      On September 29, 2019, Plaintiff K.M. submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

758.      Plaintiffs Metanat Mojtaba, Raisi Tayebeh, K.M., and K.M. have submitted all

         necessary documentation for adjudication of their DS-260, Immigrant Visa Application

         and Alien Registration.


                                               84
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 108 of 177




 759.      Plaintiffs Metanat Mojtaba, Raisi Tayebeh, K.M., and K.M. had an interview on April

          14, 2020.

 760.      The adjudications of Plaintiffs Metanat Mojtaba, Raisi Tayebeh, K.M., and K.M.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Dmitry Mordvintsev

 761.      Dmitry Mordvintsev is a native of Russia and DV-2020 selectee.

 762.      Plaintiff Olga Dubachyova is a native of Kazakhstan and spouse of Dmitry Mordvintsev.

          Olga Dubachyova is eligible to immigrate to the United States as a derivative beneficiary

          of Dmitry Mordvintsev should they be issued an immigrant visa pursuant to their DV-

          2020 selection.

 763.      On May 7, 2019, Dmitry Mordvintsev and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 764.      The KCC assigned Plaintiff Dmitry Mordvintsev visa case number 2020EU00018405.

 765.      On Jan 3, 2020, Plaintiff Dmitry Mordvintsev submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 766.      On Jan 3, 2020, Plaintiff Olga Dubachyova submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 767.      Plaintiffs Dmitry Mordvintsev and Olga Dubachyova have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.




                                                85
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 109 of 177




 768.      Plaintiffs Dmitry Mordvintsev and Olga Dubachyova were scheduled for an interview

          on April 14, 2020 but the interview was cancelled.

 769.      To date, Plaintiffs Dmitry Mordvintsev and Olga Dubachyova have not been

          rescheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 770.      The adjudications of Plaintiffs Dmitry Mordvintsev and Olga Dubachyova’s immigrant

          visa applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Yury Klausuts

 771.      Yury Klausuts is a native of Belarus and DV-2020 selectee.

 772.      On May 7, 2019, Yury Klausuts was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 773.      The KCC assigned Plaintiff Yury Klausuts visa case number 2020EU00020916.

 774.      On December 13, 2019, Plaintiff Yury Klausuts submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 775.      Plaintiff Yury Klausuts has submitted all necessary documentation for adjudication of

          their DS-260, Immigrant Visa Application and Alien Registration.

 776.      Plaintiff Yury Klausuts had an interview on April 21, 2020.

 777.      The adjudication of Plaintiff Yury Klausuts immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Abubakr Abdelsalam Osman Abdelrahman

 778.      Abubakr Abdelsalam Osman Abdelrahman is a native of Sudan and DV-2020 selectee.


                                               86
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 110 of 177




 779.      On May 7, 2019, Abubakr Abdelsalam Osman Abdelrahman and their derivative

          beneficiaries were invited to submit a DS-260, Immigrant Visa Application and Alien

          Registration pursuant to their DV-2020 selection.

 780.     The KCC assigned Plaintiff Abubakr Abdelsalam Osman Abdelrahman visa case

          number 2020AS13197.

 781.      On June 14, 2019, Plaintiff Abubakr Abdelsalam Osman Abdelrahman submitted their

          DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 782.      Plaintiffs Abubakr Abdelsalam Osman Abdelrahman has submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 783.      Plaintiffs Abubakr Abdelsalam Osman Abdelrahman had an interview on April 14,

          2020.

 784.      The adjudication of Plaintiffs Abubakr Abdelsalam Osman Abdelrahman’s immigrant

          visa application is suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Orod Ladan

 785.      Orod Ladan is a native of Iran and DV-2020 selectee.

 786.      Plaintiff Maryam Bayandoriha is a native of Iran and spouse of Orod Ladan. Maryam

          Bayandoriha is eligible to immigrate to the United States as a derivative beneficiary of

          Orod Ladan should they be issued an immigrant visa pursuant to their DV-2020

          selection.




                                               87
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 111 of 177




 787.      On May 7, 2019, Orod Ladan and their derivative beneficiaries were invited to submit

          a DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 788.      The KCC assigned Plaintiff Orod Ladan visa case number 2020AS6262.

 789.      Plaintiff Orod Ladan submitted their DS-260, Immigrant Visa Application and Alien

          Registration pursuant to their DV-2020 selection.

 790.      Plaintiff Maryam Bayandoriha submitted their DS-260, Immigrant Visa Application and

          Alien Registration pursuant to their DV-2020 selection.

 791.      Plaintiffs Orod Ladan and Maryam Bayandoriha have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 792.     Plaintiff Orod Ladan and Maryam Bayandoriha attended an interview on February 13,

          2020.

 793.      To date, Plaintiffs Orod Ladan and Maryam Bayandoriha have not been rescheduled for

          an interview at an US Embassy or Consulate or issued a decision on their applications.

 794.      The adjudications of Plaintiffs Orod Ladan and Maryam Bayandoriha’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Edmond Korbi

 795.      Edmond Korbi is a native of Albania and DV-2020 selectee.

 796.      Plaintiff Djana Korbi is a native of Albania and spouse of Edmond Korbi. Djana Korbi

          is eligible to immigrate to the United States as a derivative beneficiary of J Djana Korbi

          should they be issued an immigrant visa pursuant to their DV-2020 selection.


                                                88
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 112 of 177




797.      Plaintiff G.K. is a native of Albania and minor child of Edmond Korbi. G.K. is eligible

         to immigrate to the United States as a derivative beneficiary of Edmond Korbi should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

798.      Plaintiff S.K. is a native of Albania and minor child of Edmond Korbi. G.K. is eligible

         to immigrate to the United States as a derivative beneficiary of Edmond Korbi should

         they be issued an immigrant visa pursuant to their DV-2020 selection.

799.      On May 7, 2019, Edmond Korbi and their derivative beneficiaries were invited to submit

         a DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

         selection.

800.      The KCC assigned Plaintiff Edmond Korbi visa case number 2020EU19821.

801.      Plaintiff Edmond Korbi submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.

802.      Plaintiff Djana Korbi submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.

803.      Plaintiff G.K. submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.

804.      Plaintiff S.K. submitted their DS-260, Immigrant Visa Application and Alien

         Registration pursuant to their DV-2020 selection.

805.      Plaintiffs Edmond Korbi, Djana Korbi, G.K., and S.K. have submitted all necessary

         documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

         Registration.

806.      To date, Plaintiffs Edmond Korbi, Djana Korbi, G.K., and S.K. have not been scheduled

         for an interview at an US Embassy or Consulate or issued a decision on their

         applications.


                                               89
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 113 of 177




 807.      The adjudications of Plaintiffs Edmond Korbi, Djana Korbi, G.K., and S.K.’s immigrant

          visa applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Abdeltawab Osama Abdelkader

 808.      Abdeltawab Osama Abdelkader is a native of Egypt and DV-2020 selectee.

 809.      On May 7, 2019, Abdeltawab Osama Abdelkader was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 810.     The KCC assigned Plaintiff Abdeltawab Osama Abdelkader visa case number

          2020AS15659.

 811.      Plaintiff Abdeltawab Osama Abdelkader submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 812.      Plaintiff Abdeltawab Osama Abdelkader has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 813.      Plaintiff Abdeltawab Osama Abdelkader had an interview on April 1, 2020.

 814.      The adjudication of Plaintiff Abdeltawab Osama Abdelkader immigrant visa application

          is suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Tiago Songabio Jacob

 815.      Tiago Songabio Jacob is a native of Angola and DV-2020 selectee.

 816.      On May 7, 2019, Tiago Songabio Jacob was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 817.      The KCC assigned Plaintiff Tiago Songabio Jacob visa case number 2020AF99305.




                                               90
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 114 of 177




 818.      On Jan 1, 2019, Plaintiff Tiago Songabio Jacob submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 819.      Plaintiff Tiago Songabio Jacob has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 820.      Plaintiff Tiago Songabio Jacob had an interview on April 1, 2020.

 821.      The adjudication of Plaintiff Tiago Songabio Jacob immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Loredana Morgane Libera Philippe

 822.      Loredana Morgane Libera Philippe is a native of France and DV-2020 selectee.

 823.      On May 7, 2019, Loredana Morgane Libera Philippe was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 824.     The KCC assigned Plaintiff Loredana Morgane Libera Philippe visa case number

          2020EU00023904.

 825.      On May 28, 2019, Plaintiff Loredana Morgane Libera Philippe submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 826.      Plaintiff Loredana Morgane Libera Philippe has submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 827.      To date, Plaintiff Loredana Morgane Libera Philippe has not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their application.

 828.      The adjudication of Plaintiff Loredana Morgane Libera Philippe immigrant visa

          application is suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.

Akmaral Kamzagaliyeva


                                                91
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 115 of 177




 829.      Akmaral Kamzagaliyeva is a native of Kazakhstan and DV-2020 selectee.

 830.      On May 7, 2019, Akmaral Kamzagaliyeva was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 831.      The   KCC    assigned   Plaintiff   Akmaral   Kamzagaliyeva      visa   case   number

          2020EU00042312.

 832.      In August 2019, Plaintiff Akmaral Kamzagaliyeva submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 833.      To date, Plaintiff Akmaral Kamzagaliyeva has not been scheduled for an interview at

          an US Embassy or Consulate or issued a decision on their application.

 834.      The adjudication of Plaintiff Akmaral Kamzagaliyeva immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Omer Abdalla Hassan Mohamed

 835.      Omer Abdalla Hassan Mohamed is a native of Sudan and DV-2020 selectee.

 836.      On May 7, 2019, Omer Abdalla Hassan Mohamed was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 837.      The KCC assigned Plaintiff Omer Abdalla Hassan Mohamed visa case number

          2020AS00019321.

 838.      On Juky 27, 2019, Plaintiff Omer Abdalla Hassan Mohamed submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 839.      Plaintiff Omer Abdalla Hassan Mohamed has submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 840.      To date, Plaintiff Omer Abdalla Hassan Mohamed has not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their application.


                                               92
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 116 of 177




 841.      The adjudication of Plaintiff Omer Abdalla Hassan Mohamed immigrant visa

          application is suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.

Nazarov Avaz Abdurashidovich

 842.      Nazarov Avaz Abdurashidovich is a native of Uzbekistan and DV-2020 selectee.

 843.      On May 7, 2019, Nazarov Avaz Abdurashidovich was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 844.      The KCC assigned Plaintiff Nazarov Avaz Abdurashidovich visa case number

          2020EU00002722.

 845.      On July 16, 2019, Plaintiff Nazarov Avaz Abdurashidovich submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 846.      Plaintiff Nazarov Avaz Abdurashidovich has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 847.      Plaintiff Nazarov Avaz Abdurashidovich had an interview on November 7, 2019.

 848.      The adjudication of Plaintiff Nazarov Avaz Abdurashidovich immigrant visa

          application is suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.

Khashayar Azizsani

 849.      Khashayar Azizsani is a native of Iran and DV-2020 selectee.

 850.     On May 7, 2019, Khashayar Azizsani was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 851.      The KCC assigned Plaintiff Khashayar Azizsani visa case number 2020AS00005714.

 852.      Plaintiff Khashayar Azizsani submitted their DS-260, Immigrant Visa Application and

          Alien Registration pursuant to their DV-2020 selection.


                                                93
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 117 of 177




 853.      Plaintiff Khashayar Azizsani has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 854.     On February 19, 2020, Plaintiff Khashayar attended an immigrant visa interview.

 855.     To date, Plaintiff Khashayar Azizsani has not been rescheduled for an interview at an

          US Embassy or Consulate or issued a decision on their application.

 856.      The adjudication of Plaintiff Khashayar Azizsani        immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Semiha Unlu

 857.      Semiha Unlu is a native of Turkey and DV-2020 selectee.

 858.      Plaintiff Gokhan Unlu is a native of Turkey and spouse of Semiha Unlu. Gokhan Unlu

          is eligible to immigrate to the United States as a derivative beneficiary of Semiha Unlu

          should they be issued an immigrant visa pursuant to their DV-2020 selection.

 859.      Plaintiff S.E.U. is a native of Turkey and minor child of Semiha Unlu. S.E.U. is eligible

          to immigrate to the United States as a derivative beneficiary of Semiha Unlu should they

          be issued an immigrant visa pursuant to their DV-2020 selection.

 860.      On May 7, 2019, Semiha Unlu and their derivative beneficiaries were invited to submit

          a DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 861.      The KCC assigned Plaintiff Semiha Unlu visa case number 2020EU45956.

 862.      On July 22, 2019, Plaintiff Semiha Unlu submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 863.      On July 22, 2019, Plaintiff Gokhan Unlu submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.


                                                94
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 118 of 177




 864.      On July 22, 2019, Plaintiff S.E.U. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 865.      Plaintiffs Semiha Unlu, Gokhan Unlu, and S.E.U. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 866.      To date, Plaintiffs Semiha Unlu, Gokhan Unlu, and S.E.U. have not been scheduled for

          an interview at an US Embassy or Consulate or issued a decision on their applications.

 867.      The adjudications of Plaintiffs Semiha Unlu, Gokhan Unlu, and S.E.U.’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Karim El Hajjar

 868.      Karim El Hajjar is a native of Lebanon and DV-2020 selectee.

 869.      On May 7, 2019, Karim El Hajjar was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 870.      The KCC assigned Plaintiff Karim El Hajjar visa case number 2020AS00024167.

 871.      On Jan 19, 2020, Plaintiff Karim El Hajjar submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 872.      To date, Plaintiff Karim El Hajjar has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

 873.      The adjudication of Plaintiff Karim El Hajjar immigrant visa application is suspended

          pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Denis Martynenko


                                               95
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 119 of 177




874.      Denis Martynenko is a native of Russia and DV-2020 selectee.

875.      Plaintiff Anna Martynenko is a native of Russia and spouse of Denis Martynenko. Anna

         Martynenko is eligible to immigrate to the United States as a derivative beneficiary of

         Denis Martynenko should they be issued an immigrant visa pursuant to their DV-2020

         selection.

876.      Plaintiff V.M. is a native of Russia and minor child of Denis Martynenko. V.M. is

         eligible to immigrate to the United States as a derivative beneficiary of Denis

         Martynenko should they be issued an immigrant visa pursuant to their DV-2020

         selection.

877.      On May 7, 2019, Denis Martynenko and their derivative beneficiaries were invited to

         submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

878.      The KCC assigned Plaintiff Denis Martynenko visa case number 2020EU00025392.

879.      On July 31, 2019, Plaintiff Denis Martynenko submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

880.      On July 31, 2019, Plaintiff Anna Martynenko submitted their DS-260, Immigrant Visa

         Application and Alien Registration pursuant to their DV-2020 selection.

881.      On July 31, 2019, Plaintiff V.M. submitted their DS-260, Immigrant Visa Application

         and Alien Registration pursuant to their DV-2020 selection.

882.      Plaintiffs Denis Martynenko, Anna Martynenko, and V.M. have submitted all necessary

         documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

         Registration.




                                              96
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 120 of 177




 883.      To date, Plaintiffs Denis Martynenko, Anna Martynenko, and V.M. have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 884.      The adjudications of Plaintiffs Denis Martynenko, Anna Martynenko, and V.M.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Nichita Covalenco

 885.      Nichita Covalenco is a native of Moldova and DV-2020 selectee.

 886.      Plaintiff Alina Banul is a native of Moldova and spouse of Nichita Covalenco. Alina

          Banul is eligible to immigrate to the United States as a derivative beneficiary of Nichita

          Covalenco should they be issued an immigrant visa pursuant to their DV-2020 selection.

 887.      On May 7, 2019, Nichita Covalenco and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 888.      The KCC assigned Plaintiff Nichita Covalenco visa case number 2020EU19267.

 889.      On February 21, 2020, Plaintiff Nichita Covalenco submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 890.      On February 21, 2020, Plaintiff Alina Banul submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 891.      Plaintiffs Nichita Covalenco and Alina Banul have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 892.      Plaintiffs Nichita Covalenco and Alina Banul had an interview on May 7, 2020.


                                                97
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 121 of 177




 893.      The adjudications of Plaintiffs Nichita Covalenco and Alina Banul’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Brunette Tona Malungana

 894.      Brunette Tona Malungana is a native of the Democratic Republic of the Congo and DV-

          2020 selectee.

 895.      Plaintiff Mukamba Ilunga Jonas Patrick is a native of the Democratic Republic of the

          Congo and spouse of Brunette Tona Malungana. Mukamba Ilunga Jonas Patrick is

          eligible to immigrate to the United States as a derivative beneficiary of Brunette Tona

          Malungana should they be issued an immigrant visa pursuant to their DV-2020 selection.

 896.      On May 7, 2019, Brunette Tona Malungana and their derivative beneficiaries were

          invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

          to their DV-2020 selection.

 897.     The KCC assigned Plaintiff Brunette Tona Malungana visa case number 2020AF67499.

 898.      On October 10, 2019, Plaintiff Brunette Tona Malungana submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 899.      On October 10, 2019, Plaintiff Mukamba Ilunga Jonas Patrick submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 900.      Plaintiffs Brunette Tona Malungana and Mukamba Ilunga Jonas Patrick have submitted

          all necessary documentation for adjudication of their DS-260, Immigrant Visa

          Application and Alien Registration.




                                                98
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 122 of 177




 901.      To date, Plaintiffs Brunette Tona Malungana and Mukamba Ilunga Jonas Patrick have

          not been scheduled for an interview at an US Embassy or Consulate or issued a decision

          on their applications.

 902.      The adjudications of Plaintiffs Brunette Tona Malungana and Mukamba Ilunga Jonas

          Patrick’s immigrant visa applications are suspended pursuant to the Department’s

          policies, procedures, and practices suspending adjudications of immigrant visa

          applications for DV-2020 program selectees.

Shahram Mehrafrooz

 903.      Shahram Mehrafrooz is a native of Iran and DV-2020 selectee.

 904.      Plaintiff Saloomeh Esmaeili is a native of Iran and spouse of Shahram Mehrafrooz.

          Saloomeh Esmaeili is eligible to immigrate to the United States as a derivative

          beneficiary of Shahram Mehrafrooz should they be issued an immigrant visa pursuant to

          their DV-2020 selection.

 905.      Plaintiff E.M. is a native of Iran and minor child of Shahram Mehrafrooz. E.M. is

          eligible to immigrate to the United States as a derivative beneficiary of Shahram

          Mehrafrooz should they be issued an immigrant visa pursuant to their DV-2020

          selection.

 906.      On May 7, 2019, Shahram Mehrafrooz and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 907.      The KCC assigned Plaintiff Shahram Mehrafrooz visa case number 2020AS10181.

 908.      On August 3, 2019, Plaintiff Shahram Mehrafrooz submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.




                                               99
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 123 of 177




 909.      On August 3, 2019, Plaintiff Saloomeh Esmaeili submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 910.      On August 3, 2019, Plaintiff E.M. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection.

 911.      Shahram Mehrafrooz, Saloomeh Esmaeili, and E.M. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

 912.      To date, Plaintiffs Mehrafrooz, Saloomeh Esmaeili, and E.M. have not been scheduled

          for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 913.      The adjudications of Plaintiffs Mehrafrooz, Saloomeh Esmaeili, and E.M.’s immigrant

          visa applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.

Kavira Aline Katavali

 914.      Kavira Aline Katavali is a native of the Democratic Republic of the Congo and DV-

          2020 selectee.

 915.      Plaintiff Bokula Merveille Abili is a native of the Democratic Republic of the Congo

          and spouse of Kavira Aline Katavali. Bokula Merveille Abili is eligible to immigrate to

          the United States as a derivative beneficiary of Kavira Aline Katavali should they be

          issued an immigrant visa pursuant to their DV-2020 selection.

 916.      On May 7, 2019, Kavira Aline Katavali and their derivative beneficiaries were invited

          to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.


                                              100
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 124 of 177




 917.      The KCC assigned Plaintiff Kavira Aline Katavali visa case number 2020AF00055600.

 918.      On May 20, 2019, Plaintiff Kavira Aline Katavali submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 919.      On May 20, 2019, Plaintiff Bokula Merveille Abili submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 920.      Plaintiffs Kavira Aline Katavali and Bokula Merveille Abili have submitted all

          necessary documentation for adjudication of their DS-260, Immigrant Visa Application

          and Alien Registration, and KCC has confirmed receipt of that information and that the

          couple is ready for an interview.

 921.      To date, Plaintiffs Kavira Aline Katavali and Bokula Merveille Abili have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 922.      The adjudications of Plaintiffs Kavira Aline Katavali and Bokula Merveille Abili’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Rupa Shah

 923.      Rupa Shah is a native of Nepal and DV-2020 selectee. Rupa Shah was issued a visa,

          and entered the United States as a Legal Permanent Resident. She resides in Madison,

          Wisconsin.

 924.      Plaintiff Som Raj Shahi is a native of Nepal and spouse of Rupa Shah. Som Raj Shahi

          is eligible to immigrate to the United States as a derivative beneficiary of Rupa Shah

          pursuant to the issuance of Rupa Shah’s DV-2020 visa issuance.




                                              101
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 125 of 177




 925.      Plaintiff R.S. is a native of Nepal and minor child of Rupa Shah. R.S. was issued a visa,

          entered the United States, and resides in Madison, Wisconsin as a Legal Permanent

          Resident.

 926.      Plaintiff B.B.S. is a native of Nepal and minor child of Rupa Shah. B.B.S. was issued a

          visa, entered the United States, and resides in Madison, Wisconsin as a Legal Permanent

          Resident.

 927.      On May 7, 2019, Rupa Shah and their derivative beneficiaries were invited to submit a

          DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 928.      The KCC assigned Plaintiff Rupa Shah visa case number 2020AS00004659.

 929.     On May 24, 2019, Plaintiff Som Raj Shahi submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 930.      Plaintiffs Som Raj Shahi has submitted all necessary documentation for adjudication of

          their DS-260, Immigrant Visa Application and Alien Registration.

 931.      Plaintiff Som Raj Shahi attended an immigrant visa interview on December 23, 2019.

 932.      Plaintiffs Som Raj Shahi was rescheduled for another interview for March 23, 2020 but

          the interview was cancelled.

 933.      To date, Som Raj Shahi is separated from his wife and children, and has not been

          rescheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

 934.      The adjudications of Plaintiffs Som Raj Shahi’s immigrant visa applications is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Wladimir Marmol Avendano


                                                102
       Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 126 of 177




935.      Wladimir Marmol Avendano is a native of Venezuela and DV-2020 selectee.

936.      Plaintiff Yajaira Josefina Leon De Marmol is a native of Venezuela and spouse of

         Marmol Avendano. Yajaira Josefina Leon De Marmol is eligible to immigrate to the

         United States as a derivative beneficiary of Marmol Avendano should they be issued an

         immigrant visa pursuant to their DV-2020 selection.

937.      On May 7, 2019, Marmol Avendano and their derivative beneficiaries were invited to

         submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

         DV-2020 selection.

938.      The KCC assigned Plaintiff Marmol Avendano visa case number 2020SA3433.

939.      On September 4, 2019, Plaintiff Marmol Avendano submitted their DS-260, Immigrant

         Visa Application and Alien Registration pursuant to their DV-2020 selection.

940.      On September 4, 2019, Plaintiff Yajaira Josefina Leon De Marmol submitted their DS-

         260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

         selection.

941.      Plaintiffs Marmol Avendano and Yajaira Josefina Leon De Marmol have submitted all

         necessary documentation for adjudication of their DS-260, Immigrant Visa Application

         and Alien Registration.

942.      To date, Plaintiffs Marmol Avendano and Yajaira Josefina Leon De Marmol have not

         been scheduled for an interview at an US Embassy or Consulate or issued a decision on

         their applications.

943.      The adjudications of Plaintiffs Marmol Avendano and Yajaira Josefina Leon De

         Marmol’s immigrant visa applications are suspended pursuant to the Department’s

         policies, procedures, and practices suspending adjudications of immigrant visa

         applications for DV-2020 program selectees.


                                             103
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 127 of 177




Fathelrahman Yousif Ali Sidahmed

 944.      Fathelrahman Yousif Ali Sidahmed is a native of Sudan and DV-2020 selectee.

 945.      On May 7, 2019, Fathelrahman Yousif Ali Sidahmed was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 946.      The KCC assigned Plaintiff Fathelrahman Yousif Ali Sidahmed visa case number

          2020AF00049955.

 947.      On January 30, 2020, Plaintiff Fathelrahman Yousif Ali Sidahmed submitted their DS-

          260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

 948.      Plaintiff Fathelrahman Yousif Ali Sidahmed has submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 949.      To date, Plaintiff Fathelrahman Yousif Ali Sidahmed has not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their application.

 950.      The adjudication of Plaintiff Fathelrahman Yousif Ali Sidahmed immigrant visa

          application is suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.

Moise Kahamba Longambo

 951.      Moise Kahamba Longambo is a native of The Democratic Republic of the Congo and

          DV-2020 selectee.

 952.      On May 7, 2019, Moise Kahamba Longambo was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 953.      The KCC assigned Plaintiff Moise Kahamba Longambo visa case number

          2020AF00014304.




                                               104
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 128 of 177




 954.      On December 1, 2019, Plaintiff Moise Kahamba Longambo submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 955.      Plaintiff Moise Kahamba Longambo has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 956.      To date, Plaintiff Moise Kahamba Longambo has not been scheduled for an interview

          at an US Embassy or Consulate or issued a decision on their application.

 957.      The adjudication of Plaintiff Moise Kahamba Longambo immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Mohamed Abdirashid Mohamud

 958.      Mohamed Abdirashid Mohamud is a native of Kenya and DV-2020 selectee.

 959.      On May 7, 2019, Mohamed Abdirashid Mohamud was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 960.      The KCC assigned Plaintiff Mohamed Abdirashid Mohamud visa case number

          2020AF23035.

 961.      On June 11, 2020, Plaintiff Mohamed Abdirashid Mohamud submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 962.      Plaintiff Mohamed Abdirashid Mohamud has submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 963.      To date, Plaintiff Mohamed Abdirashid Mohamud has not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their application.

 964.      The adjudication of Plaintiff Mohamed Abdirashid Mohamud immigrant visa

          application is suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.


                                               105
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 129 of 177




Eddy Ngila Botamba

 965.      Eddy Ngila Botamba is a native of The Democratic Republic of the Congo and DV-

          2020 selectee.

 966.      Plaintiff Lydie Ntemo Mbiyavanga is a native of The Democratic Republic of the Congo

          and spouse of Ngila Botamba. Lydie Ntemo Mbiyavanga is eligible to immigrate to the

          United States as a derivative beneficiary of Ngila Botamba should they be issued an

          immigrant visa pursuant to their DV-2020 selection.

 967.      Plaintiff K.N.D. is a native of The Democratic Republic of the Congo and minor child

          of Ngila Botamba. K.N.D. is eligible to immigrate to the United States as a derivative

          beneficiary of Ngila Botamba should they be issued an immigrant visa pursuant to their

          DV-2020 selection.

 968.      Plaintiff K.N.B. is a native of The Democratic Republic of the Congo and minor child

          of Ngila Botamba. K.N.B. is eligible to immigrate to the United States as a derivative

          beneficiary of Ngila Botamba should they be issued an immigrant visa pursuant to their

          DV-2020 selection.

 969.      Plaintiff K.N.N. is a native of The Democratic Republic of the Congo and minor child

          of Ngila Botamba. K.N.N. is eligible to immigrate to the United States as a derivative

          beneficiary of Ngila Botamba should they be issued an immigrant visa pursuant to their

          DV-2020 selection.

 970.      On May 7, 2019, Ngila Botamba and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 971.      The KCC assigned Plaintiff Ngila Botamba visa case number 2020AF31171.




                                              106
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 130 of 177




 972.      On June 5, 2020, Plaintiff Ngila Botamba submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection

 973.      On June 5, 2020, Plaintiff Lydie Ntemo Mbiyavanga submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection

 974.      On June 5, 2020, Plaintiff K.N.D. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection

 975.      On June 5, 2020, Plaintiff K.N.B. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection

 976.      On June 5, 2020, Plaintiff K.N.N. submitted their DS-260, Immigrant Visa Application

          and Alien Registration pursuant to their DV-2020 selection

 977.      Plaintiffs Ngila Botamba, Lydie Ntemo Mbiyavanga, K.N.D., K.N.B., and K.N.N. have

          submitted all necessary documentation for adjudication of their DS-260, Immigrant Visa

          Application and Alien Registration.

 978.      Plaintiffs Ngila Botamba, Lydie Ntemo Mbiyavanga, K.N.D., K.N.B., and K.N.N. were

          scheduled for an interview on April 30, 2020 but the interview was cancelled.

 979.      To date, Plaintiffs Ngila Botamba, Lydie Ntemo Mbiyavanga, K.N.D., K.N.B., and

          K.N.N. have not been rescheduled for an interview at an US Embassy or Consulate or

          issued a decision on their applications.

 980.      The adjudications of Plaintiffs Ngila Botamba, Lydie Ntemo Mbiyavanga, K.N.D.,

          K.N.B., and K.N.N.’s immigrant visa applications are suspended pursuant to the

          Department’s policies, procedures, and practices suspending adjudications of immigrant

          visa applications for DV-2020 program selectees.

Wiphaphorn Chatpong

 981.      Wiphaphorn Chatpong is a native of Thailand and DV-2020 selectee.


                                                107
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 131 of 177




 982.      On May 7, 2019, Wiphaphorn Chatpong was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 983.      The KCC assigned Plaintiff Wiphaphorn Chatpong visa case number 2020AS11773.

 984.      On November 12, 2019, Plaintiff Wiphaphorn Chatpong submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 985.      Plaintiff Wiphaphorn Chatpong has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

 986.      Plaintiff Wiphaphorn Chatpong was scheduled for an interview on March 31, 2020 but

          the interview was cancelled.

 987.      To date, Plaintiff Wiphaphorn Chatpong has not been rescheduled for an interview at an

          US Embassy or Consulate or issued a decision on their applications.

 988.      The adjudication of Plaintiff Wiphaphorn Chatpong immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Argelio Avila Moreno

 989.      Argelio Avila Moreno is a native of Cuba and DV-2020 selectee.

 990.      Plaintiff Barbara Magdiel Moreno Perez is a native of Cuba and spouse of Argelio Avila

          Moreno. Barbara Magdiel Moreno Perezis eligible to immigrate to the United States as

          a derivative beneficiary of Argelio Avila Moreno should they be issued an immigrant

          visa pursuant to their DV-2020 selection.

 991.      Plaintiff L.M.A.M. is a native of Cuba and minor child of Argelio Avila Moreno.

          L.M.A.M. is eligible to immigrate to the United States as a derivative beneficiary of

          Argelio Avila Moreno should they be issued an immigrant visa pursuant to their DV-

          2020 selection.


                                               108
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 132 of 177




 992.      Plaintiff L.M.A.M. is a native of Cuba and minor child of Argelio Avila Moreno.

          L.M.A.M. is eligible to immigrate to the United States as a derivative beneficiary of

          Argelio Avila Moreno should they be issued an immigrant visa pursuant to their DV-

          2020 selection.

 993.      On May 7, 2019, Argelio Avila Moreno and their derivative beneficiaries were invited

          to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

 994.      The KCC assigned Plaintiff Argelio Avila Moreno visa case number 2020SA2378.

 995.      On May 15, 2019, Plaintiff Argelio Avila Moreno submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

 996.      On May 15, 2019, Plaintiff Barbara Magdiel Moreno Perez submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

 997.      On May 15, 2019, Plaintiff L.M.A.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 998.      On May 15, 2019, Plaintiff L.M.A.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

 999.      Plaintiffs Argelio Avila Moreno, Barbara Magdiel Moreno Perez, L.M.A.M. and

          L.M.A.M. have submitted all necessary documentation for adjudication of their DS-260,

          Immigrant Visa Application and Alien Registration.

1000.      To date, Plaintiffs Argelio Avila Moreno, Barbara Magdiel Moreno Perez, L.M.A.M.

          and L.M.A.M. have not been scheduled for an interview at an US Embassy or Consulate

          or issued a decision on their applications.

1001.      The adjudications of Plaintiffs Argelio Avila Moreno, Barbara Magdiel Moreno Perez,

          L.M.A.M. and L.M.A.M.’s immigrant visa applications are suspended pursuant to the


                                                109
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 133 of 177




          Department’s policies, procedures, and practices suspending adjudications of immigrant

          visa applications for DV-2020 program selectees.

Behrouz Khosravani Nazari

1002.      Behrouz Khosravani Nazari is a native of Iran and DV-2020 selectee.

1003.      Plaintiff Parisa Honarmand is a native of Iran and spouse of Behrouz Khosravani Nazari.

          Parisa Honarmand is eligible to immigrate to the United States as a derivative beneficiary

          of Behrouz Khosravani Nazari should they be issued an immigrant visa pursuant to their

          DV-2020 selection.

1004.      On May 7, 2019, Behrouz Khosravani Nazari and their derivative beneficiaries were

          invited to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant

          to their DV-2020 selection.

1005.      The KCC assigned Plaintiff Behrouz Khosravani Nazari visa case number 2020AS7323.

1006.      On October 27, 2019, Plaintiff Behrouz Khosravani Nazari submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

1007.      On October 27, 2019, Plaintiff Parisa Honarmand submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

1008.      Plaintiffs Behrouz Khosravani Nazari and Parisa Honarmand have submitted all

          necessary documentation for adjudication of their DS-260, Immigrant Visa Application

          and Alien Registration.

1009.      To date, Plaintiffs Behrouz Khosravani Nazari and Parisa Honarmand have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

1010.      The adjudications of Plaintiffs Behrouz Khosravani Nazari and Parisa Honarmand’s

          immigrant visa applications are suspended pursuant to the Department’s policies,


                                                110
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 134 of 177




          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

Kidist Gebre Chegen

1011.      Kidist Gebre Chegen is a native of Ethiopia and DV-2020 selectee.

1012.      On May 7, 2019, Kidist Gebre Chegen was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

1013.      The KCC assigned Plaintiff Kidist Gebre Chegen visa case number 2020AF00029983.

1014.      On June 10, 2019, Plaintiff Kidist Gebre Chegen submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

1015.      Plaintiff Kidist Gebre Chegen has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

1016.      To date, Plaintiff Kidist Gebre Chegen has not been scheduled for an interview at an US

          Embassy or Consulate or issued a decision on their application.

1017.      The adjudication of Plaintiff Kidist Gebre Chegen immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Woldie Kidus Getahun

1018.      Woldie Kidus Getahun is a native of Ethiopia and DV-2020 selectee.

1019.      On May 7, 2019, Woldie Kidus Getahun was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

1020.      The KCC assigned Plaintiff Woldie Kidus Getahun visa case number 2020AF62481.

1021.      On May 29, 2019, Plaintiff Woldie Kidus Getahun submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.




                                               111
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 135 of 177




1022.      Plaintiff Woldie Kidus Getahun has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

1023.      To date, Plaintiff Woldie Kidus Getahun has not been scheduled for an interview at an

          US Embassy or Consulate or issued a decision on their application.

1024.      The adjudication of Plaintiff Woldie Kidus Getahun immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

Noelvis Rodriguez Iglesia

1025.      Noelvis Rodriguez Iglesia is a native of Cuba and DV-2020 selectee.

1026.      On May 7, 2019, Noelvis Rodriguez Iglesia was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

1027.      The KCC assigned Plaintiff Noelvis Rodriguez Iglesia visa case number 2020SA2037.

1028.      On June 20, 2019, Plaintiff Noelvis Rodriguez Iglesia submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

1029.     Plaintiff Noelvis Rodriguez Iglesia has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

1030.      To date, Plaintiff Noelvis Rodriguez Iglesia has not been scheduled for an interview at

          an US Embassy or Consulate or issued a decision on their application.

1031.      The adjudication of Plaintiff Noelvis Rodriguez Iglesia immigrant visa application is

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

   Eber Betancourt Avalo

1032.     Eber Betancourt Avalo is a native of Cuba and DV-2020 selectee.




                                               112
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 136 of 177




1033.     Yenisley Ramos Alarcon is a native of Cuba and spouse of Eber Betancourt Avalo.

          Yenisley Ramos Alarcon is eligible to immigrate to the United States as a derivative

          beneficiary of Eber Betancourt Avalo should they be issued an immigrant visa pursuant

          to their DV-2020 selection.

1034.     On May 7, 2019, Eber Betancourt Avalo and their derivative beneficiaries were invited

          to submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

1035.     The KCC assigned Plaintiff Eber Betancourt Avalo visa case number 2020SA00000800.

1036.     On November 15, 2019, Plaintiff Eber Betancourt Avalo submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

1037.     On November 15, 2019, Plaintiff Yenisley Ramos Alarcon submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

1038.     Plaintiffs Eber Betancourt Avalo and Yenisley Ramos Alarcon have submitted all

          necessary documentation for adjudication of their DS-260, Immigrant Visa Application

          and Alien Registration.

1039.      To date, Plaintiffs Eber Betancourt Avalo and Yenisley Ramos Alarcon have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.

1040.      The adjudications of Plaintiffs Eber Betancourt Avalo and Yenisley Ramos Alarcon’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

   Nermeen Essam Eldin Ahmed Sallam



                                              113
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 137 of 177




1041.     Nermeen Essam Eldin Ahmed Sallam is a native of Egypt and Dv-2020 selectee.

1042.     Plaintiff Mohamed Ghanem Abdallah Mohamed Ghanem is a native of Egypt and

          spouse of Nermeen Essam Eldin Ahmed Sallam. Mohamed Ghanem Abdallah

          Mohamed Ghanem is eligible to immigrate to the United States as a derivative

          beneficiary of Nermeen Essam Eldin Ahmed Sallam should they be issued an

          immigrant visa pursuant to their DV-2020 selection.

1043.     Plaintiff Salma Mohamed Ghanem Abdallah is a native of Egypt and child of Nermeen

          Essam Eldin Ahmed Sallam. Salma Mohamed Ghanem Abdallah is eligible to

          immigrate to the United States as a derivative beneficiary of Nermeen Essam Eldin

          Ahmed Sallam should they be issued an immigrant visa pursuant to their DV-2020

          selection.

1044.     Plaintiff J.M.G.A. is a native of Egypt and child of Nermeen Essam Eldin Ahmed

          Sallam. J.M.G.A. is eligible to immigrate to the United States as a derivative

          beneficiary of Nermeen Essam Eldin Ahmed Sallam should they be issued an

          immigrant visa pursuant to their DV-2020 selection.

1045.     Plaintiff Z.M.G.A. is a native of Egypt and child of Nermeen Essam Eldin Ahmed

          Sallam. Z.M.G.A. is eligible to immigrate to the United States as a derivative

          beneficiary of Nermeen Essam Eldin Ahmed Sallam should they be issued an

          immigrant visa pursuant to their DV-2020 selection.

1046.     On May 7, 2019, Nermeen Essam Eldin Ahmed Sallam and their derivative beneficiaries

          were invited to submit a DS-260, Immigrant Visa Application and Alien Registration

          pursuant to their DV-2020 selection.

1047.     The KCC assigned Plaintiff Nermeen Essam Eldin Ahmed Sallam visa case number

          2020AF00035271.


                                                 114
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 138 of 177




1048.     On May 18, 2019, Plaintiff Nermeen Essam Eldin Ahmed Sallam submitted their DS-

          260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

1049.     On May 18, 2019, Plaintiff Mohamed Ghanem Abdallah Mohamed Ghanem submitted

          their DS-260, Immigrant Visa Application and Alien Registration pursuant to their DV-

          2020 selection.

1050.     On May 18, 2019, Plaintiff Salma Mohamed Ghanem Abdallah submitted their DS-

          260, Immigrant Visa Application and Alien Registration pursuant to their DV-2020

          selection.

1051.     On May 18, 2019, Plaintiff J.M.G.A. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

1052.     On May 18, 2019, Plaintiff Z.M.G.A. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

1053.     Plaintiffs Nermeen Essam Eldin Ahmed Sallam, Mohamed Ghanem Abdallah Mohamed

          Ghanem, Salma Mohamed Ghanem Abdallah, J.M.G.A. and Z.M.G.A. have submitted

          all necessary documentation for adjudication of their DS-260, Immigrant Visa

          Application and Alien Registration.

1054.      To date, Plaintiffs Nermeen Essam Eldin Ahmed Sallam, Mohamed Ghanem Abdallah

          Mohamed Ghanem, Salma Mohamed Ghanem Abdallah, J.M.G.A. and Z.M.G.A. have

          not been scheduled for an interview at an US Embassy or Consulate or issued a decision

          on their applications.

1055.      The adjudications of Plaintiffs Nermeen Essam Eldin Ahmed Sallam, Mohamed

          Ghanem Abdallah Mohamed Ghanem, Salma Mohamed Ghanem Abdallah, J.M.G.A.

          and Z.M.G.A.’s immigrant visa applications are suspended pursuant to the Department’s


                                                115
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 139 of 177




          policies, procedures, and practices suspending adjudications of immigrant visa

          applications for DV-2020 program selectees.

          Marie Josée Mulamba Iowa Nsomi

1056.     Marie Josée Mulamba Iowa Nsomi is a native of the Democratic Republic of Congo

          and DV-2020 selectee.

1057.      On May 7, 2019, Marie Josée Mulamba Iowa Nsomi was invited to submit a DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

1058.      The KCC assigned Plaintiff Marie Josée Mulamba Iowa Nsomi visa case number

          2020AF28236.

1059.      On July 20, 2019, Plaintiff Marie Josée Mulamba Iowa Nsomi submitted their DS-260,

          Immigrant Visa Application and Alien Registration pursuant to their DV-2020 selection.

1060.     Plaintiff Marie Josée Mulamba Iowa Nsomi has submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

1061.      To date, Plaintiff Marie Josée Mulamba Iowa Nsomi has not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their application.

1062.      The adjudication of Plaintiff Marie Josée Mulamba Iowa Nsomi immigrant visa

          application is suspended pursuant to the Department’s policies, procedures, and practices

          suspending adjudications of immigrant visa applications for DV-2020 program selectees.

   Francys Tellez Soto

1063.     Francys Tellez Soto is a native of the Cuba and DV-2020 selectee.

1064.     Plaintiff V.E.R.T. is a native of Iran and minor child of Francys Tellez Soto. V.E.R.T. is

          eligible to immigrate to the United States as a derivative beneficiary of Francys Tellez

          Soto should they be issued an immigrant visa pursuant to their DV-2020 selection.




                                                116
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 140 of 177




1065.      On May 7, 2019, Francys Tellez Soto was invited to submit a DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

1066.      The KCC assigned Plaintiff Francys Tellez Soto visa case number 2020SA00003118.

1067.      On June 14, 2019, Plaintiff Francys Tellez Soto submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

1068.     On June 14, 2019, Plaintiff V.E.R.T. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

1069.     Plaintiffs Francys Tellez Soto and V.E.R.T. have submitted all necessary documentation

          for adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

1070.      To date, Plaintiffs Francys Tellez Soto and V.E.R.T. have not been scheduled for an

          interview at an US Embassy or Consulate or issued a decision on their application.

1071.      The adjudication of Plaintiffs Francys Tellez Soto and V.E.R.T.’s immigrant visa

          applications are suspended pursuant to the Department’s policies, procedures, and

          practices suspending adjudications of immigrant visa applications for DV-2020 program

          selectees.




   Mahdi Moadab

1072.      Mahdi Moadab is a native of Iran and DV-2020 selectee.

1073.      Plaintiff Elham Ebrahimi is a native of Iran and spouse of Mahdi Moadab. Elham

          Ebrahimi is eligible to immigrate to the United States as a derivative beneficiary of

          Mahdi Moadab should they be issued an immigrant visa pursuant to their DV-2020

          selection.




                                               117
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 141 of 177




1074.      Plaintiff K.M. is a native of Iran and minor child of Mahdi Moadab. K.M. is eligible to

          immigrate to the United States as a derivative beneficiary of Mahdi Moadab should they

          be issued an immigrant visa pursuant to their DV-2020 selection.

1075.      Plaintiff K.M. is a native of Iran and minor child of Mahdi Moadab. K.M. is eligible to

          immigrate to the United States as a derivative beneficiary of Mahdi Moadab should they

          be issued an immigrant visa pursuant to their DV-2020 selection.

1076.      On May 7, 2019, Mahdi Moadab and their derivative beneficiaries were invited to

          submit a DS-260, Immigrant Visa Application and Alien Registration pursuant to their

          DV-2020 selection.

1077.      The KCC assigned Plaintiff Mahdi Moadab visa case number 2020AS11830.

1078.      On September 24, 2019, Plaintiff Mahdi Moadab submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

1079.      On September 24, 2019, Plaintiff Elham Ebrahimi submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

1080.      On September 24, 2019, Plaintiff K.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

1081.      On September 24, 2019, Plaintiff K.M. submitted their DS-260, Immigrant Visa

          Application and Alien Registration pursuant to their DV-2020 selection.

1082.      Plaintiffs Mahdi Moadab, Elham Ebrahimi, K.M. and K.M. have submitted all necessary

          documentation for adjudication of their DS-260, Immigrant Visa Application and Alien

          Registration.

1083.      To date, Plaintiffs Mahdi Moadab, Elham Ebrahimi, K.M. and K.M. have not been

          scheduled for an interview at an US Embassy or Consulate or issued a decision on their

          applications.


                                               118
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 142 of 177




1084.      The adjudications of Plaintiffs Mahdi Moadab, Elham Ebrahimi, K.M. and K.M.’s

          immigrant visa applications are suspended pursuant to the Department’s policies,

          procedures, and practices suspending adjudications of immigrant visa applications for

          DV-2020 program selectees.

   Said Huseyn Sultanov

1085.     Said Huseyn Sultanov is a native of Azerbaijan and DV-2020 selectee.

1086.      On May 7, 2019, Said Huseyn Sultanov was invited to submit a DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

1087.      The KCC assigned Plaintiff Said Huseyn Sultanov visa case number 2020EU00025890.

1088.      On July 9, 2019, Plaintiff Said Huseyn Sultanov submitted their DS-260, Immigrant

          Visa Application and Alien Registration pursuant to their DV-2020 selection.

1089.      Plaintiff Said Huseyn Sultanov has submitted all necessary documentation for

          adjudication of their DS-260, Immigrant Visa Application and Alien Registration.

1090.      To date, Plaintiff Said Huseyn Sultanov has not been scheduled for an interview at an

          US Embassy or Consulate or issued a decision on their applications.

1091.      The adjudications of Plaintiff Said Huseyn Sultanov’s immigrant visa applications are

          suspended pursuant to the Department’s policies, procedures, and practices suspending

          adjudications of immigrant visa applications for DV-2020 program selectees.

DEFENDANTS

1092.     Defendant Donald Trump is the President of the United States of America. He is sued

          in his official capacity.

1093.     Defendant Michael R. Pompeo is the Secretary of State for the United States of

          America. Under the Immigration and Nationality Act, he has the authority to issue


                                              119
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 143 of 177




          regulations to implement the Diversity Visa Lottery Program. 8 U.S.C. §§ 1153, 1154.

          He also prescribes the Visa Lottery fee, which is $330 per DV winner or derivative.

          C.F.R. § 42.33(h)(2)(i) He is sued in his official capacity.

1094.     Defendant Michael R. Pompeo administers the Diversity Visa Lottery Program

          through the Bureau of Consular Affairs’ Kentucky Consular Center (KCC), located in

          Williamsburg, Kentucky, which opened in 2000 to administer the program. As of May

          2019, KCC had approximately 430 contract staff members working in two shifts and

          on weekends and 5 Bureau of Consular Affairs direct-hire employees, including a

          Foreign Service officer Director, all working under the direction of Defendant Michael

          R. Pompeo. Among those, 21 contract staff members in KCC’s DV unit handle

          inquiries about the program, process the electronic visa applications from DV

          selectees, schedule overseas interviews, and work with U.S. Citizen and Immigration

          Services to process selectees already in the United States.

                                  FACTUAL ALLEGATIONS

         A.    DIVERSITY VISA IMMIGRANT PROGRAM

1095.     The Immigration Act of 1990 created a new immigration category, the Diversity

          Immigrant Visa Program, to increase diversity in the U.S. immigrant population by

          providing 50,000 Diversity visas to nationals of countries that have had low immigration

          rates to the United States. Public Law 101-649; 8 U.S.C. § 1153(c).

1096.     The Diversity Immigrant Visa Program has led to a broader mix of nationalities

          represented in the U.S. immigrant population, creating a U.S. better equipped to

          understand and relate to the diversity of the world abroad.




                                                120
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 144 of 177




1097.     The Congressionally mandated program issues visas specifically for immigrants who are

          natives of countries and regions from where fewer than 50,000 immigrants came to the

          United States over the previous five years.

1098.     Each fiscal year, the Department grants approximately 50,000 diversity immigrant visas

          to individuals from countries underrepresented in the immigration process, which allow

          recipients who are granted admission to enter the country as lawful permanent residents

          who may live and work in the United States indefinitely. See 8 U.S.C. §§ 1151(e),

          1153(c)(1).

1099.     Hopeful immigrants must submit entries during the application period.

1100.     From those entries, the Department then chooses eligible selectees to apply for

          immigrant visas.

1101.     A diversity visa selectee is entitled to apply for an immigrant visa only during the fiscal

          year for which the entry was submitted. See INA § 204(a)(1)(I)(ii)(II).

1102.     The diversity visa program is administered at the Department’s KCC. See 9 FAM 502.6-

          4(c)(1)(a).

1103.     Selectees receive a first notifications letter informing the selectee of their selection and

          visa number. Id.

1104.     The visa number, assigned by the KCC, is an administrative device used by the State

          Department to ensure that it does not grant more than the statutorily allocated 50,000

          visas per year.

1105.     Selectees must then submit a DS-260, Immigrant Visa and Alien Registration

          Application and various supporting documents. See 9 FAM 502.6-4(d)(1)(a), (b).

1106.     When a selectee submits the DS-260, Immigrant Visa and Alien Registration Application

          and supporting documentation, KCC considers the case documentarily qualified.


                                                 121
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 145 of 177




1107.     Once the case is documentarily qualified, the Department must schedule the selectee for

          an immigrant visa interview at a United States Embassy or Consulate.

1108.     The Foreign Affairs Manual and associated Handbooks (hereafter collectively referred

          to as the “FAM”) are a single, comprehensive, and authoritative source for the

          Department's organization structures, policies, and procedures that govern the operations

          of the Department, the Foreign Service and, when applicable, other federal agencies. The

          FAM conveys codified information to Department staff and contractors so they can carry

          out their responsibilities in accordance with statutory, executive, and Department

          mandates.

1109.     The FAM states that “KCC will schedule an appointment for a ‘documentarily qualified’

          applicant when his or her regional lottery rank number is about to become current.” 9

          FAM 502.6-4(d)(2) (emphasis added).

1110.     Each month, the Department publishes a Diversity Visa Bulletin summarizing the

          availability of immigrant visas for diversity visa selectees.

1111.     Selectees with current visas numbers are entitled to an immigrant visa interview to make

          a formal application for an immigrant visa before a consular officer.

1112.     All Plaintiffs have an available immigrant visa pursuant to their DV-2020 program

          selection.




                                                122
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 146 of 177




1113.      The Department’s August 2020 Diversity Visa Bulletin demonstrates that all Plaintiffs

           have an available immigrant visa.




         Visa Bulletin for August, Number 44, Volume X, Department of State, Washington, D.C.

         available         at         https://travel.state.gov/content/travel/en/legal/visa-law0/visa-

         bulletin/2020/visa-bulletin-for-august-2020.html.

1114.      As of August 2020, immigrant visas were available to all Plaintiffs.

1115.      Because the Department must schedule immigrant visa interviews for DV-2020

           selectees when their application is about to be current, the Department also publishes the

           forthcoming months visa bulletin for DV-2020 selectees.

1116.      The Department’s Visa Bulletin for August states that on September 1, 2020 all DV-

           2020 selections will be current and eligible for immigrant visa interviews.




                                                 123
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 147 of 177




         Id.

1117.      The entitlement requires the Department to schedule the selectee for a mandatory

           immigrant interview at a US Embassy or Consulate to determine the selectee’s

           qualifications for the diversity visa and admissibility into the United States pursuant to

           the laws of the United States of America.

1118.      At the time of the interview, the consular officer must issue or refuse the immigrant visa

           application.

1119.      If the selectee is admissible to the United States, the consular officer “shall” issue the

           selectee an immigrant visa and may only refuse a visa “upon a ground specifically set

           out in the law or implementing regulations.” See 22 C.F.R. § 40.6.

1120.      Because the diversity visa program restarts each fiscal year, diversity visas may not be

           issued after midnight on September 30th of the fiscal year of the selection. See 8 U.S.C.

           §§ 1153(c)(1), 1154(a)(1)(I)(ii)(II); 22 C.F.R. § 42.33(a)(1)(d); see also 31 U.S.C. §

           1102.

1121.      Barring an order from this Court preserving Plaintiffs’ diversity visas in the event that

           Defendants’ fail to properly discharge their nondiscretionary duty and issue Plaintiffs’




                                                 124
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 148 of 177




          diversity visas before September 30, 2020, Plaintiffs will forever lose their diversity

          visas.

1122.     If a selectee is not issued a visa prior to midnight on September 30 of the fiscal year of

          the selection, the selectee cannot be issued a visa based on his or her visa selection for

          that fiscal year.



         B.    DIVERSITY VISA ANIMUS

1123.     At 4:30 AM on November 1, 2017, President Donald J. Trump made clear on twitter his

          hostility towards the Diversity Visa Program.




1124.     In a cabinet meeting later that day, the President stated that “I am today starting the

          process of terminating the diversity lottery program.” Also stating, “Diversery [sic] and




                                                125
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 149 of 177




           diversity lottery. Diversity lottery. Sounds nice. It’s not nice. It’s not good. It’s not good.

           It hasn’t been good. And we’ve been against it.”




         https://twitter.com/realDonaldTrump/status/926155393490878464

1125.      The next day, recognizing the President did not garner the legislative backing necessary

           to end the Congressionally mandated program, the President stated “We’re being stopped

           by Democrats because they’re obstructionists. And, honestly, they don’t want to do

           what’s right for our country. We need strength. We need resolve. We have to stop it. So,

           we’re going to get rid of this lottery program as soon as possible.”


                                                   126
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 150 of 177




1126.     December 15, 2017, while speaking about the Diversity Visa Program the President

          stated, “They give us their worst people, they put ‘em in a bin,” Trump continued,

          making a lifting gesture from an imaginary bin. He went on to say, “But in his hand when

          he’s picking these people, it’s really the worst of the worst. ‘Congratulations, you’re

          going to the United States.’ What a system.”

1127.     It is unclear if the President was referring to career State Department officials at the KCC

          or foreign services officers at the United States Embassies and Consulates who place

          both their and their families lives at risk serving the citizens of the United States and

          enforcing our immigration laws in his statement on giving the United States the “worst

          of the worst.”

1128.     On December 29, 2017, the President made clear in a tweet that “there can be no DACA

          without the desperately needed WALL at the Southern Border and an END to the

          horrible Chain Migration & ridiculous Lottery System of Immigration etc.”

1129.     On January 4, 2018, the President tweeted “We must BUILD THE WALL, stop illegal

          immigration, end chain migration & cancel the visa lottery. The current system is unsafe

          & unfair to the great people of our country – time for change!” He repeated this sentiment

          in tweets on January 9, 11, 12, 16, and two more on February 6.




                                                127
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 151 of 177




1130.     On February 8, 2018, the President tweeted “Time to end the visa lottery. Congress must

          secure the immigration system and protect Americans.”




1131.     On February 10, 2018, the President again detailed his intention of ending the Diversity

          Visa Program, stating “My Administration has identified three major priorities for

          creating a safe, modern and lawful immigration system: fully securing the border, ending

          chain migration, and canceling the visa lottery.”




                                               128
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 152 of 177




         https://twitter.com/realdonaldtrump/status/962469767109009408

1132.      During the President’s 2018 State of the Union address, he reiterated his intention to gut

           the Diversity Visa Program as part of his immigration overhaul.

1133.      In tweets sent on February 15, May 26, June 15, July 29, and July 30, 2018, the President

           continued to call for ending the DV Lottery program.

1134.      In May of 2019, Trump unveiled an immigration proposal, drafted largely by the

           president’s son-in-law and senior adviser Jared Kushner. Again, the President proposed

           to end the Diversity Visa Program.

1135.      At a campaign rally in Cincinnati, Ohio in 2019, President Trump painted a wildly

           inaccurate picture of how the diversity visa program works to a ruckus group of his

           supporters.




                                                 129
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 153 of 177




1136.     The President stated, “And you pick people out of the lottery,” gesturing as if he were

          picking names out of a hat. “Well let’s see, this one is a murderer, this one robbed four

          banks, this one I better not say, this one another murderer, ladies and gentlemen, another

          murderer.”

1137.     The President also stated, “You think [countries] are going to put their great citizens

          [….] into the lottery? Look at the people they put into these lotteries.”

1138.     Despite his tenacious twitter campaign, the President again failed to garner the legislative

          support for ending the Diversity Visa Program.

1139.     President’s longstanding animus towards the Diversity Visa Program and its immigrant

          participants, failed efforts to garner the Congressional support to end the Diversity Visa

          Program, and intent to unlawfully end the Congressional mandated program is the basis

          for the Defendant’s unlawful policies, procedures, and practices suspending the

          adjudication of immigrant visas for DV-2020 program selectees.

1140.     Defendants are now relying, in part, on the PP 10014, PP 10052, PP 9645, and other

          proclamations suspending entry into the United States to circumvent the Immigration

          and Nationality Act, federal regulations, preexisting Department policies, and the text of

          the aforementioned proclamations to unlawfully suspend the adjudication of immigrant

          visa applications for DV-2020 selectees and their derivative beneficiaries.

1141.     Defendants’ policies, procedures, and practices are a violation of the Immigration and

          Nationality Act, Administrative Procedure Act, federal regulations, existing Department

          policies, and the text of PP 10014, PP 10052, PP 9645 governing the adjudication of

          immigrant visa applications for Diversity Visa Program selectees and their derivative

          beneficiaries.




                                                130
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 154 of 177




         C.    DEFENDANTS HAVE CHANGED THE LAW AND SUSPENDED THE
               ADJUDICATION OF IMMIGRANT VISAS FOR DV-2020 SELECTEES

1142.     The Department has implemented policies, procedures, and practices suspending the

          adjudication of immigrant visas for DV-2020 selectees through the DV-2020 deadline—

          effectively ending the program.

1143.     The graph below, prepared by Plaintiff Tiago Vaz Duarte Soares, of the Dr. Mohammed

          v Trump sister case, demonstrates the suspension of immigrant visa adjudication for the

          DV-2020 through the end of May in comparison to the DV-2019, DV-2018, and DV-

          2017.




1144.     The Department cannot rely upon any statutory authority, regulations, presidential

          proclamations, executive orders, or preexisting Department policies to support a lawful

          implementation of policies, procedures, and practices that suspend the adjudication and

          issuance of immigrant visas for eligible DV-2020 selectees and their derivative

          beneficiaries.




                                              131
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 155 of 177




1145.     The Department has suspended adjudication of immigrant visa applications for DV-2020

          program selectees and their derivative beneficiaries at the KCC pursuant to the

          Department’s policies, procedures, and practices.

1146.     In July 8, 2020 cable, the State Department prioritized DVs who qualify as exceptions

          as dead last, below all other categories: “For this transition period, pending further

          notice, the Visa Office recommends IV cases be scheduled, whether by NVC, KCC, or

          locally by post, in the following order of priority, with some appointments made

          available in each category each month to prevent complete stagnation.” See CAR p.

          00038.

1147.     The KCC has suspended assigning visa numbers to DV-2020 program selectees and their

          derivative beneficiaries pursuant to the Department’s policies, procedures, and practices

          suspending the adjudication immigrant visas for DV-2020 program selectees.

1148.     The KCC has suspended transferring documentarily complete immigrant visa

          applications for DV-2020 program selectees and their derivative beneficiaries pursuant

          to the Department’s policies, procedures, and practices suspending the adjudication of

          immigrant visa applications for DV-2020 program selectees and their derivative

          beneficiaries.

1149.     Despite the fact that the KCC is fully staffed, Defendants have refused to adjudicate

          Plaintiffs’ diversity visas at the KCC. See CAR generally.

1150.     United States Embassies and Consulates have suspended conducting immigrant visa

          interviews for immigrant visa applications for DV-2020 program selectees pursuant to

          Department’s policies, procedures, and practices suspending the adjudication of

          immigrant visa applications for DV-2020 program selectees and their derivative

          beneficiaries.


                                                132
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 156 of 177




1151.     United States Embassies and Consulates have suspended accepting evidence in support

          of immigrant visa applications for DV-2020 program selectees pursuant to policies,

          procedures, and practices suspending the adjudication of immigrant visa applications for

          DV-2020 program selectees and their derivative beneficiaries.

1152.     United States Embassies and Consulates have ended conducting security checks for

          immigrant visa applications for DV-2020 program selectees and their derivative

          beneficiaries pursuant to policies, procedures, and practices suspending the adjudication

          of immigrant visa applications for DV-2020 program selectees and their derivative

          beneficiaries.

1153.     United States Embassies and Consulates have suspended all adjudications for already

          interviewed immigrant visa applications for DV-2020 program selectees and their

          derivative beneficiaries pursuant to policies, procedures, and practices suspending the

          adjudication of immigrant visa applications for DV-2020 program selectees and their

          derivative beneficiaries.

1154.     United States Embassies and Consulates have suspended PP 10014, PP 10052, and PP

          9645 exemption and waiver determination for DV-2020 program selectees and their

          derivative beneficiaries pursuant to policies, procedures, and practices suspending the

          adjudication of immigrant visa applications for DV-2020 program selectees and their

          derivative beneficiaries.

1155.     The aforementioned suspensions have occurred and continued regardless of the United

          States Embassies and Consulates’ host countries’ restrictions. See CAR at 12–14, 23, 25.

1156.     The Department’s policies, procedures, and practices suspending immigrant visa

          applications for DV-2020 program selectees and their derivative beneficiaries will not

          restart adjudications of immigrant visa applications for DV-2020 program selectees and


                                               133
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 157 of 177




          their derivative beneficiaries before October 1, 2020 effectively ending the DV-2020

          program.

1157.     Defendants policies, procedures, and practices suspending adjudication of diversity visas

          constitutes a final agency action and is reviewing by this court under the APA.

          Defendants’ policies, procedures, and practices have resulted in an unreasonable delay

          and unlawful withholding of Plaintiffs’ diversity visas.

1158.     Even after the District Court of D.C. issued an order on September 4, 2020, directing

          Defendants to adjudicate numerous similarly situated plaintiffs’ claim as expeditiously

          as possible, Defendant State Department continued to tell DV-2020 winners that they

          were ineligible for interviews for visa issuance because they are subject to PP 9993, a

          14-day ban on travel—despite those plaintiffs’ inability to use those visas, when issued,

          until January 1, 2021; such an interpretation is clearly animosity or Defendants’ internal

          mistrust that Customs and Border Patrol would admit a person to the United States from

          a Schengen-area country despite PP 9993.

1159.     Accordingly, Plaintiffs only recourse is an order from this Court enjoining Defendants

          from further effectuating their unlawful policies, practices and procedures suspending

          the adjudication of their diversity visas. Moreover, Plaintiffs seek an order from this

          Court preserving their diversity visas in the likely event that Defendants fail to fully and

          properly adjudicate Plaintiffs’ visas before the deadline of September 30, 2020.



         D.    DEFENDANTS UNLAWFULLY RELY ON PP 10014, PP 10052, PP 9645
               AND OTHER PRESIDENTIAL PROCLAMATIONS TO SUSPEND THE
               ADJUDICATION  AND    ISSUANCE OF   IMMIGRANT        VISA




                                                134
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 158 of 177




               APPLICATIONS FOR DV-2020 PROGRAM SELECTEES AND THEIR
               DERIVATIVE BENEFICIARIES.

1160.     The Department’s policies, procedures, and practices suspending immigrant visa

          applications for DV-2020 program selectees and their derivative beneficiaries relies in

          part on PP 10014 and PP 10052.

1161.     Following this Court’s order in Gomez v. Trump, 1:20-cv-01419 it has been clear that

          the Department has also relied on other presidential proclamations such as PP 9645 and

          regional travel bans to refuse to adjudicate diversity visas.

1162.     The Department has adopted policies, procedures, and practices directing the KCC,

          United States Embassies and Consulates, and consular officers to suspend immigrant

          visas adjudications prior to a final decision to issue or refuse those immigrant visa

          applications pursuant to PP 10014, PP 10052, PP 9645, and regional travel bans.

1163.     PP 10014 and PP 10052 mandate that consular officers “shall determine, in his or her

          discretion, whether an immigrant has established his or her eligibility for an exception”

          to the proclamation.

1164.     PP 9645 provides: “a consular officer, or the Commissioner, United States Custom and

          Border Protection (CBP), or the Commissioner’s designee, as appropriate, may, in their

          discretion, grant waivers on a case-by-case basis to permit the entry of foreign nationals

          for whom entry is otherwise suspended or limited . . . .”

1165.     The Department’s policies, procedures, and practices preclude consular officers from

          determining whether PP 10014, PP 10052, PP 9645, and other regional travel bans are

          applicable to DV-2020 selectees and their derivative beneficiaries.

1166.     Contrary to 8 U.S.C. § 1202(b) and (d), Defendants have denied consular officers from

          performing their rights and duties—that is, Defendants have denied consular officers the



                                                 135
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 159 of 177




          authority to adjudicate immigrant visa applications. Cf. § 1104(a) (denying the Secretary

          of State of “those powers, duties, and functions conferred upon the consular officers

          relating to the granting or refusals of visas”).

1167.     The Department’s policies, procedures, and practices suspending immigrant visa

          applications for DV-2020 selectees and their derivative beneficiaries also conflate the

          PP 10014, PP 10052, PP 9645’s suspension of entry with a ban on visa issuance.

1168.     PP 10014, PP 10052, PP 9645, and the regional travel ban proclamations do not

          preclude the issuance of immigrant visas for DV-2020 selectees and their derivative

          beneficiaries.

1169.     Even if PP 10014 and PP 10052 applied to visa issuance, Defendants have fully neglected

          to implement the exceptions to PP 10014 and PP 10052, including admission of “any

          alien whose entry would be in the national interest, as determined by the Secretary of

          State, the Secretary of Homeland Security, or their respective designees. 85 Fed. Reg. at

          23,443 § 2(b)(ix).

1170.     Moreover, Defendants have willfully ignored the Proclamations’ directives to consular

          officers to determine, “in their discretion, whether an immigrant has established his or

          her eligibility for an exception” to the Proclamation. Id. at 23,443 § 3.

1171.     Ultimately, although establishing “national interest” exceptions under PP 10014 and PP

          10052 for certain classes of visas, the State Department has precluded diversity visa

          winners from meeting such an exception because there are no specific national interest

          exceptions available for diversity visa applicants. CAR 173–74.

1172.     Moreover, even if there was a “national interest” exception for diversity visa lottery

          winners, the State Department has instructed consular posts that “Only [visa] applicants

          that [the] post believes may meet an exception to the [Proclamation], including the


                                                 136
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 160 of 177




          national interest exception, and that constitute a mission-critical category should be

          adjudicated at this time,” and that officers “may not issue any [visas] that are not also

          excepted under the [Proclamation].” CAR 24 (emphasis added); see also CAR 32; CAR

          44.

1173.     Defendants have explicitly applied these improper and unlawful prerequisites to

          Diversity Visa Plaintiffs. Defs.’ Opp’n, Decl. of Aaron Luster, ¶ 5 (“[O]nly when a

          consular post reaches Phase Three of the Diplomacy Strong Framework may the post

          resume diversity visa case processing, and only for cases that appear to be eligible for an

          exception to P.P. 10014.”).

1174.     Defendants are not processing diversity visas, even at posts that have resumed routine

          operations. See 8/27/2020 Arg. Tr. at 79–90.

1175.     Even if PP 9645 applied to visa issuance, Defendants have fully neglected to implement

          the waiver determination as required by § 3(c).

1176.     The presidential proclamations related to regional travel bans do not apply to issuance,

          they simply apply to entry into the United States.

1177.     Therefore, the State Department’s misinterpretation and misapplication of PP 10014, PP

          10052, PP 9645, and the various regional travel ban proclamations have completely

          excluded Diversity Visa Lottery winners from being eligible to receive a visa

          determination under arbitrary and capricious language.

1178.     The Department’s policies, procedures, and practices suspending immigrant visa

          adjudications for DV-2020 program selectees and their derivative beneficiaries violate

          statutes, regulations, and preexisting Department policies requiring the issuance of

          immigrant visas to diversity visa lottery winners who are statutorily eligible.




                                                137
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 161 of 177




1179.     The Department has failed to adhere to and has implemented policies and procedures

          contrary to law, regulation, preexisting Department policies, and PP 10014, PP 10052,

          PP 9645, and the regional travel ban proclamations.

1180.     Despite indicating that persons unable to travel to the U.S. even with valid immigrant

          visas at the time of the Proclamation should contact their embassies, the Department of

          State has failed to reissue new visas to Diversity Visa holders who had approved visas

          prior to the proclamation’s issuance, but who were unable to enter the United States due

          to the Coronavirus epidemic.

1181.      Even after this Court ordered Defendants to expeditiously adjudicate plaintiffs’ diversity

          visas in Gomez v. Trump, numerous Embassies and Consulates sent emails to plaintiffs

          in that case refusing to schedule interviews or process their diversity visas. The plaintiffs

          in the Gomez case are currently utilizing all efforts to compel the Department to comply

          with the court’s order and properly and fully adjudicate diversity visas.

1182.     Plaintiffs in this case who have reached out to the U.S. Embassy in their country to

          process their diversity visas upon hearing about this Court’s order in Gomez were told

          that the Department was not processing diversity visas pursuant to PP 10052.

1183.     Similarly, Plaintiffs who have reached out to KCC to process their diversity visas have

          been told that the KCC is not processing diversity visas at this time.

1184.     Given Defendants adamant refusal to unlawfully withhold adjudication of DV 2020

          visas, Plaintiffs seek an order from this Court preserving their diversity visas in the event

          that Defendants continue their unlawful policies, procedures, and practices of

          dismantling the Diversity Visa Program.




                                                 138
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 162 of 177




         E.    REFUSED ADJUDICATION OF DIVERSITY VISAS BY IMPROPERLY
               RELYING ON INA § 212(f)

1185.     Section 212(f) of the INA reads, in relevant part, as follows: “Whenever the President

          finds that the entry of any aliens or of any class of aliens into the United States would be

          detrimental to the interests of the United States, he may by proclamation, and for such

          period as he shall deem necessary, suspend the entry of all aliens or any class of aliens

          as immigrants or nonimmigrants, or impose on the entry of aliens any restrictions he may

          deem to be appropriate.”

1186.     There is no language in Section 212(f) that gives the President the authority to suspend

          the adjudication of visas. Moreover, while previous presidents have relied on Section

          212(f) to preclude the entry of certain immigrants, there is no precedent that Section

          212(f) was utilized to prevent the adjudication of visas.

1187.     This case is about the adjudication of visa applications and not about entry of immigrants

          into the United States.

1188.     Congress, through its plenary power to control immigration to the United States, has

          charged the Secretary of State with the adjudication of visa applications. INA § 104(a)

          states: the Secretary of State shall be charged with the administration and the

          enforcement of the provisions of this Act and all other immigration and nationality laws

          relating to (1) the powers, duties, and functions conferred upon the consular officers

          relating to the granting or refusal of visas…                 He shall establish such

          regulations[,]….[and] issue such instructions; and perform such other acts as he deems

          necessary for carrying out such provisions.

1189.     The Secretary of State has cloaked the unlawful policies suspending the adjudications

          and withholding of issuance of DVs in its implementation of proclamations to shield



                                                139
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 163 of 177




          them from APA review. See CAR at p. 000013 (state department cable suspending the

          adjudication of DVs); see also CAR at p. 000017 (mandating refusal of the issuance of

          visas pursuant to 212(f)).

1190.     However, because those policies regarding the adjudication and issuance of visas are not

          committed to the discretion of the President under INA § 212(f) but rather the Secretary

          under INA § 104(a), this Court can review DOS’s policies suspending the adjudication

          and issuance of DVs under the APA. See Detroit Int’l Bridge Co. v. Gov’t of Canada,189

          F. Supp. 3d 85, 100 (D.D.C. 2016) (holding ministerial executive action is reviewable

          under the APA).

1191.     Accordingly, Defendants’ policies, procedures, and practices suspending the

          adjudication and issuance of diversity visas are reviewable under the APA because the

          agency is violating the INA and federal regulations by dismantling the DV program and

          improperly relying on Section 212(f).




                                       CAUSES OF ACTION

         A.    First Claim for Relief: Agency Action That is Arbitrary and Capricious, An
               Abuse of Discretion, and Otherwise Not in Accordance with Law in Violation
               of 5 U.S.C. § 706(2)(A)

1192.     Plaintiffs reallege the forgoing allegation as if set forth fully herein.

1193.     Department is an agency subject to the requirements of the Administrative Procedure

          Act (hereafter referred to as the “APA”). 5 U.S.C. § 701(b)(1).

1194.     Under 5 U.S.C. § 706(2), courts shall hold unlawful and set aside agency action that is

          arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

          contrary to constitutional right, power, privilege, or immunity; in excess of statutory



                                                  140
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 164 of 177




          jurisdiction, authority, or limitations; or without observance of procedure required by

          law.

1195.     The implementation of the Department’s policies, procedures, and practices suspending

          the adjudication and issuance or reissuance of immigrant visas applications for DV-2020

          program selectees and their derivative beneficiaries constitutes a final agency action that

          is reviewable by this Court. Whitman, 531 U.S. at 478; Bennett v. Spear, 520 U.S. 154,

          177–78 (1997).

1196.     The legal consequences flowing from the consummation of the State Department’s

          decisionmaking process in this case are the Defendants’ refusal to process any visas for

          Plaintiffs because of their misinterpretation of PP 10014, PP 10052, PP 9645, and the

          various proclamations banning travel from certain regions. Bennett, 520 U.S. 154; Cal.

          Cmtys. Against Toxics v. EPA, 934 F.3d 627, 637 (D.C. Cir. 2019); Appalachian Power

          Co. v. EPA, 208 F.3d 1015, 1023 (D.C. Cir. 2000); Ciba-Geigy Corp. v. EPA, 801 F.2d

          430, 438 (D.C. Cir. 1986).

1197.     Defendants’ polices, procedures, and practices dismantling the DV Program constitutes

          final agency action because Defendants policies effectively end adjudication of diversity

          visas beyond the deadline of September 30, 2020. See CAR 0000275.

1198.     The policies, procedures, and practices suspending the adjudication of immigrant visas

          for DV-2020 program selectees and their derivative beneficiaries are arbitrary and

          capricious, an abuse of discretion, and not in accordance with law because the Defendant

          lacked the statutory authority to unilaterally suspend the adjudications of immigrant

          visas for DV-2020 program selectees and their derivative beneficiaries.

1199.     The policies, procedures, and practices suspending the adjudication of immigrant visas

          for DV-2020 program selectees and their derivative beneficiaries strips the


                                                141
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 165 of 177




          Congressionally mandated entitlements of DV-2020 program selectees and their

          derivative beneficiaries and it does so by rewriting the immigration laws and

          contradicting the priorities adopted by Congress.

1200.     Defendants’ inaction, in this case, creates jurisdiction. Moghaddam v. Pompeo, 424 F.

          Supp. 3d 103, 114 (D.D.C. 2020) (quoting Patel v. Reno, 134 F.3d 929, 931–32 (9th Cir.

          1997)); see also Nine Iraqi Allies Under Serious Threat Because of Their Faithful Serv.

          to the United States v. Kerry (“Nine Iraqi Allies”), 168 F. Supp. 3d 268, 290–91 (D.D.C.

          2016) (“When the Government simply declines to provide a decision in the manner

          provided by Congress, it is not exercising its prerogative to grant or deny applications

          but failing to act at all.”).

1201.     Defendants also disregarded the serious reliance interests engendered by the DV-2020

          program. Defendants must, in addition to demonstrating that there are good reasons for

          the new policy, offer “a reasoned explanation . . . for disregarding facts and

          circumstances that underlay or were engendered by the prior policy.” FCC v. Fox

          Television, 556 U.S. 502, 515 (2009).

1202.     Plaintiffs were harmed and continued to be harmed by these unlawful acts.



         B.     Second Claim for Relief: Agency Action Without Observance of Procedure
                Required by Law in Violation of 5 U.S.C. § 706(2)(D)

1203.     Plaintiffs reallege the forgoing allegation as if set forth fully herein.

1204.     The APA requires administrative agencies to follow notice-and-comment rulemaking

          procedures to promulgate substantive rules. 5 U.S.C. § 553.

1205.     The Administrative Procedures Act defines “rule” broadly to include “the whole or part

          of an agency statement of general or particular applicability and future effect designed



                                                  142
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 166 of 177




          to implement, interpret, or prescribe law or policy or describing the organization,

          procedure, or practice requirements of an agency and includes the approval or

          prescription for the future of rates, wages . . .” 5 U.S.C. § 551(4).

1206.     Defendants’ No-Visa Policy is legislative, not interpretive, because it changed the law:

          it is not an automatic consequence of PPP 10014, 10052, PP 9645, proclamations related

          to travel ban from certain regions, or 8 U.S.C. § 1201(g); however, it suspended

          processing and issuance or reissuance of Plaintiffs’ visas and subjected them to

          additional eligibility requirements. See Nat’l Res. Def. Council v. EPA, 643 F.3d 311,

          320 (D.C. Cir. 2011); Ciox Health, LLC v. Azar, 435 F. Supp. 3d 30, 66 (D.D.C. 2020).

1207.     The Department promulgated and relied upon the policies, procedures, and practices

          suspending adjudication and issuance or reissuance of immigrant visas for DV-2020

          program selectees and their derivative beneficiaries without authority and without

          notice-and-comment rulemaking. It is therefore unlawful.

1208.     The Department’s policies, procedures, and practices suspending adjudication and

          issuance or reissuance of immigrant visas for DV-2020 program selectees and their

          derivative beneficiaries constitutes a substantive rule subject to the APA’s notice-and-

          comment requirements.

1209.     The Department’s policies, procedures, and practices suspending the adjudication and

          issuance or reissuance of immigrant visas for DV-2020 program selectees and their

          derivative beneficiaries constitute a substantive rule because it affirmatively

          circumscribes the Department’s Congressional mandate and nondiscretionary duty to

          adjudicate and issue decisions for immigrant visas for DV-2020 selectees.

1210.     The Department’s policies, procedures, and practices suspending the adjudication of

          immigrant visas for DV-2020 program selectees and their derivative beneficiaries


                                                 143
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 167 of 177




          constitute a substantive rule because it is a categorical rule, which applies to all DV-2020

          selectees and their derivative beneficiaries.

1211.     In implementing the Department’s policies, procedures, and practices suspending the

          adjudication of immigrant visas for the DV-2020 program selectees and their derivative

          beneficiaries, Defendant impermissibly announced a new rule without undertaking

          notice-and-comment rulemaking.

1212.     An agency that seeks to make a rule must publish an “Advance Notice of Proposed

          Rulemaking” in the Federal Register. The Advance Notice is a formal invitation to

          participate in shaping the proposed rule and commences the notice-and-comment

          process.

1213.     Interested parties may respond to the Advance Notice by submitting comments aimed at

          developing and improving the draft proposal or by recommending against issuing rule.

1214.     As of the filing of this Complaint, no procedures or responsibilities have been

          published in the Federal Register with regard to Defendants new rules of suspending

          adjudication of the DV Program.

1215.     The Plaintiffs were harmed and continue to be harmed by these unlawful acts.



         C.    Third Claim for Relief: Agency Action Not Concluded within a Reasonable
               Time 5 U.S.C. § 555(b)

1216.     Pursuant to the APA, the Defendant has a nondiscretionary duty “to conclude a matter

          presented to it” “within a reasonable time.” 5 U.S.C. § 555(b).

1217.     Defendants have unreasonably delayed processing Plaintiffs’ visa applications under

          Telecommunications Research & Action Center v. FCC, 750 F.2d 70, 79 (D.C. Cir. 1984)

          (“TRAC”):



                                                144
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 168 of 177




                (1) The time agencies take to make decision must be governed by a rule of
                reason; (2) where Congress has provided a timetable or other indication of
                the speed with which it expects the agency to proceed in the enabling
                statute, that statutory scheme may supply content for this rule of reason; (3)
                delays that might be reasonable in the sphere of economic regulation are
                less tolerable when human health and welfare are at stake; (4) the court
                should consider the effect of expediting delayed action on agency activities
                of a higher or competing priority; (5) the court should also take into account
                the nature and extent of the interests prejudiced by delay; and (6) the court
                need not find any impropriety lurking behind agency lassitude in order to
                hold the agency action is “unreasonably delayed.”

         In re: United Mine Workers of Am. Int’l Union, 190 F.3d 545, 549 (D.C. Cir. 1999)

         (quoting TRAC, 750 F.2d at 80).

1218.      The INA provides a clear “indication of the speed with which it expects the agency to

           proceed in” processing diversity lottery selectees’ visa applications—that is, “only

           through the end of the specified fiscal year for which they were selected.” §

           1154(a)(1)(I)(ii)(II); TRAC, 750 F.2d at 80.

1219.      The indication of speed present in 8 U.S.C. § 1154(a)(1)(I)(ii)(II) clearly correlates with

           the second TRAC factor in establishing a September 30 deadline; moreover, “reasonable

           time for agency action is typically counted in weeks or months, not years.” In re Am.

           Rivers & Idaho Rivers United, 372 F.3d 413, 419 (D.C. Cir. 2004).

1220.      Plaintiffs’ human welfare is “at stake” in this case and prejudice from delay here is

           unconscionable and irreversible—if Defendants neglect adjudication of Plaintiffs’ visa

           applications, Plaintiffs will intolerably, permanently lose their opportunity to immigrate

           to the United States. TRAC, 750 F.2d at 80.

1221.      Defendants, although neglecting Plaintiffs’ visa adjudications, have admittedly

           “committed to processing visa services that are deemed ‘mission critical’” and provides

           no adequate explanation of why it does not consider DV-2020 visa applications to be




                                                 145
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 169 of 177




          mission critical—moreover, even when reopening posts, Defendants are considering

          DV-2020 applications low-priority. Marwaha Decl. ¶ 8; CAR 35.

1222.     Defendants’ admitted loathing of the Diversity Visa Lottery ultimately shows—although

          not needed to satisfy the TRAC analysis—that Defendants act with impropriety and

          animus in creating “agency lassitude.” TRAC, 750 F.2d at 80.

1223.     The Department has failed to adjudicate immigrant visas for DV-2020 program selectees

          and their derivative beneficiaries within a reasonable time.

1224.     The Department implemented its unlawful policies, procedures, and practices

          suspending adjudication of Plaintiffs’ diversity visas since at least March 20, 2020. See

          CAR 000012. At the time of filing this Complaint, Defendants have less than two weeks

          to complete adjudication of Plaintiffs’ diversity visas. As such, Defendants’ policies,

          procedures, and programs refusing the adjudicate diversity visas constitutes and

          unreasonable delay and unlawful withholding.

1225.     The Department has implemented policies, procedures, and practices suspending

          adjudications and issuance and reissuance of immigrant visas for DV-2020 selectees and

          their derivative beneficiaries since at least March 2020 – six months before the statutory

          conclusion of the DV-2020 program.

1226.     The Department’s policies, procedures, and practices suspending adjudications and

          issuance or reissuance of immigrant visas for DV-2020 selectees and their derivative

          beneficiaries is a final agency action. It is the consummation of the Department’s agency

          on this matter.

1227.     The Department has nothing further to do to issue directions to its employees at the KCC

          or its consular officers at US Embassies and Consulates around the world regarding




                                                146
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 170 of 177




          suspending adjudications of immigrant visas for DV-2020 selectees and their derivative

          beneficiaries.

1228.     The Department’s policies, procedures, and practices suspending the adjudications for

          and issuance or reissuance of immigrant visas for DV-2020 program selectees and their

          derivative beneficiaries will have legal consequences.

1229.     The Department will continue to refuse to adjudicate and issue immigrant visas for DV-

          2020 program selectees and their derivative beneficiaries through September 30, 2020,

          effectively ending the DV-2020 program.

1230.     The Department’s policies, procedures, and practices directing employees at the KCC

          and the US Embassies and Consulates around the world to end the DV-2020 program

          are not authorized by any governing law, and are arbitrary, capricious, an abuse of

          discretion, and in violation of law.

1231.     Defendant administers the Department’s policies, procedures, and practices suspending

          the DV-2020 program.

1232.     Pursuant to the APA, a court may compel agency action “unlawfully withheld or

          unreasonably delayed.” 5 U.S.C. § 706(1).

1233.     The Plaintiffs were harmed and continue to be harmed by these unlawful acts.



         D.    Fourth Claim for Relief: Arbitrary and Capricious Policymaking, Contrary to
               APA § 706(2)

1234.     Plaintiffs reallege the foregoing allegation as set forth full herein.

1235.     Defendants’ actions are no mere ministerial implementation of presidential action;

          rather, Defendants expanded the scope of PP 10014, PP 10052, PP 9645, and the

          proclamations related to travel bans from certain regions by grafting those



                                                 147
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 171 of 177




          Proclamations’ restrictions on entry into statutory requirements for visa eligibility, de

          facto terminating an otherwise non-discretionary duty under 8 U.S.C. § 1202(b).

1236.     Defendants arbitrarily and capriciously created a No-Visa Policy with no reasonable,

          reasoned, or rational explanation that fails to consider reliance interests or any of the

          other serious consequences flowing from their unlawful policy.

1237.     Agency action that “stands on a faulty legal premise and [lacks] adequate rationale” is

          arbitrary and capricious. Prill v. NLRB, 755 F.2d 941, 948 (D.C. Cir. 1985); see also

          SEC v. Chenery Corp., 318 U.S. 80, 94 (1943) (“[A]n order may not stand if the agency

          has misconceived the law.”).

1238.     Defendants arbitrarily and capriciously defined “mission critical” to exclude Diversity

          Visa Lottery winners. Given that diversity visas must be adjudicated by September 30,

          2020, it is unfathomable how Defendants could make the determination that the

          adjudication of diversity visas is not critical.

1239.     PP 10014, PP 10052, PP 9645, and the various proclamations suspending travel from

          certain regions do not dictate Defendants’ No-Visa Policy and a basic distinction

          between visa issuance or reissuance and entry determinations “runs throughout the INA.”

          Hawaii v. Trump, 138 S. Ct. at 2414 & n.3.

1240.     Section 1182(a) of the INA, governing ineligibility to receive a visa, does not provide

          the President or State Department or any subordinate thereof to add, subtract, or

          otherwise modify any of the categories listed in that Section constituting grounds for

          denying a visa.

1241.     PP 10014, PP 10052, PP 9645, and the various proclamations suspending travel from

          certain regions only restrict entry—a claim not challenged under this lawsuit—but do




                                                  148
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 172 of 177




              not claim to, and cannot lawfully, suspend visa issuance or reissuance. Cf. Hawaii v.

              Trump, 138 S. Ct. at 2414; Almaqrami, 933 F.3d at 776.

1242.         Defendants’ designation of “mission critical visa services” by which Defendants were

              instructed to process only “certain non-immigrant visas” is arbitrary and capricious and

              not in accordance with law. See Decl. of Brianne Marwaha ¶ 8.



         E.        Fifth Claim for Relief: Mandamus Act, 28 U.S.C. § 1361

1243.         Plaintiffs reallege the foregoing allegation as set forth full herein.

1244.         Defendants have a clear non-discretionary duty to adjudicate immigrant visa applications

              and issue visas to DV-2020 selectees and their derivative beneficiaries who are eligible

              to receive them and not inadmissible under 8 U.S.C. § 1182(a), so long as visas are

              remain available.

1245.         PP 10014, PP 10052, PP 9645, and the various proclamations suspending travel from

              certain regions do no prohibit the issuance or reissuance of diversity visas that must be

              issued by September 30. It simply issues a temporary bar on entry to the United States.

1246.         Defendant have a mandatory duty to adjudicate diversity immigrant visa applications

              and issue diversity immigrant visas to statutorily eligible individuals, and there is no

              legal bar to doing so. Accordingly, Plaintiffs have a clear and indisputable right to relief,

              and Defendants have clear, nondiscretionary duty to act.

1247.         No alternative remedy exists to compel Defendants’ action.



         F.        Sixth Claim for Relief: Violation of the Take Care Clause, Art. II, § 3, Cl. 5

1248.         Plaintiffs reallege the foregoing allegations as if set forth fully herein.




                                                     149
        Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 173 of 177




1249.     The Department’s policies, procedures, and practices violate the President’s

          constitutional duty to “take Care that the Laws be faithfully executed.” U.S. Const. art.

          II § 3, cl. 5.

1250.     The Supreme Court has made clear that the Take Care Clause is judicially enforceable

          against presidential invocations of dispensing power. See, e.g., Kendall v. United States,

          37 U.S. (12 Pet.) 524m 612-13(1838); Angelus Milling CO. v. Comm’r Of Internal

          Revenue, 325 U.S. 293, 296 (1945).

1251.     The Take Care Clause limits the President’s power and ensures that he will faithfully

          execute the Congress’s laws—or rewrite them under the guise of executive “discretion.”

1252.     In this case, the President has taken action to end the law and its mandated administration

          Diversity Visa Program by suspending the Department’s adjudication and issuance or

          reissuance of immigrant visa applications for DV-2020 selectees and their derivative

          beneficiaries.

1253.     The Defendant cannot faithfully execute the law by directly contravening Congress’s

          objectives.

1254.     The Plaintiffs were harmed and continue to be harmed by these unlawful acts.




                                                150
     Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 174 of 177




                                    PRAYER FOR RELIEF

         “There is no better antidote to the challenges of globalization than to attract self-

                            selected strivers from every corner of the globe.”

       — Rep. Bruce A. Morrison, author of the House bill that became the Immigration Act of

       1990, Hearing Before the Subcommittee on Immigration, Border Security, and Claims of

        the Committee on the Judiciary, House of Representatives, 109th Congress, 1st Session,

                                              June 15, 2005.



WHEREFORE, Plaintiffs respectfully request that this Court:

     A. Vacate and set aside Defendants’ policies, practices, procedures, or any other actions

         taken by Defendants to suspend the adjudication and issuance or reissuance of immigrant

         visas for DV-2020 program selectees and their derivative beneficiaries;

     B. Declare Defendants’ policies, practices, procedures, or any other actions taken by

         Defendants to suspend the adjudication and issuance or reissuance of immigrant visas

         for DV-2020 program selectees and their derivative beneficiaries void and without legal

         force or effect;

     C. Declare that the Defendants’ polices, practices, procedures, or any other actions taken

         by Defendants to suspend the adjudication and issuance or reissuance of immigrant visas

         for DV-2020 program selectees and their derivative beneficiaries are arbitrary,

         capricious, an abuse of discretion, otherwise not in accordance with law, and without

         observance of procedure required by law in violation of 5 U.S.C. §§ 702–706;

     D. Declare the Defendants’ polices, practices, procedures, or any other actions taken by

         Defendants to suspend the adjudication and issuance or reissuance of immigrant visas




                                               151
Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 175 of 177




   for DV-2020 program selectees and their derivative beneficiaries are in violation of the

   Constitution and contrary to the laws of the United States;

E. Preliminarily enjoin and restrain the Defendants to hold diversity visa numbers to

   process and issue Plaintiffs’ immigrant visa applications in the event the Court finds the

   Defendants’ policies, practices, procedures, or any other actions taken by Defendants to

   be unlawful;

F. Preliminarily enjoin and restrain the Defendants to hold diversity visa numbers beyond

   September 30, 2020 to process Plaintiffs’ immigrant visa application in the event the

   Court finds the Defendants’ policies, practices, procedures, or any other actions taken by

   Defendants to be unlawful;

G. Preliminarily and permanently enjoin and restrain Defendants, the Department, their

   agents, servants, employees, attorneys, and all persons in active concert or participation

   with any of them, from implementing or enforcing the Departments’ polices, practices,

   procedures, or any other actions taken by Defendants to indefinitely suspend the

   adjudication and issuance or reissuance of immigrant visas for DV-2020 program

   selectees that is not in compliance with applicable law;

H. Mandate Defendants fulfill their mandatory, non-discretionary duty to process Plaintiffs’

   immigrant visa applications, schedule Plaintiffs’ for immigrant visa interviews, and issue

   visas to eligible Plaintiffs;

I. Retain jurisdiction over this action to monitor and enforce Defendants’ compliance with

   all orders of this Court;

J. Award Plaintiffs costs of suit and reasonable attorney’s fees under the Equal Access to

   Justice Act, 42 U.S.C. §1988, and any other applicable law; and

K. Grant such further relief as this Court deems just and proper.


                                         152
     Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 176 of 177




//

//

//

//

//

//

//

Dated: October 29, 2020

//

                                          Respectfully submitted,

                                          /s/ Curtis Lee Morrison

                                          Curtis Lee Morrison
                                          Rafael Urena
                                          Abadir Barre
                                          The Law Office of Rafael Urena
                                          925 N. La Brea Ave, 4th Floor
                                          Los Angeles, CA 90038
                                          Tel: (703) 929-4424
                                          Fax: (929) 286-9584

                                          curtis@curtismorrisonlaw.com
                                          ru@urenaesq.com
                                          abadir@barrelaw.com

                                          Attorneys for the Plaintiffs




                                    153
      Case 1:20-cv-01419-APM Document 165 Filed 10/29/20 Page 177 of 177




                                 CERTIFICATE OF SERVICE



       On the below date, I electronically filed the FIRST AMENDED COMPLAINT FOR

DECLARATORY AND INJUNCTIVE RELIEF AND FOR WRIT OF MANDAMUSand

all attached exhibits with the Clerk of the United States District Court for the District of

Columbia, using the CM/ECF System. The Court’s CM/ECF System will send an email

electronically to all noticed parties to the action who are registered with the Court’s CM/ECF

System.



Dated: October 29, 2020

       Rancho Santa Margarita, California

                                                       /s/ Curtis Lee Morrison
                                                       ___________________
                                                       Curtis Lee Morrison
                                                       The Law Office of Rafael Ureña
                                                       Counsel for Plaintiffs




                                                 154
